Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page1of74 Pageid#: 806

EXHIBIT 2
Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 2of74 Pageid#: 807

 

Planet Depos

We Make & Hopper”

 

Transcript of William D. Carmack

Date: March 12, 2019
Case: Carmack -v- Commonwealth

Planet Depos
Phone: 868.433.3767
Email:: transcripts@planetdepos.com

www.planetdepos.com

WORLDWIDE COURT REPORTING | INTERPRETATION | TRIAL SERVICES
Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 3of74 Pageid#: 808

Transcript of William D. Carmack

1 (1 to 4)

Conducted on March 12, 2019

 

 

 

 

 

i 3
1 IN THE UNITED STATES DISTRICT COURT 1 INDEX
2 FOR THE WESTERN DISTRICT OF VIRGINIA 2 EXAMINATION BY: PAGE
3. E Lewis Kincer, Jr., Esq. «0... eessseeeee 6
3 ABINGDON DIVISION 4
Bo ween eee e ene n een nnnne eee 5 KR
5 WILLIAM D. CARMACK, ) 6
5 7 EXHIBITS
) 8 EXHIBIT NO. PAGE
7 Plaintiff =) 9 Exhibit 86 Chief Financial Officer - Last
8  -vs- ) Case No. 1:18-CV-00031 Approved Position Description 45
9 ) 10
Exhibit 87 Diploma Mill Police 51
1@ COMMONWEALTH OF VIRGINIA,  ) u
11 et al ) Exhibit 88 Amended Complaint 69
12 ) 12
Exhibit 89 E-mail from Duffy Cammck to
13 Defendant
erencants > 1B Susan Carkeek dated June 17,2013 123
14 wecooennornocn nc enc nnn rc nenn 14 Exhibit 90 Letter to Dietra Trent from
15 DEPOSITION OF WILLIAM D. CARMACK Michael C. Westfall, CPA 140
16 DATE: March 12, 2019 15 RE: Hotline Case #16077 Report
16 Exhibit 91 E-mail from Duffy Cammck to
17 TIME: 10:08 a.m. Deborah Hensley dated 158
18 LOCATION: Law Office of Terry N. Grimes, PC 17 August 11, 2016 re: Elizabeth
19 Franklin Commons 18 Exhibit 92 Email from Alicia Young to
2e 320 Elm Avenue, SW Duffy Carmack dated June 19, 2017 158
19 Te: cash
21 Roanoke, Virginia 24016 a . ss , *
REPORTER: MaryTheresa Ferri s, RPR 20 Exhibit 93 Enmil from Alicia Young to David
22 Registered Professional Reporter #20149 Matlock, cc: Duffy Carmack 161
21 dated June 26, 2017
te: end of year
2
2 4
1 APPEARANCES 1 EXHIBITS
2 2 EXHIBIT NO. PAGE
3. Exhibit 94. E-mail fom Duffy Carmack to
3 FORTHEPLAINIEF: Joyce Brooks, cc: David Matlock 173
4 Law Offices of Terry N. Grimes, PC 4 dated March 31, 2017
Franklin Commons te: Interview Committee
5
5 320 Hm Avenue, SW Exhibit 95 E-mail fom Christie Heath to
Roanoke, Virginia 24016 6 Duffy Carmack dated November 177
6 Phone: (540) 982-3711 10, 2014 re: RSVP - Pillion
7
Fax (540) 345-6572 Exhibit 96 Virginia Conflict of Interest
7 Enuil: tgrimes @terryngrimes.com 8 and Ethics Advisory Council «182
BY: TERRY N. GRIMES, ESQ. Financial Disclosure Statement
8 Ennil: bhaddox@terryngrimes.com 9 Exhibit 97 Viwinia Conflict of i
. it inginia ict of Interest
BY: BRITTANY M. HADDOX, ESQ. 10 and Ethics Advisory Council «184
9 Financial Disclosure Statement
10 FORTHE DEFENDANT: I
Exhibit 98 9/5/2012 letter to Mr. Carmack
11 Office of the Attomey General Y fom Amberiea N. Breeding 190
202 North Ninth Street First Bank & Trust Company
12 Richmond, Virignia 23219 13
Phone: (804) 786-0969 Exhibit *. a he, ome to Duffy 193
: 14 armacl etty re:
13 Ennil: rhardy@oag.state.va.us Cash Flow Analysis. pdf
BY: RYAN S. HARDY, ESQ. 15
14 ~— Emi: ekincer@oag state.va.us Exhibit 100 E-mail fom Duffy Carmack
~E LEW. 16 to Deborah Hensley dated
BY:E IS KINCER JR. ESQ October 23, 2013 re: Duffy's 195
15 17 Password for DPB Log-In
16 ALSO PRESENT: 18 Exhibit 101 11/4/2017 Grievance Form A 221
W7 David D. Matlock 19 Exhibit 102 December 7, 2017 e-mail to
Members of the Board of Trustees 228
18 20 Southwest Virginia Higher
19 Education Center fom William
20 ak ok ok ak ok 21 D. "Duffy" Carmack, CFO
21 22
2
PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 4of74 Pageid#: 809

2 (5 to 8)

Conducted on March 12, 2019

 

5

1 EXHIBITS
2 EXHIBIT NO. PAGE
3 Exhibit 103 January 9, 2018 letter to

William D. Carmack from 235
4 Charles W. Carrico, Sr.
5 Exhibit 104 E-mail from Deborah Bourne

to Duffy Carmack dated 240
6 November 25, 2015 re: Greetings
7 Exhibit 105 E-mail from Betty Adams to

Duffy Carmack dated September 260
8 29, 2015 re: Thinking about you!

9 Exhibit 106 E-mail from Duffy Carmack to
Alicia Young dated July 14, 2016 263
10 re: Payroll to jom UVAFinance
11 Exhibit 107 July 10, 2018 letter to Mr. Evan
Femman from Michael C. Westfall, 266
12 CPA, State Inspector General
13 Exhibit 108 E-mail from Duffy Carmack dated
November 25, 2013 re: deep throat 280
14 hosting
15 Exhibit 109 E-mail from Duffy Carmack dated
November 25, 2013 re: deep throat 283
16 hosting
17 Exhibit 110 October 2013 Calendar
18

283

5
sure the court reporter understands your response,

you know, whether it's yes, no, I don't know, instead
of uh-huh or huh-uh or, just so she can get it on the
record.
If] ask you any questions that are
unclear to you or that you don't understand, stop me,
tell me the question, you don't understand it, it
makes no sense, and I will repeat it or rephrase it
until we are on the same page. All right?
10 A Okay.
Il Q If you answer a question, I will assume
12 you understood it. All right?
13 A Fine.
14 Q And I will ask you, are you feeling all
15 right to give a deposition today?
16 A Tam
17 Q And you have no health conditions that
18 would prohibit you from recollecting and giving
19 testimony?

Oo OATH nH BW NY

 

 

 

 

19 “eee 20 A None.
x 21 Q = Okay. And you're undergoing no
» 22 personal, family crisis or upsets that would affect
6 8
l WILLIAM D. CARMACK, 1 you here today?
2 after having been duly sworn by Mary Theresa Ferris, 2 A None.
3 RPR, Notary Public in the Commonwealth of Virginia, 3 Q Okay. State your full name.
4 to tell the truth, the whole truth and nothing but 4 A William Duffy Carmack, Jr.
5 the truth, testified as follows: 5 Q_ And how old are you?
6 6 A 63.
7 (9:57 a.m.) 7 Q__ And single or married?
8 8 A Married.
9 EXAMINATION 9 Q___ How long have you been married?
10 10 A 33 years.
11 BY MR. KINCER: 11 Q First marriage?
12 Q Good morning, Mr. Carmack. 12 A Yes,
13 A Good morning. 13 Q_ Any children?
14 Q I'm Lewis Kincer. I have seen you in 14 A Ihave a stepdaughter.
15 several other depositions. You have seen me. You 15 Q_ And so your wife was married before?
16 have heard your attorney give numerous deponents 16 A Correct.
17 advice of how to give a deposition and what we are 17 Q What is your wife's name?
18 doing here. 18 A Rebecca.
19 A Yes. 19 Q Does she work outside the home?
20 Q I won't repeat everything that 20 A She does not.
21 Mr. Grimes has previously said. Most important thing 21 Q And what's your stepdaughter's name?
22 is give a verbal response instead of nodding. Make 22 A Elizabeth Minnick.
PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page5of74 Pageid#: 810

Transcript of William D. Carmack

3 (9 to 12)

Conducted on March 12, 2019

 

 

 

22 Carmack Health Management. And at that time I served

 

9 11
1 Q Is she m the Abingdon area? 1 as administrator for a group of ten physicians in
2 A Sheis. 2 Abingdon, surgeons, who owned real estate that they
3 Q And what does she do? 3 leased back to the hospital that's used for an
4 A She works for a company called Hapco, 4 ambulatory surgery center. And I served as their
5 H-a-p-c-o. 5 business administrator for that real estate
6 Q What is Hapco? 6 transaction, and real estate includes equipment
7 A Itis a company that manufactures 7 also.
§ aluminum poles for lighting and flags. 8 Q = What sort of equipment? Office
9 Q Is she married? 9 equipment or medical?
10 A Sheis. 10 <A Medical equipment.
11 Q What does her husband do? 11 Q_ And this was -- the group that you did
12 A He is a surveyor. 12 this for was what group, what medical group?
13 Q_ And his name? 13. A The name of the corporation is Abingdon
14 A Dan Pettingil, P-e-t-t-i-n-g-i-l. 14 Physicians Ambulatory Surgery Center, which I like to
15 Q Do they have any adult children? 15 abbreviate ASC Management Group.
16 A They do not. 16 Q_ Right. And what is their practice
17 Q = Okay. Where are you currently 17 specialty, if there is one?
18 employed? 18 A There is not one; they are
19 A lamcurrently self-employed with a 19 multi-specialty.
20 company entitled Financial Health Solutions. 20 Q Okay. Including surgeons?
21 Q = Okay. What does Financial Health 21. +A They are all surgeons.
22 Solutions do? 22. Q_ Theyare all surgeons. Who is -- is
10 12
1 A Itis aconsulting company that works 1 there a Dr. McGarry?
2 with medical management of physician practices, and 2 A Yes.
3 it also does estate advisement and settlement. 3 Q Who's he?
4 Q What sort of estate advisement? 4 A _ Dr. Timothy McGarry is an orthopedic
5 A When someone passes away, if there is 5 surgeon in the Abingdon area.
6 not an executor, | am appointed by the Court for 6 Q Okay. Is he still in practice?
7 that. Or Iam named as executor in various wills or 7 A Heis.
8 administrators or some fiduciary role; it varies from 8 Q Was he part of this group?
9 account to account. 9 A He is one of ten members.
10  Q But you don't purport to give legal 10 Q = Okay. Since you set it up in 2008,
1] advice? 11 have any of the members changed, of the professional
12 A_ No. 12 staff, professional members of the group?
13 Q_ Allright. How long have you been 13 A Not yet, no.
14 involved with Financial Health Solutions? 14 Q = Okay. From 2008, your Carmack Health
15 A Istarted Financial Health Solutions 15 Management, was that an LLC?
16 last January of 2018. 16 A It was.
17. Q__ Did you start it or did you convert a 17 Q And were you the sole owner?
18 previous corporation? 18 A Yes, indeed. Yes, I was.
19 A __ [converted a previous corporation. 19 Q = Okay. And did you work out of your
20 Q_ And tell me about that. 20 home or do you have an -- do you have an --
21. A In2008 Iset up a corporation called 21 A Yes, worked out of the home.

22 Q = Okay. And let's say the calendar year

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 6of74 Pageid#: 811

4 (13 to 16)

Conducted on March 12, 2019

 

13
1 2008, how much time per, whether you want to do it
2 day, week or month, did that occupy?
3 A In 2008?
4 Q_ Yes, sir.
5 A During the formative years of building
6 the building, I would say it occupied 40 percent of
7 my time.
8 Q Okay. How long did you continue to
9 actively participate in Carmack Health Management?
10 A I continued to participate in Carmack
11 Health Management through December 31st. Well,
12 actually January, probably 15 of '18 until I changed
13 the name of the company.
14 Q January 15th of 2018?
15 A Yes.
16 Q And then that was the conversion with
17 Financial Health Solutions?
18 A That's correct.
19 Q = Okay. And what is Financial Health
20 Solutions?
21 A Financial Health Solutions is a
22 consulting firm that offers physician practice

15
1 oversaw the business aspect of the real estate, the
2 leasing of the real estate and the equipment.
3 The leasing to the hospital?
Correct.
Is it Johnson Memorial?
Johnston.
Johnston Memorial?
Uh-huh,
Okay. That's there in Abingdon?
10 Correct.
11 Has either Carmack Health Management or
12 its successor, Financial Health Solutions, ever had
13 any other employees except you?
14 A No.
15 Q Has your work with Financial Health
16 Solutions, has that been your sole source of
17 employment since we, being the Southwest Virginia
18 Higher Ed Center --
19 A Ithas.
20 Q__ And unless either you or I qualify
21 somewhere else, let's say whenever we are talking
22 about that entity, I'm just going to say Center.

OOO SSN
OPOPOPOPO

 

14
management, surgical center management, to any

surgical or dental or medical specialty of their
offices. And it also has a division that does
adininistrative estate settlement.

Q That's what you mentioned earlier?

A Yes.

Q_ Allright. So what is the substantive
change between what Carmack Health Management was
doing from 2008 through 2018 and what Financial
10 Health Solutions is doing now?
11 A The substantive change in Carmack
12 Health Management took place in 2010. The first two
13 years that I worked for them was around 40 percent to
14 build the building, to equip the building and to hire
15 clinical operations managers of the building that's
16 there every day running the facility.

Oo OA AUN kk WN =

17 My role after that became simply the

18 administrator for the physicians, owners of the real
19 estate, and the equipment, because they had leases

20 back to the local hospital for the real estate and

21 the equipment. So the physicians, in essence, became
22 alandlord, and the hospital was the tenant. And I

 

 

16

—
aN

Okay. And what years did you attend?

17 I graduated from high school in '74. I

18 attended the Virginia Highlands Community College
19 until '76.

20 Q Okay.

21 A And Emory, finished in '78.

22 Q Okay. And you got an associate's

1 A Okay.
2 Q Unless we are talking about the
3 ambulatory surgical center, and we will differentiate
4 that.
5 A Okay.
6 Q So during the -- well, I think it would
7 make more sense. Tell me starting, starting with
8 your -- you're from Abingdon, correct?
9 A That's correct.
10 Q Went to high school in Abingdon?
Il A Iidid.
12 Q Graduated from Emory and Henry?
13 A Correct.
14 Q What year?
15 A 1978.
Q
A

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 7of74 Pageid#: 812

 

Transcript of William D. Carmack 5 (17 to 20)
Conducted on March 12, 2019
7 19
1 degree from -- 1 workers in southwest Virginia. So | administered
2 A No. I simply used credits to 2 those funds from the Department of Labor through VEC
3 transfer. 3 to the local industry. It's called a contract
4 Q Okay. Credits to transfer. So your 4 officer, was the title of the position.
5 degree from Emory and Henry was in what? 5 Q And that was from 1980 to when?
6 A Bachelor of Arts in education. 6 A Probably '82.
7 Q And when you got your BA in education, 7 Q Okay. And that was CETA money, wasn't
8 you taught? 8 it?
9 A I taught seventh grade math. 9 A Yes, it was.
10 Q In Washington County? 10 Q_ C-E-T-A Comprehensive Education and
11 A In Washington County. 11 Training Act.
12 Q What school? 12 <A I'mimpressed.
13 A Greendale Elementary. 13 Q Allright. Then that job, that program
14 Q How many years did you do that? 14 ultimately ended?
15 A _Two-and-one-half. 15 A It ultimately ended, yes. 1 left prior
16 Q And would that have been from '78 until 16 to its ending.
17 mid-eighty? 17 Q_ Okay. And you left VEC work for
18 A J actually began teaching in December 18 what?
19 of '77 before I graduated. The school superintendent 19 A Iwas offered a position by the local

20 came to me. He knew that I lacked two courses
21 finishing at Emory. He offered me a position at

20 Washington County Chamber of Commerce Board of
21 Directors as the Executive Director of the Chamber.

 

22 Greendale. They wanted a male teacher, and if I 22 Q Executive Director pretty much what it
18 20
1 could work out those two courses on independent 1 sounds, runing the programs, setting --
2 study, they gave me the job. 2 A __ At that time the Chamber had tourism as
3 I worked it out. So I went to work in 3 one ofits arms. At that time they bad a contract
4 December of that year. And I left, would have been (4 to do all of the marketing for the Virginia Highlands
5 in '80 sometime. 5 Festival, which was a big arts and crafts festival
6 Q = Okay. And your reason for leaving? 6 eachyear. We did all of the publications,
7 A __ I was offered a job with the State of 7 brochures, work for that.
8 Virginia. At that time it was the Virginia 8 Also, at that time we worked closely
9 Employment Commission Regional Office. 9 with the Virginia Department of Economic Development
10 Q Okay. So you actually began teaching, 10 on recruitment of potential new industry into the

11 you became a full-time teacher without a
12 certificate?

13 A That is correct.

14 Q Okay. And did you obtain a --

15 A Idid.

16 Q_ Allright. You obtained a certificate,

17 you taught. And the VEC job, what did that
18 mvolve?
19 A
20 was a regional job for the 17 counties in southwest

21 Virginia. At that time Virginia Employment

22 Commission had federal grants for training industrial

It was called a contract officer. It

 

 

11 area.
12 Q__ And was there a pay increase between
13 the VEC to when you went to the Chamber?

14 A There was a pay increase with every
15 job.
16 Q Okay. Was that the primary reason for

17 leaving every job?

18 A Yes.

19 Q = We will go through that. And I have
20 got your resume, but I just want to see what you
21 remember.

22 A It was professional growth and

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 8 of 74 Pageid#: 813
Transcript of William D, Carmack 6 (21 to 24)
Conducted on March 12, 2019
21 23

 

1 financial benefit.

2 Q_ Allright. Chamber of Commerce, how

3 long were you there?

4 A I'm going to say two-and-a-half

5 years.

6 Q_ And you left there because --

7 A I was offered a position with what was

8 then Virginia National Bank. It has merged into Bank
9 of America. Virginia National Bank had a regional

10 office in Abingdon, and I was offered a position in

11 their management training program.

12 Q What did that consist of?

13 A Consisted ofa year of training in

14 between Norfolk and Charlottesville. It was a very

15 highly competitive program to enter. You tooka

16 barrage of tests. I was fortunate enough to get in.

17 That consisted of working from beginning as a teller
18 and working your way up through every position in the
19 retail side of the bank, which took 12 months.

20 At that time you were placed ina

21 branch as either an assistant management or manager,
22 and then you were required to attend -- again, the

long were you at VNB?
A 12 years.
Q_ At the same branch?
A No. My first position was branch

1

2

3

4

5 manager in Bristol, Virginia. And they chose to open
6 anew branch in Bristol, and so I opened that branch
7 and moved to that location. Approximately four years
8 later I was transferred to the Abingdon office, which
9 at that time was one of the larger offices in the

10 state with loans, deposits and services. And I was

11 the senior vice-president and manager there.

12 Q = Okay. And how many employees -- let's

13 go to the Abingdon bank. How many employees directly
14 reported to you?

15 A Ifmy memory is correct, somewhere

16 between 30 and 35.

17 Q = Okay. And so you were in Bristol and

18 you were in Abingdon for your bank job?

19 A Yes. I was in Bristol four years and

20 Abingdon for the balance.

21 Q. Okay. Okay. But through this point in

22 time, through the time of your, near the end of your

 

22
names have changed over the years, but at that time

it was called Virginia School of Bank Management, the
Darden School] at UVA, for two years.

Q_ Right, as a--

A Certificate program.

Q_ Right. You were not on grounds?

A Yes. In summer we were there two
weeks.

Oo PANN wm FW DY mw

Q Okay. Atwo-week program each summer,

10 but then it was, what, was it long distance?

il A It was long distance. You had

12 assignments throughout the year with time lines to
13 turn in.

14 Q Okay. And then at the completion of

15 that program, you received a certificate?

16 A Correct.

17. QQ. From the banking association?

18 A Yes.

19 Q Not from Colgate Darden?

20 A Correct.

21 Q__ Andso you successfully completed the

 

22 training program. You got your certificate. How

 

24
12-year period at VNB/BOA -- I don't know if they had

been bought out yet -- had they been bought out by
the time you left?

A This was in the merger period. Bank
mergers had just begun. And so I was involved with
the initial merger, which was Sovereign, S-o-v-r-i-n,
(sic) Bank. I became part of the merger team that
traveled around to various other smaller banks that
were bought.

10 We then became Nations Bank. And then
11 following -- I left during Nations and then it became
12 Bank of America.

13 Q_ And you left there for what reason?

14 A __ I progressed as far as possible in the

15 professional realm with Nations in a rural market,
16 and they offered me a position to go to Charlotte.
17 At that time I was just not in a position personally,
18 with family members, my wife's business at that time
19 and her family, nor did I have the desire to leave

20 Abingdon. So I began to seek employment elsewhere
21 while I was still employed. I began to look around
22 for options to stay in that area.

oe EAM BW NH

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 9of74 Pageid#: 814

 

Transcript of William D. Carmack 7 (25 to 28)
Conducted on March 12, 2019
25 27

You weren't being eliminated --
Oh, no.
-- during any of these mergers?

> OP YD

No, I was asked to move.
Q Allright. What was your wife's
business?

In UW & WN

A Mywife's family had been in the tire

8 business. The name of the company was Roberts Tire
9 and Recapping. Her father and seven brothers all had
10 stores throughout southwest Virginia for over 40

11 years. And although not a very likely profession for
12 a woman, she was one of three daughters, and so she
13 worked with her father in the tire business until he
14 retired and it was sold.

15 Q Okay. On the business side or on the

16 tire side?

17 A On the business side.

18 Q_ Allright. Where did you go after you

19 left VNB?

20 A
21 Memorial Hospital's administrator, whose name was
22 Clark Beil, that's B-e-i-l, and Clark -- this was in

I was approached by then Johnston

A Okay. What was the VEC leave date?

Q Was that '82?

A '82. Okay. So Chamber, three, four,
five. Virginia National, five, so '85, '95, '96,
‘97, So would have been around '97 when I went to
the hospital.

Q = Okay. And what did you do for them?

A Initially I established what was called
a physician hospital organization. And the purpose
10 of that entity was to negotiate payor contracts with
11 all insurance companies. In approximately a
12 year-and-a-half after beginning, the chief operating
13 officer resigned, and I assumed the duties of that
14 individual.
15 And that was oversight for the various

Oo emenrx7 A mn B&B WwW WL =

16 programs of the Emergency Department, contracts with
17 insurance companies, risk management, case

18 management, Social Services for the 25 departments

19 that reported to me.

20 Q_ And were you an employee?

21 A
22 Q Have anyone report to you in that

I was an employee.

 

26
the, I'm going to say the Clinton days of managed

And Clark said that he would like for me to come to
the hospital to work in a position, newly created

1
2
3
4
5 position, called director of contracts and managed
6 care.

7 And his interest in me was because the

8 physicians, most of which had been my customers,
9 already had a trust level for me. And it was going
10 to require a real stretch for them to get involved in
11 managed care. So he offered me a job in

12 administration and I accepted that.

13 Q What year did you accept that?

14 A Would have been in, I think in the

15 early nineties.

16 Q And you would have left the bank

17 when?

18 A I was at the bank 12 years from

19 whatever our Chamber date was, and then I went
20 straight to the hospital.

21 Q Okay. Actually, I don't think I

22 had a -- I had a VEC leave date.

 

care, when the term was being thrown about loosely.

28

job?

A Yes. I had approximately 50 people
report to me in that job.

Q What type of personnel?

A Thad MDs and mid-level practitioners
in the Emergency Department. And the remainder were
either social workers or registered nurses. And
there were probably five clerical employees in that
staff.
10 Q But, again, you mentioned quite a few

Oo OIA WN

11 medical professionals, the nurses, doctors, etcetera,

12 you weren't managing their medical practice?

13 A Not the medical side. I managed the

14 hiring and recruitment for vacancies in those

15 departments. I managed schedules. I managed issues
16 that came about involving risk or involving

17 malpractice or risk management at the administrative
18 level, not clinical.

19 Q_ And how long did you stay there?

20 A Oh, I was at the hospital six years.

21 Q_ And your reason for leaving?

22 A Alocal ophthalmologist approached me,

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 10o0f 74 Pageid#: 815

 

Transcript of William D. Carmack 8 (29 to 32)
Conducted on March 12, 2019

29 31
1 and there were three small practices of ophthalmology (1 40 hours -- I'm sorry -- under 40 hours that I had
2 serving southwest Virginia. And they had agreed to 2 used working for the surgery center. I reimbursed
3 merge and become what's known as Eye Physiciansof (3 them for my time so it came up to 40 hours a week.
4 Southwest Virginia. And they wanted to hire an 4 So there was no financial loss to the Eye Physicians
5 administrator to do their merger and to manage their (5 at that time.
6 practices at various locations. 6 Q__ They insisted on that, since you were
7 Also, one goal was to set up optical 7 doing work elsewhere?
8 shops and get into the retail business. So I went to 8 A Yes. Since basically 40 percent of my
9 work for them as their CEO. 9 time was spent benefiting them indirectly, I felt
10 Q = And were you a salaried employee? 10 that was fair and they felt that was fair. But they
11 A I was asalaried employee. 11 continued my benefits on a full-time basis since I
12 Q Did you have any ownership interest in 12 reimbursed them. Once the surgery center was built,

13 the business?

14 A I didnot.

15 Q And did optical shops get set up?

16 A We established three optical shops.
17 Q_ AndI'm going to show you, before we

18 finish and introduce it, your resume. I'm just going

19 through and want to know what you remember. But I
20 have you working at Johnston Memorial Hospital from
21 '95 to '99,

13 my time spent with Eye Physicians returned to

14 basically 99 percent.

15 Q_ And the center was built when

16 approximately?

17 A 2008.

18 Q = Okay. And that's about, that is the

19 time that Carmack Health Management was founded?

20 A That is correct. Because for liability

21 purposes I wanted that money to flow through an LLC,

 

22 A Could be true. 22 in the event there was some bizarre incident in
30 32
1 Q Allright. So that would be four 1 building the building or it would fall down, harm
2 years? 2 someone, that I would have a protection of an LLC
3 A Close enough. I can't remember the 3 Over my personal assets.
4 exact dates. 4 Q_ And you left -- what's your next job?
5 Q I'm gomg to let you see that. And 5 A I went to Southwest Virginia Higher
6 then you went to Eye Physicians of Southwest 6 Education Center as chief financial officer.
7 Virginia; that's what we have been talking about. 7 Q And what year was that?
8 A _ Following the hospital, yes, sir. 8 A 2005.
9 Q And how long were you there? 9 Q_ Who hired you?
10 A Approximately ten years. 10 A Dr. Rachel Fowlkes was the founding
11 Q Was that your full-time employment 11 director of the Higher Ed Center concept, and she had

12 during this ten years?

13 A It was my full-time employment. The

14 last two years that I worked for them overlapped with
15 the building of the surgery center, ambulatory

16 surgery center. The ophthalmologists that were my
17 boss in that group were also going to be owners and
18 practitioners in the surgery center. So they agreed
19 to allow me to work, continue my full-time work at
20 Eye Physicians to do the work that was necessary to
21 get the surgery center opened.

22 But I paid them back for the hours over

 

 

12 been the original director at the Center. Dr.

13 Fowlkes approached me several years earlier about
14 coming to work there and I declined. She offered me
15 a job based on my experience in health care, and I

16 was interviewed by a panel and selected based on my
17 experience.

18 At that point in time with the Center

19 there was a great deal, there were funds from the

20 Virginia Tobacco Commission to build a medical school
21 in southwest Virginia and on the campus of the Higher
22 Education Center. And they were interested in my

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 11o0f 74 Pageid#: 816

Transcript of William D. Carmack 9 (33 to 36)
Conducted on March 12, 2019
33 35

 

background and experience and connections in health
care to assist in that ifit came true.
Otherwise, Dr. Fowlkes was interested

in expanding health care programs at the Center at
the bachelor's level, and so that's why I was
hired.

Q_ Allright. And your, the title of your
position that you were hired for in 2005 was?

A Chief financial officer.
10 Q_ Allright. Had that been the first
11 time that such a position existed at the Center?
12 A Yes, that is correct.
13 Q_ And what was it called before it was a
14 chief financial officer; do you know?
15 A I don't know the exact name of that
16 position.
17 Q
18 Center?
19 A Yes.
20 Q Named as such?
21 A Correct.
22 Q = Okay. And Dr. Fowlkes had asked you

CAN Ha BW YN eS

So you were the first CFO at the

1 know Ms. Fowlkes when she extended an offer to you?

2 A Ihave known Ms. Fowlkes personally for
3 30 years, and her family.

4 Q Okay. How so?

5 A Members of the same church.

6 Q Presbyterian?

7 A Yes. Serving on boards together in the
8 community over the years.

9 Q What's the name of Presbyterian

10 church?

11 A Sinking Spring Presbyterian.

12 Q “You've been a member of that all your

13 life?

14 A Since 27.

15 Q Since when?

16 A Since I was 27,

17 Q_ Allright. And are you still friends

18 with Ms. Fowlkes?

19 A Yes.

20 Q You and Ms. Fowlkes are on good terms
21 now?
22 A Yes, uh-huh.

 

34

even a couple years earlier to come earlier to come
on board?

A She had.

Q And you declined because of why?

A I just wasn't interested in what she
had to offer. The job wasn't challenging to me,
didn't offer any type of professional opportunity.
The pay was not satisfactory with me. I just didn't
have a good feeling about it, so I declined it.
10 Q Okay. Did all of those things improve
11 m two years?
12 A Yes, in the offer that was made to me
13 and the job description that was presented to me, it
14 did.
15 Q__ And do you recall -- and I have got
16 your resume and, again, I'm going to give you this to
17 look at a copy if we need to refer to it.

Coen NA mW & &® NE

18 What was your starting salary at the
19 Center?
20 A I don't remember the exact number. It

21 was somewhere in the approximate $105,000 range.
22 Q How did you -- strike that. Did you

 

36

Q Who did you directly report to when you
were hired as CFO at the Center?

A Dr. Fowlkes.

Q_ And how many people directly reported
to you as CFO when you started?

A Approximately seven.

Q = Okay. And what type of positions?
8 A All of the business office reported to
9 me, which included the employees paid by the Tobacco
10 Commission that administered the Tobacco Scholarship
11 Fund. They were part of the business office. Also,

INN BP WN

12 the folks in the business department, the employee

13 who worked for the Foundation.

14 At various times I would, for specific

15 periods of time, I would have oversight into

16 maintenance. The maintenance director was involved
17 ina motorcycle accident and lost a leg and he was

18 out of work for almost a year. So the employees in

19 that department reported to me on an interim basis..
20 Q_ Allright. The Tobacco Commission, at

21 the time you started as CFO, what was the role or

 

22 relationship of the Commission with the Higher

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 12 of 74 Pageid#: 817

10 (37 to 40)

Conducted on March 12, 2019

 

37
Education Center? This gets confusing.

A Okay. The Tobacco Commission was
created from a class action lawsuit, tobacco causing
cancer, sometime eons ago before my interest in it,
and the settlement was placed into a fund. The State
of Virginia elected instead of putting it as part of
the general fund monies, to set it aside and to let
the interest of that money benefit the two tobacco
regions of the state, that being southside Virginia
16 and southwest Virginia.

we SBrAIN nH & WN

11 They appointed a Commission that was

12 approximately 25 members. Southside Virginia had
13 more member's than southwest; I think it was based on
14 the percentage of tobacco growers in the area. They
15 set up various committees, for example, economic

16 development, education, are examples. They set up a
17 scholarship program. There were probably ten

18 different committees. And those committees all had
19 pools of money, millions of dollars of money.

20 And parties in southwest Virginia or

21 southside Virginia could make application for grants
22 for these funds. And the intent was to provide

39
two funding cycles a year, and so for that work the

Center was paid a, through a grant, administrative
dollars for administering the scholarship program.

In addition to that, Dr. Fowlkes
probably received more tobacco grant dollars than any
other institution in the state. We, at one time, had
looked at that number, and counting the scholarship
dollars had received over $40,000,000 in tobacco
grants of some type.
10 Q = Over what period of time?
11 A Well, really since the beginning of the

eo OA N MH hk WH NN

12 Tobacco Commission. And, I'm sorry, I don't know the
13 beginning date.

14 Q Okay.

15 A it would have probably been over a ten

16 to 15 year period of time.

17 Q For what kind of programs? That's a

18 lot of money.

19 A Yes. She was able to get grants for

20 various colleges to bring programs there. For

21 example, Virginia Commonwealth University, there was
22 aneed for nurse anesthesiologists in our market;

 

38
economic development and jobs for the replacement of

the loss of tobacco funds in these markets.

Dr. Fowkes had been very successful in
obtaining money for various types of educational and
economic development grants. And when you add those
grants to the scholarship program — and let me stop
right there and say that Dr. Fowkes negotiated a
contract with the tobacco company to administer the
scholarship program; someone had to do that.

10 And so the Tobacco Commission paid the

11 Higher Ed Center 350, $400,000 a year, and that is to
12 set up an application process for scholarships, to

13 send that out, to receive the applications from the

14 students, to judge those applications as to who was

15 eligible and not, to receive payments from the

16 Tobacco Commission to send to the various schools.
17 As time grew and students transferred

18 and graduated, then the Tobacco Commission many times
19 switched between a loan program and a grant program.
20 So oftentimes the scholarship program changed its

21 rules, so we had to keep up with that. We had to

22 create a database that could help with that. We had

wow OANA wn WD N =

 

 

40
there was a shortage. And she asked, worked with

VCU, and they said, yes, we will bring it there, but
we can't pay the faculty. We can't buy the
equipment. We can't make the video connections
between the two sites.

So the Tobacco Commission supplied
funds to do that. Most funds at the Tobacco
Commission were matching funds. If they put 500,000
into the project, VCU had to put $500,000 into the
10 project. So she was successful in bringing a number
11 of educational programs, degree programs, to

we OA A wm bh WN

12 southwest Virginia to serve the citizens of southwest
13 Virginia that would not have otherwise been able to
14 obtain a certified nurse anesthetist degree or a

15 doctoral degree in education.

16 We have school superintendents that

17 have graduated from there. So primarily she used
18 those funds for building educational programs.

19 Q__ Ihad asked you earlier when you first

20 took this CFO job at the Center what your pay was.

21 And you said approximately $105,000. Now, at that

22 time when you first came aboard, was that all paid by

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 13 of 74 Pageid#: 818

11 (41 to 44)

Conducted on March 12, 2019

 

41
the Center or was that paid some by the Commission?

A Initially, it was all paid by the
Center.
Q Allright. And when did that change?
When did you start getting paid on a split basis?
A Approximately a year before I came to
work there, Dr. Fowlkes created a Foundation for the
purpose of obtaining research and development grants

eo ODN ND UW BW NN

through the Tobacco Commission, and also for the
10 purpose of obtaining federal grants of various types
11 that would offer training programs for jobs in

12 southwest Virginia.

13
14 consisted of Dr. Fowlkes, a chairman, and probably
15 two members. They had worked with an attorney in

The Foundation, when I came on board,

16 Richmond to create their bylaws and their operating
17 agreements, not the Attorney General's office, a

18 private attorney in Richmond, who specialized in

19 this. And Dr. Fowlkes had hired an individual by the
20 name of Edwin Rogers who had a law degree, but did
21 not practice, whose position was to establish

22 research and development grant applications, both

43
(Discussion off the record)

1
2
3 BY MR. KINCER:

4 Q Now, look at the first page and I will

5 represent to you -- you can look through there -- I

6 will represent to you this is some materials for your

7 CFO application and the job when you came aboard.
8 You can just look through there and --

9 A Uh-huh.

10 Q It's ajob description and resume.

1] Anything you think doesn't belong there, let me know.
12 A (Witness complying).

13 Q Did you review that, the documents that

14 I just handed you, which I'm going to ask be marked
15 as Exhibit 86?

16 A Yes, I have reviewed them.

17 MR. GRIMES: Counsel, do you know the
18 Bates stamps of these documents, by chance?
19 MR. KINCER: No, I don't. I didn't run
20 mine from the Bates stamp, but we can get

21 that. I'm sure that they have been produced.

22 We can — I will just make an exhibit that

 

42
1 federal, state and Tobacco Commission, to create
2 research and development in clean fuel energies in
3 our marketplace.
Q And your pay became -- what --
A Okay. We have attorney --

(Simultaneous colloquy interrupted by
the court reporter)

own nm &

10 BY MR. KINCER:
11 Q Your pay became split or apportioned,
12 when?

13 A _ It became split two years after I began
14 working there, whatever year that was.

15 Q What year was it?

16 A Let's see, I started in 2012. Oh, no
172014.

18 Q_ And take a look at the document I put

19 in front of you.

20 A Uh-huh.

21 MR. KINCER: Off the record fora

22 second.

 

 

44
says what it says, and we can key them up
later if and when we use if.

1
2
3
4 BY MR. KINCER:

5 Q___ That is your resume?

6 A itis.

7 Q__ And then does the CFO position, which
8 was vacant when you were hired, have you looked
9

through that?
10 A Yes.
11 Q ___ Does that seem to be your
12 responsibilities?
13 A That's correct.
14 Q Allright. And then I have a resume
15 from you?
16 A _ Itis correct.
17 Q = Okay. That is your resume?
18 A Yes.
19 Q That you submitted at the time?
20 A Yes.
21 Q__ And then help -- what is this? At the

22 very end of this stack of Exhibit 86 there is

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 14of 74 Pageid#: 819

12 (45 to 48)

Conducted on March 12, 2019

 

45
something that's marked with the University of

Virginia symbol logo, and it says staff application.
What was that? Where did that come from?

A To apply for the CFO position at
Southwest Virginia Higher Ed Center you had to apply
through the University of Virginia. The Higher Ed
Center had a contract with UVA-Charlottesville to
administer the HR services for the Center. So you
applied through UVA-Charlottesville using their
10 documents.
11 Q_ Andif we look at the very last
12 document on your stack, that is your cover letter to
13 UVA's Department of Human Resources applying for that
14 position, correct? Very last document is yours.

Oo SGD mH BW HN —

15 A That's correct.

16 Q Okay.

17

18 (Exhibit Number 86 was marked for
19 identification)

20

21 BY MR. KINCER:

47
1 Q Well, your resume, which is part of
2 a-- it's the resume you — on your resume the first
3 thing listed is education, MBA 1999?
4 A That would be correct.
5 Q Then it says California. I'm assuming
6 that's a typo?
7 A It's a typo.
8 Q It's not California Costal?
9 A No, it's Coastal.
10 Q_ And that's the resume you submitted for

1] the Higher Ed position?

12 A __ [suppose so.

13 Q Allright. Now, you also told me, you
14 told me that this California Coastal was accredited.
15 It wasn't accredited by anyone at the time that you
16 received your degree, was it?

17 A It was accredited when I received my
18 degree.
19 Q_ Allright. And your degree was in '99.

20 And it's not California Coastal, it's California
21 Coast, isn't it?

 

10 California. When J was working for Johnston Memorial
11 Hospital, to progress in hospital administration, you
12 needed a master's degree. I chose to do a master's

13 in business administration with a concentration in
14 health sciences.

15 And at that time there were not many

16 on-line programs east ofthe Mississippi. So I dida
17 lot ofresearch. This was an accredited program. It
18 allowed me to obtain my master's within a two-year
19 period of time, visited campus twice in the summer
20 for a week.

21 Q You received that degree in 1999?

22 A _ Ifthat's what that resume says.

 

 

22. Q We had asked about your education. We 22 A Yes, it was 1999,
46 48
1 know about your education degree from Emory and 1 Q. Allright. Just take a look. AndI
2 Henry, your bachelor's degree, and we know you got 2 have got itina different format. I'm just doing
3 the banking certificate. 3 this for the, so we can get the hyper-link site for
4 A Ub-huh. 4 the Diploma Mill Police.
5 Q You also got an MBA? 5 Take a look at that report on
6 A Idid. 6 California Coast, and tell me if you agree or
7 Q Tell me about that. That's from 7 disagree with their conclusion that California Coast
8 California Coastal? 8 operated from 1973 to '05 without accreditation, and
9 A Coastal University in Santa Barbara, 9 it achieved DETC accreditation in 2005?

10 A Ihave no knowledge of this. When I

11 attended I had information that they were accredited
12 and the organization they were accredited by, because
13 Llooked closely at that. I don't have that

14 information before me, nor have I looked at it in ten

15 years.

16 Q You have those documents? Are they in
17 existence?

18 A Ihave no idea.

19 Q Do you know the difference -- you went

20 to Higher Education Center as the CFO. Do you know
21 the difference between the geographical accreditation
22 agencies like the Association of Southern Schools and

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 15 of 74 Pageid#: 820

Transcript of William D. Carmack

13 (49 to 52)

Conducted on March 12, 2019

 

eSer~InMmM BP WY

\o

10
11 purpose for DETC accreditation is to allow
12 for-Proffitt or proprietary schools to obtain
13 Department of Education benefits, money?

49
Colleges that do Virginia Tech and Duke and UVA, and

the DETC, for example, which is a national
accreditation that California Coast received in
2005?

A Yes, I do.

Q What's the difference?

A One is nationally recognized, the other
is, I'm going to say, regionally or state
recognized.

Q Are you aware whether or not the only

14 A [have no knowledge of that.

15 Q Allnght. Did you pay for your

16 education or did you --

17 A Yes. I paid cash for my education.
18 Q = Okay. There was no loans taken or no
19 federal money?

20 A No, no.

21 Q Was this program ineligible for federal

22 money at the time you attended?

51
(Exhibit Number 87 was marked for

identification)

1

2

3

4 MR. GRIMES: Do we have another copy?
5 MR. KINCER: I will get you another

6 copy. The only difference is this one is,

7 that's the one we want that he wrote, and this

8 one is straight up. You see?

9 MR. GRIMES: Off the record.

10
11
12
13 BY MR. KINCER:

14 Q = Okay. Mr. Carmack, you began work at
15 the Center m 2012?

(Discussion off the record)

16 A That's correct.

17 Q__ And you worked at the Center from 2012
18 through?

19 A January 4, 2018.

20 Q_ As the CFO?

21 A Correct.

22 Q = Your job title never changed?

 

oO oT NW nh WN =

 

10
Il
12 concern or apprehension to anyone during any of the
13 job positions that you have made since receiving that
14 MBA from California Coast, that you were really
15 apprehensive that that was going to pass muster?

50

A [have no idea.

Q You never applied for any financial aid
for that MBA from Califomia?

A I didnot.

Q = Okay. And is the -- would the typo in
your resume of California Costal, and then that, and
the on-line for California Coast -- is the
institution that you have an MBA from California
Coast University?

A Itis.

Q Allright. Have you ever expressed any

16 A No, sir.

17 Q Never told anyone that?

18 A Inever had any reason to have

19 concern.

20 MR. KINCER: Would you make the Diploma
21 Police e-mail number 87.

22

 

52
1 A It did not change.
2 Q__ Tell me, since there is an obvious
3 overlap between your 2012 employment as CFO at the
4 Center and your association with Carmack Health
5 Management, how much work were you doing for Carmack
6 Health Management during any period of time that you
7 were employed by the Commonwealth of Virginia at the
8 Center?
9 A Yes. That was grandfathered in in my
16 initial interview process.

11 Q Is it in writing?

12 MR. GRIMES: Objection; you cut him
13 off. He was right in the middle of his

14 answer.

15 MR. KINCER: I did.

16

17 BY MR. KINCER:

18 Q Finish your answer.

19 A _ I,in the interview process, made all

20 parties aware that I had this relationship with
21 Abingdon Physicians, ASC Management, that I would be
22 continuing that. My duties with that position were

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 16 of 74 Pageid#: 821

14 (53 to 56)

Conducted on March 12, 2019

 

53
to attend a board meeting one night a month; that was

from six p.m. forward. It was to answer e-mails or
phone calls, which might be ten a week.

Q_ Tena week?

A Maybe, that would come through. I
might get an e-mail, someone asking a question.
There was one employee -- it was the clinical nurse
administrator -- that I was responsible for insuring
that her paycheck was written each week. And I had
10 permission to house that information at the Center
11 and to do that information while at the Center.
12 And it was made very clear, I was paid

eo mI NA wi fh WH LY ee

13 a salary, but I was to put in a minimum of 40 hours a
14 week. Most weeks I put in more like 60 hours a week
15 at the Center while Dr. Fowlkes was there. And at no
16 time, as Iam a man of rules, at no time did J ever

17 use Center time that I did not work over or come in
18 early or insure that my 40 hours was put in by the

19 State, because ethically that is important to me.

20 Q Now, so you're working 40 hours for the

21 Center, at least?

22 A Atleast.

55
1 of your wage?
2 A Correct. The Center was reimbursed out
3 of that tobacco grant that we got for administering
4 the program's portion of my salary.
5 Q = 75/25?
6 A And benefits. It varied from
7 year-to-year, but the maximum was 75/25.
8 Q = Okay. Do you know whether similar
9 allocations were used for your benefits?
10 A Absolutely.
11 Q_ And so it would have been at one pomt
12 as much as 75/25?
13 A Yes.
14 Q_ And that would be Center to
15 Foundation?
16 A No, Foundation to Center.
17 QQ I'msorry. Yes.
18 A Foundation to Center.
19 Q We weren't clear or I did, your
20 attorney did have a valid objection when I did
21 interrupt you. I want to know this.
22 A Uh-huh.

 

54
Q_ At least. You're working how much for
the Tobacco Commission?
A That was during the Center work,
because I was also -- two years into the job -- we
didn't finish answering this question awhile ago.

Two years into the job, the Attorney
General's Office came to Dr. Fowlkes and asked that
the Southwest Virginia Higher Education Center
Foundation be operationally split from the Center.
10 And that meant that Dr. Fowlkes could no longer be a
11 voting member of the board.

12 And our AG rep at that time was

13 Elizabeth Griffin, and she drafted a framework under
14 which she was comfortable with the Foundation

15 continuing. She asked that I serve as CEO of the

16 Foundation and all Foundation work, and that my time
17 for that be maintained and the Foundation reimburse
18 the Center for that. That was done each year.

19 Q_ And when was that? When was this

eo OTA nN eB WN

20 split?
21 A Somewhere around 2014.
22 Q So then the Tobacco would just pay part

 

 

56
Q Do you have this, do you have this

1
2 permission to continue to do your Carmack Health

3 Management work in writing?

4 A I donot.

5 Q _ Who told you -- who granted you this

6 permission?

7 A Dr. Fowkes and the Board of Trustees

8 and the Interview Committee at that time was made up

9 of Senator William Wampler, a gentleman who worked at
10 the Center by the name of Jeremy Mitchell, Deborah

11 Hensley and Dr. Rachel Fowkes, and it was discussed
12 openly with all.

13 Q __ This was for an Interview Committee?

14 A That was the Selection Committee,

15 yes.

16 Q Okay. And that's when this was

17 discussed?

18 A It was discussed at every point. It

19 was discussed in my interview initially with Dr.

20 Fowkes. It was discussed in the formal interview

21 with the committee. And Dr. Fowkes announced when
22 she introduced me to the Board of Trustees, which

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 17 of 74 Pageid#: 822

15 (57 to 60)

Conducted on March 12, 2019

 

57
many I knew, announced what I would be doing in the

new position of CFO, and that I would be an asset to
the Center because of my experience and connection in
the medical field.

And that was encouraged, that I
maintain that, so that as the programs grew and they
needed clinical sites and clinical managers, that
they would have inside party to be able to help
obtain those.
10 Q_ Allright. Look, you mentioned the
11 grand vision or dream for all this tobacco money was

eo Orn HD wm & WN =

12 at one point we were going to have a medical school
13 insouthwest Virginia. Well, that didn't come to

14 fruition, did it?

15 A No, it did not.

16 Q

17 really weren't working much health care for the

So you remained on as CFO, but you

18 benefit of the Center, were you?

19 A Yes, l was working health care for the

20 benefit of the Center. When I came on board, Dr.

21 Fowlkes was opposing the medical school being built.
22 So I did nothing with the medical school. Frankly,

59
rotation time. That requires the commitment of the

medical facility, whether that's a hospital or a
physician practice or a laboratory. It also requires
an instructor or proctor on site, whether it be a

1

2

3

4

5 physician, nurse manager. So my job was to establish
6 these relationships, get contracts in place where we
7 would offer these services to health care, meet the

8 health care employment demands in southwest Virginia.
9 Q And when you say we, you were speaking

10 of whom? I didn't want to interrupt you during your

11 lengthy answer, but when you were referring to we,

12 we, we, we, who were you talking of?

13 A Dr. Fowlkes, myself operationally, and

14 the Center's Board of Trustees who was behind the
15 development of these programs and could approve
16 them.

17 Q Did you and Dr. Fowlkes have a

18 collegial relationship during your period of

19 employment with the Center?

20 A We did.

21 Q That was true up until the time you

 

58
it was at its end of life when I came on board. One
of the first things that she asked that I do is to
repair relationships between the Center and
Department of Planning and Budgeting in Richmond,

years.
Then she asked that I become involved
in helping to recruit and develop what's called, the
program through Virginia Commonwealth University
10 called Clinical Lab Science. She asked that I do
11 assessments with all -- at that time we had multiple

1
2
3
4
5 which had gone bad sometime over the previous four
6
7
8
9

12 hospitals in southwest Virginia. They were not all
13 merged under Ballad Health, as they are today.

14 I did health care needs assessments

15 where they were having issues in obtaining trained
16 employees. We had several meetings with the

17 hospitals to determine what the training needs were.
18 We went to the Tobacco Commission to obtain funds to
19 set up these programs. We established the programs
20 over a period of two to three years.

21 In all medical programs, following the

22 classroom instruction is always on-site or clinical

 

22 left?
60
1 A Yes.
2 Q You say that this outside, this work
3 for your Carmack Health Management, was discussed in
4 your interview and discussed with the folks that you
5 have identified earlier.
6 A It was.
7 Q_ And everyone said that was all right --
8 A Yes.
9 Q_ -- but you never obtained anything or

10 was given anything in writing?

11 A Thatis correct, because I was told by

12 UVA at that time that they did not offer any sort of
13 contract. It was no written document.

14 Q Okay. Told by -- UVA is a big place.

15 Who told you that?

16 A UVA. I don't recall the representative

17 of the Center at that time. That rotated annually.
18 The lady -- it was a lady is all I can recall -- that

19 was working with me on my employment papers, did not
20 put anything in writing. She said they did not offer
21 contracts.

 

22 Q Moving forward then, but so you were --

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D, Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 18o0f 74 Pageid#: 823

16 (61 to 64)

Conducted on March 12, 2019

 

61
the Center via Rachel Fowlkes, as head of the Center,

1
2 she was totally knowledgeable of this, your

3 affiliation with Carmack health Care?

4 A She was.

5 Q Health Management. I'm sorry. I

6 misstated it.

7 A She was.

8 Q Was David Matlock so equally

9 knowledgeable?

10 A Mr. Matlock and I never had any

11 conversations about that.

12 Q You never discussed that with him?

13 A J never had the opportunity.

14 Q___ Did you ever talk -- you knew -- now,

15 Mr. Matlock -- strike all that.

16 Mr. Matlock succeeds Rachel Fowlkes as
17 Executive Director of the Center, correct?

18 A Correct.

19 Q_ And you are still working at the Center
20 as the CFO, and you are answerable to the Executive
21 Director?

22 A Correct.

63
1 Q You had this information being the
2 knowledge of?
3 A Establishing what would be required in
4 aclinic environment for a training program because
5 of my background in health care.
6 Q Did Mr. Matlock know you were
7 conducting Carmack Health Management business on
8 state time?
9 A Yes.
10 Q He did? How did you learn this?
11 A Same way everyone else knew that.
12 Q_ Whichis?
13 A I would have conversations during the

14 day by phone. I might have someone drop by, visiting
15 the Center. There were physician training programs
16 there. Physicians would come out and speak with me
17 and talk with me. Everyone at the Center was aware
18 ofit.

19 Q Let me ask you, when you became CFO of

20 the Center in 2012, were you issued any -- strike

21 that.

22 What IT or communication devices were

 

62
Q Okay. And never during the entire

1

2 period of time that you were at the Center, did you

3 ever mention to Mr. Matlock this oral agreement that
4 you had with his predecessor and ask if he was all

5 right with that?

6 A Mr. Matlock never allowed that

7 opportunity for me to have a conversation, but he was
8 aware that I had the affiliation with the physicians,
9 because he asked me to establish a clinic, set up a
10 training clinic, for a primary care nurse

11 practitioner program that required knowledge of
12 equipment and instruments and so forth.

13 He was fully aware of it. Again, I was

14 never given the opportunity to have a professional
15 conversation with him.

16 Q = Okay. How do you make the leap that

17 from setting up this program with the nurse

18 practitioner's program that that made Matlock

19 aware?

20 A He said, you have this information.

21 You know how to get it. Get it set up quick for

22 me.

 

 

64
you issued by the Center?

A I was provided a cell phone and a
laptop. And I paid 50 percent of the phone bills so
that we could -- this was universal, not just for me.

phone bill and use them as your personal devices.
Talso had a PC on my desk that
belonged to the Center. And I had a PC on my desk
that belonged to me that I used for cutting a payroll
10 check twice a month.
11 Q = Okay. APC that belonged to you?
12 A Yes.
13 Q_ And you used that in your Carmack
14 Health business?

1
2
3
4
5 Asan employee there, you could pay 50 percent of the
6
7
8
9

15 A Yes.

16 Q_ And did you have a tablet?

17 A Only the laptop.

18 Q Is that what you refer to asa

19 tablet?

20 A Ididn't recall a tablet. [have a

21 cell phone. iPad, I'm sorry. I had a cell phone and
22 an iPad issued by the Center.

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 19 of 74 Pageid#: 824

17 (65 to 68)

Conducted on March 12, 2019

 

65

67

 

10 tablet I meant the iPad?

11 A Okay. iPad.

12 Q And that was issued by the Center?
13 A Correct.

14 Q And you didn't use that for health care

15 business?
16 A _ [used it for personal use, because I
17 paid half of the phone bill for the use of the iPad

 

 

I Q Uh-huh. 1 percent of your bill for the cell phone, as did all
2 A AndIhad a traditional computer witha 2 the employees, right, that had the devices issued?
3 monitor on the desk, and then I had my laptop for 3 A That chose to do that. Some chose not
4 personal use. 4 to use it as their personal phone.
5 Q_ And the laptop was for personal use? 5 Q___But did others have the same deal with
6 A Correct. 6 the iPad, which I consider as different?
7 Q_ And that was for health care 7 A Yes, they did.
8 business? 8 Q Okay. So if you wanted to use it for
9 A Correct. 9 your personal device, you had to pay 50 percent?
10 Q Only health care business? 10 A Which was included in the phone bill.
11 A Primarily. 11 They were connected together through Verizon.
12 Q_ Well, primarily. What else did you use 12 Q Okay. So you made one 50 percent
13 it for? 13 payment --
14 A Nothing comes to mind of any 14 A Yes.
15 specific. 15 Q__ -- for any State-issued device?
16 Q = Okay. Then you had your PC that you 16 A Yes.
17 devoted exclusively to cutting checks for the health 17
18 care business? 18 (Simultaneous colloquy interrupted by
19 A That was that same PC. 19 the court reporter)
20 Q = Okay. That same -- Okay. Are you 20
21 referring to -- a PC and a laptop, are we talking two 21 MR. GRIMES: Well, it goes both ways.
22 different animals here? I always thought we were. 22 MR. KINCER: I think there is a worse

66 68
1 A _ It's a laptop like Terry is using. 1 defender of that.
2 Q I'ma dinosaur, but I thought a PC was 2 MR. GRIMES: Objection. Shall we vote
3 the big machine that sat on your desk. 3 on that?
4 A Thad one of those provided by the 4 MR. KINCER: Sure, we can, only if we
5 Center. 5 do Australian ballot.
6 Q Okay. And then you had a laptop of 6 MR. GRIMES: Well, Sid will canvass the
7 your own? 7 25 employees in the litigation section of the
8 A Correct. 8 AG's office and have the answer.
9 Q And then you had -- when I was saying 9

10 BY MR. KINCER:

11 Q Okay. Let me finish my question, and I
12 will let you finish my answer. I tend to have slow
13 questions, and you tend to have lengthy, lengthy
14 answers. So let's both be aware of that. All

15 right?
16 MR. GRIMES: Objection to the
17 characterization of the witness’ testimony;

 

18 and the telephone. And that was commonplace of all 18 it's not accurate.
19 employees who were issued those devices. We had 19 MR. KINCER: Whatever. I mean, you
20 personal use. 20 know, we were doing so well.
21 Q No, we didn't -- you told me earlier 21 MR. GRIMES: If you say whatever, why
22 you paid half price for the cell phone. You paid 50 22 did you bring it up?

PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 1:18-cv-00031-MFU-PMS Document 71-2

Transcript of William D. Carmack

Filed 04/24/19 Page 20 of 74 Pageid#: 825

18 (69 to 72)

Conducted on March 12, 2019

 

69
MR. KINCER: Because I want him to quit

cutting my questions off.

MR. GRIMES: And we want you to quit
cutting his answers off.

MR. KINCER: He has answered every
question and more.

BY MR. KINCER:
Q Allright. Any other communication
10 devices issued by the Center for your use?

Onan nn Bh WN

71

A It varied up to the 25, but the first
year that I was CEO of the Foundation it only
required maybe 15 percent of my time. As grants

grew, my time involved with that, because activities

Q And in looking at the next paragraph, I
think you testified earlier, if I wrote your response
down correctly, that you thought it was about 2014
that the, Elizabeth Griffin from the OAG had made

10 that change, and that's my recollection too.

1
2
3
4
5 were greater, and so it worked up to 25.
6
7
8
9

 

10 A Correct.

11 Q Allright. And I just wanted you to

12 have it available for you. I'm gomg to ask you some
13 questions about it, and then we will go back to what
14 we talked about.

15 Looking at page two of the Complaint,

16 paragraph 7, and I'm looking at the last line of

17 paragraph 7. That says, "Carmack was paid 75 percent
18 by the Center and 25 percent by the Southwest

19 Virginia Higher Education Foundation."

20 And that's the numbers you gave me

21 earlier, but you weren't differentiatng between,

22 that that had ever varied, that that...

 

11 A No, sir. 11 So is 2016 in paragraph eight, is that
12 Q Allright. 12 incorrect? Do you see in that, in 2016?
13 MR. KINCER: Can we take a five-minute 13  A_ I think that would be 2014.
14 break. I'm getting to the Amended Complaint (14 Q Okay. That's why we are doing this.
15 and that will be lengthy. 15 <A With that said —-
16 MR. GRIMES: Off record. 16 Q Go ahead.
17 17. A With that said, Elizabeth brought to us
18 (A recess was taken) 18 in 2014 an outline and excused herself from going any
19 19 further, because it was Foundation business. The
20 (Exhibit Number 88 was marked for 20 Foundation hired their own attorney, who put together
21 identification) 21 the operating agreement and bylaws and was approved
22 22 by Elizabeth; however, Elizabeth became very
70 72
1 BY MR. KINCER: 1 concerned in 2016 that the Center and the Foundation
2 Q Weare back from break. I have handed 2 were not totally separate. And it had to do with the
3 youacopy of an Amended Complaint. You have seen 3 collection process of the student loan program.
4 that document before, haven't you? 4 Q Collection insofar as?
5 A I[have. 5 A Student loans that were delinquent or
6 Q And this lawsuit is presently pending 6 that we were making payments on.
7 against the Commonwealth and the Center and 7 Q_ Andif you turn the page and paragraph
8 Mr. Matlock, and you're the plaintiff in that 8 8 continues. I wanted to ask you about the last
9 lawsuit, correct? 9 line. This is where the Foundation also built the

10 Energy Center. Tell me about the Energy Center.

11 A Prior to my coming on board, the

12 Tobaceo Commission, through their research and

13 development division, had set aside money to build

14 three -- I'm going to refer to them as incubators or

15 three buildings throughout the tobacco region, whose
16 primary purpose was to be a place for start-up

17 companies that could get a foothold in the community
18 and hoped would grow and hire employees.

19 The other two regions, the other two

20 Centers were built first. Dr. Fowlkes was very

21 reluctant to build the Center and she held out. I

22 was on board probably a year, and the Tobacco

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D, Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 21 0f 74 Pageid#: 826

19 (73 to 76)

Conducted on March 12, 2019

 

73
Commission finally said, Rachel, build it or lose the

money. We want it out there. And so she asked me to
take the project over, that it would be deeded to the
Foundation because it was a grant. The building
would be deeded to the Foundation, because it's grant
funded.

Preliminary studies had been done prior
to my coming that because southwest Virginia was the

oO IA th RR WN =

coal bed for coal, natural gas, that it would be nice
10 ifwe could create jobs in those sectors. Connected
11 with education, research and development is an

12 important part, aspect. Dr. Fowlkes was very

13 academic minded and she wanted to see a building
14 built. We named it the Research Center.

15 The original intent of that building

16 was to create bays that companies that had an idea or
17 a start-up company could come in, use that space, do
18 further research and development that was grant

19 funded, to try to get their product to market to

20 create jobs in the area. So the building was built

21 for that purpose.

22 Q_ Allright. And was it later that you

75
nationwide posting. It was not just limited to the

state.
There were a number of applications
coming in. I had access to those applications, and
at one time there were as many as 40, one of which
was mine. I attended the Tobacco Commission meeting
in April of '15, and Senator Carrico took me to the
side and he said, I know you're applying for the job,

Oo eOr~AIHD uM & WN =

but I want to make you aware that I'm giving the job
10 to David Matlock.

11 Q And what was the exact date of that

12 conversation with Bill Carrico?

13 A All Ican tell you is it was at the

14 April Tobacco Commission meeting that was in
15 Martinsville. We would have to go back to look at
16 the Tobacco minutes to see the date.

17 Q Okay. But so if that conversation

18 occurred in April of 2015, Carrico wouldn't have been
19 the Chairman of the Board of Trustees, would he? The
20 coal man was.

21 A Kevin Crutchfield was chairman until

22 June.

 

74
1 had some role in leasing some space im that

2 building?

3 A = Much later.

4 Q = Much later. We're jumping far ahead,

5 aren't we?

6 A Yes.

7 Q_ Allright. Let's contmue on with the

8 Amended Complaint paragraph ten. And this is where
9 we begin, "Matlock was selected for the Executive

10 Director position as a result of the substantial

11 mfluence of Senator Bill Carrico, Chairman of the

12 Board of Trustees of the Southwest Virginia Education
13 Center, due to his political affiliation."

14 I want to ask you, what facts do you

15 have to support the allegation of that first sentence

16 of paragraph ten, that Carrico had any substantial

17 influence in getting Matlock hired?

18 A _ Dr. Fowlkes announced to the Board of
19 Trustees in January of '15 that she would be retiring
20 June 30th. Sometime in the Spring of '15 a job

21 description was listed for her position and a posting
22 was put out for her position. And it was a

 

 

76
1 Q Okay. Well, you see how that reads in
2 paragraph 10? That's mcorrect, isn't it, or
3 misleading, the way that reads in paragraph ten?
4 A It depends on the time you're talking
5 about.
6 Q It depends? What do you mean by is?
7 A Because Senator Carrico became Chairman
8 of the Board in the middle of June that year. The
9 board met and named him chairman.
10 Q He was not Chairman of the Board when
11 he allegedly had this conversation with you?
12 A He was Chairman-elect at that time.
13 Q
14 A He was Chairman-elect at that time.
15 Q = Okay. And what did you say to this
16 announcement by Senator Carrico that he apparently
17 had decided that Mr. Matlock was going to become
18 Executive Director?
19 A _ Isaid, that's certainly your
20 privilege.
21 Q Okay. Well, who had the hiring
22 authority for that position? You applied for the

Excuse me?

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 22 of 74 Pageid#: 827

20 (77 to 80)

Conducted on March 12, 2019

 

77
1 position. Who would have had to have hired you, had
2 you been hired?
3 A The Board of Trustees.
4 Q And how many people were on the Board
5 of Trustees at that time back in 2015 when this
6 position --
7 A Approximately 23.
8 Q = Okay. And that would require a
9 majority of the board vote?

10 A Correct.

11 Q Not Senator Carrico's sole vote?
12 A Correct.

13 Q Okay. So whether you wanted the

14 position that these other 40 applicants that you've

15 mentioned wanted the position, or Dave Matlock wanted
16 the position, 23 members of the Board of Trustees of

17 the Center would have to agree, a majority of the 23

18 would have to agree?

19 A Correct.

20 Q__ So where was Bill Carrico's substantial

21 influence factually?

79
1 that Senator Carrico had contacted them and asked
2 them to support his desire.
3 Q What committee member? Which committee
4 members told you that?
5 A Jeff Webb, Joyce Brooks, Philip
6 Puckett, Marcia Gilliam, Kevin Crutchfield, Sean
7 McMurray.
8 Q Crutchfield, and who was our last? You
9 mentioned Crutchfield. I didn't catch the last?

10 A Kevin Crutchfield.

11 Q Okay. And you named one more person,
12 didn't you?

13 A Sean McMurray.

14 Q Okay. So those six peopie told you

15 that?

16 A Yes.

17 Q That Carrico had called them?

18 A Yes.

19 Q Any other board members except those

20 six tell you that, that Carrico had called them and
21 stated what you just said?

 

10 interviewed, selected to be interviewed by the

11 Interview Committee. I was one of those, and I felt
12 like my interview was very cursory; it was ten

13 minutes. And that very evening before the interviews
14 were complete, I received a phone call that said that
15 they had a better qualified applicant.

16 And so I felt like that that was a

17 decision made quickly, and I felt like that that was
18 influenced by Senator Carrico's decision.

19 Q Okay. I felt like. That's subjective

20 feelngs. What objective belief led you to feel that

21 way?

22 A __ Ihad feedback from committee members

 

 

22 A  Hecommented to me on that same date 22 A I think that's all.

78 80
1 that he was going to make a visit to Kevin 1 Q_ Allright. And what was there
2 Crutchfield to let him know of his wishes. Prior to 2 objectively about your job interview -- you say you
3 that time frame, Kevin Crutchfield had said to me 3 were one of seven interviewed. What was there
4 personally that he supported me for the position and .4 objectively about that interview that led you to your
5 I thanked him for that. But as I told him, I took 5 subjective belief that it was cursory?
6 the job for retirement purposes. I did not take it 6 A I was not asked questions specifically
7 to become Executive Director. 7 related to my ability to do the job as director.
8 I needed ten years in VRS, and so I 8 Each person had a question that they asked. The
9 felt like that -- there were maybe seven people 9 majority of those around the board started their

10 question with, well, we already know you, we know
11 what you have done or can do, but my question is X.
12
13 answer it. Went around the room. The end. Out. 20

They would ask their question. I would

14 minutes.

15 Q_ Allright. And this was certainly a

16 private interview with you and the board?

17 A Yes.

18 Q_ Andso you were not in attendance at
19 any of the other interviews of the six additional

20 people?
21 A Yes, I was.
22 Q You got to attend each other's

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 23 of 74 Pageid#: 828

21 (81 to 84)

Conducted on March 12, 2019

 

81
1 interviews?
2 A No. But as interim director — and I
3 had already been removed from the list -- I
4 participated in the interviews of two other
5 candidates.
6 Q Who were they?
7 A J don't recall. Carol. That's all I
8 can remember. Dr. Carol someone from Minnesota.
9 Q Hold one second. Okay.
10 A I don't remember the name of the other

11 candidate.

12 Q Okay. So it was a Carol from

13 Minnesota?

14 A Uh-huh.

15 Q And another candidate, male or

16 female?

17 A It was female.

i8 Q And they were interviewed and you said

19 you participated. What was your role in --

20 A __ J asked Senator Carrico, who was

21 Chairman of the Board, as interim director did he
22 want me to participate in these activities, and he

83
Q Okay. And what did you understand your

role as interim director to be?
A To continue the sound fiscal and
operational work of the Center. I received a letter

position telling me what my limits were, that I was
to move forth as usual, except for those limits.
Q_ And we will look at that. We'll look
at that communication. Essentially, what the limit
10 is, you're not going to make any big hiring and

1
2
3
4
5 from Senator Carrico approximately four days into my
6
7
8
9

11 firing changes here, that were your limits was with
12 personnel?

13 A That was his statement.
14 Q_ Right. That was your only limits?
15 A I would have to look at the

16 statement.

17 Q Allright. We'll look at that this

18 afternoon after lunch. Now, I'm going back to

19 paragraph ten, because we got ahead of ourself (sic)
20 with interim directorship and the interview. So I'm
21 going back to -- we say -- the sentence that we left
22 off, we talked about him hiring Matlock.

 

82
1 said it was my choice. I chose to be involved in all
2 aspects of the Center when I became interim
3 director.

4 Q._~When did you become interim director?

5 A July 1st when Dr. Fowlkes retired.

6 Q When would you have been interviewed?

7 A __ I was interviewed sometime that summer.
8 I could not tell you.

9 Q Before or after July 1?

10 A After.

11 Q So you were the interim director when

12 you were interviewed?

 

 

84
Where did, even in the statement that

you had earlier testified to that you say Carrico
made to you, the statements, where was political
affiliation ever discussed?

1

2

3

4

5 A Mr. Carrico had made it very clear to

6 me that David had been a loyal supporter of his, and
7 that he had a lot of respect for Mr. Matlock's work
8 at the community college. And Mr. Carrico runs ona
9 Republican ticket, so I would assume support would
10 mean supporting that.

11 Q_ Allright. Carrico was familiar with

12 Matlock's work at the community college?

 

13 A Yes. 13 A According to his statement, yes.

14 Q___ So it would have to have been after 14 Q According to Senator Carrico?

15 July 1? 15 A Yes.

16 A Yes. 16 Q . And you know that Senator Carrico, when

17 Q You were named interim director by 17 we see him on the TV screen, it's always Carrico and

18 whom? 18 it has got a little R after his name, correct?

19 A The Board of Trustees. 19 <A_ Correct.

20 Q = Okay. The same Board of Trustees that 20 Q . He's aRepublican?

21 gave you a cursory interview? 21. =A Tassume.

22 A Yes. 22 Q So you assumed he was a Republican, and
PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 24 of 74 Pageid#: 829

22 (85 to 88)

Conducted on March 12, 2019

 

85
you knew he knew David Matlock from the Community

College and thought highly of him, so, hence, you
make the leap that it's got to be because of his
political affiliation?
A Mr. Carrico indicated to me in that
April statement that David had supported him, and to
me that meant supported him politically.
Q_ But he didn't say that?
A He did not say politically.
10 Q_ Was there any other, in that April
11 statement, any other -- let's get the entire
12 statement, because this was additional to what we
13 talked about the first time.
14 Tell me everything else, if you haven't
15 stated it before, tell me anything else that Carrico
16 told you in that April statement except what we've
17 now discussed.
18 A He just made the comment he was going
19 to see Kevin Crutchfield, who was then Chairman of
20 the Board, who had verbalized his support for me, to
21 let him know of his wishes.

we mann Mm BR WH =

87
Q Uh-huh. Now, next sentence in

1

2 paragraph ten, "Both Matlock and Senator Carrico are

3 Republicans." It's not hard to figure that Senator

4 Carrico is a Republican. How did you know Matlock's

5 political affiliation, if any?

6 A He made it public throughout the

7 building, his comments of support of Senator Carrico.
8 When President Trump was running for office, he had a
9 personalized license plate with G, standing for grand
10 old party, on there.

11 He made it very obvious with

12 Ms. Brooks, who was a known Republican. She would
13 tell you quickly that she was Republican. They would
14 kind of laugh and make comments about the Republican
15 party. And it appears that another employee, Adam
16 Tolbert, who was the 90th district congressional

17 chairman of the Republican party, had run for office,
18 local office on the Republican ticket. He became

19 friendly with him, and they seemed to all support the
20 same beliefs with their comments they made at the

21 Center.

 

22 Q Allright. And then when is the 22 Q_ Allright. Now, you've jumped ahead.
86 88
1 Matlock statement? 1 and you told me a lot, and we will go back into all
2 A That was prior to that. He opened 2 that. I'm just reading the lne m your complaint.
3 with, I want you to know that I am supporting David 3 A Okay.
4 Matlock for that position. 4 Q__ So after we immediately -- and I know
5 Q Allright. Go ahead. I'm sorry. 5 you provided mformation. You probably did not write
6 A He followed by saying, I will be 6 this pleading, but right after we talk about the
7 speaking with Kevin Crutchfield, who was Chairman of 7 political affiliation, our next sentence is, "Both
8 the Interview Committee, as well as the Board to let 8 Matlock and Senator Carrico are Republicans," which
9 him know of my feelings. That was the 9 is just a statement of fact.

10 conversation.

11 Q But Senator Carrico never directly or

12 expressly mentioned political affiliation at any time
13 he discussed this position with you?

14 A At that time, correct.

15 Q_ At anytime?

 

 

10 I want to know how, at the time before

11 David Matlock’s hirmg, did you know what his

12 political affiliation, if any, was.

13 A Prior to his hiring, [ had no idea what
14 his political affiliation was.

15 Q_ Right. And when you were saying it was

 

16 <A He inferred it. 16 clear in the building, and in all the comments that's
17. Q  Myquestion was, did he ever expressly 17 going to be in the record, and I'm not going to try
18 say that? 18 to repeat them, or repeat them verbatim, but your
19 A I don't recall. 19 comments about Joyce Brooks and it was all over that
20 QQ. Allright. Could have, could not 20 they were Republicans and Trump was running and all
21 have? 21 this stuff, that was after Matlock was hired?
22 A Could not have, could have. 22 A Yes.
PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 25 of 74 Pageid#: 830

23 (89 to 92)

Conducted on March 12, 2019

 

89

Q Okay. I'm going through this paragraph
ten of the complaint where we are leading up to the
hiring. So that's where my mindset is now. So any
of that statement that you made earlier was after
Matlock had been hired?

A Those statements were after Matlock was
hired.

Q Okay. Now, we have discussed -- no,
tell me this. How, in the Commonwealth of Virginia,
10 does one register as a Democrat at age 18, or at any
11 age whatsoever? How does one do that?
12 A At the time I registered to vote, I had
13 to register as a Democrat or a Republican.
14 Q Did you become a registered voter at
15 age 18 m another jurisdiction except the

oan nun kh WN

16 Commonwealth of Virginia?
17 A No, sir.
18 Q So you don't know whether or not --

19 let's see, you say you're 63 years old. You would

20 have registered to vote near the time I did. Are you

21 saymg at the time you registered to vote nn

22 Washington County, Virginia, within the Commonwealth

91
Matlock had not been hired for the position yet."

1
2 When did that conversation occur?

3 That's another conversation.

4 A That conversation took place after I

5 received the phone call from the Interview Committee
6 that I was not the selected candidate, but the final

7 candidate had not been named publicly. And I spoke

8 with Bill, since he, quote, was my supervisor as

9 interim director, and suggested that they consider,

10 as is normal in state jobs when you take on

11 additional responsibilities, a temporary increase in
12 pay for the duties.

13 And he said that that would be up to

14 David, that I would need to ask him once he was on

15 board.

16 Q And was this after your interview?
17 A It was after my interview.
18 Q Was it after the interview of these

19 other ladies that you participated in or before?
20 A Tean't remember.

21 Q

22 participated in any interviews as interim director at

So you can't remember if you had

 

90
1 of Virginia, that one expressed party affiliation
2 when they voted?
3 A I did.
4 Q That's your testimony under oath?
5 A __ To the best of my memory I did.
6 Q_ Allright. And then we talked,
7 "Carmack was told not to apply for the information."
8 You have already told me that. Look at that
9 statement. Have we already covered that with your
10 previous testimony?
ll A Yes.
12 Q = Okay. Anything additional you remember
13 except what is written and what we talked about,
14 "Carmack was told not to apply?" Any other facts
15 come to you?

16 A No.

17 Q None?

18 A None.

19 Q Okay. Thank you. And then the next,

20 "In fact, when Carmack asked about an increase in pay

 

 

92
the time this statement was made?

A No, sir, I can't. It was - mine had
been over.

Q And one thing, and I want to make sure
your testimony is clear and I'm clear, because I get
it confused in going through this stuff. But there
is a difference between the hiring committee that we
are talking about and the board of the Foundation,
isn't there?

10 A Correct.

11 Q And wasn't Kevin Crutchfield -- he was
12 not chairman of the hiring committee, just the

13 board?

14 A No. He was chairman of the hiring
15 committee.

WO wmOANN BWN

16 Q —_-He was chairman of the hiring

17 committee?

18 A He was.

19 Q And wasn't Senator Puckett serving as

20 the committee chair?

 

21 for fillmg in as mterim, Senator Carrico told him 21 A Not that recall.
22 to ask Matlock when he arrived, despite the fact that 22 Q You would defer to whatever the
PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 26 of 74 Pageid#: 831

24 (93 to 96)

Conducted on March 12, 2019

 

93
official records show?

A Sure.

Q Do you know Senator Puckett's political
affiliation, sir?

A All IT know about Senator Puckett is
what was in the press when he was in Democratic
office and resigned.

Q = Okay. Look at, we are still on
9 paragraph ten. You said, "Carmack never received

On Am hw Ne

10 additional pay for being interim director." Two
11 questions. Did you ever ask for it?

12 A Idid.

13 Q Who did you ask for it?

14 A David Matlock.

15 Q What did Mr. Matlock say when you asked

16 for interim pay for your short-term as director?

17 A _He told me IJ was paid too much in

18 comparison to the other department directors and he
19 wasn't going to do it.

20 Q ~~ ~When did that conversation occur?

21 A That conversation would have occurred

22 in probably November or December of '15.

95
A Yes.

Q_ Allright. But he was on the job
October '15?

A __ To the best of my knowledge.

Q Allright. Did you know Mr. Matlock
before he was hired as Executive Director?

A I knew him socially.

Q What do you mean by that?

A Well, [had met him in public many
10 times. We belonged to the same Rotary Club. Hello,
11 David, hello, Duffy was the extent of our
12 relationship, but yes, I knew him.

wo con D MN BW PP =

13 Q Prior to the time he was hired as

14 Executive Director had you ever been to his house?
15 A No.

16 Q Had he ever been to yours?

17 A No.

18 Q__ Ever gone out to dinner together?

19 A No. Wait. He invited us to a

20 Christmas dinner after he came on board.
21 Q Yes, sr. Thank you for the
22 clarification. Did you like him, dislike him, before

 

94
Q_ Well, after he had come on as --

A He came on Ist of November full-time.

Q = Okay. Well, actually, we will get into
the next sentence and see which is right, your
testimony or the allegation in the Amended Complaint.
"Matlock was to begin work as Executive Director on
October 1, 2015, but he did not appear on the job
until October 15, 2015." Which is correct?

A Both. I was told by Senator Carrico
10 that Mr. Matlock would begin work October Ist, but
11 because he had commitments at the community college
12 that he needed to fulfill, he would come down to the
13 building to say hello, but he was around two weeks
14 before he began to be there on any kind of regular
15 basis. And for the month of October he was in and
16 out between the Higher Ed Center and community
17 college, which was next door.

woe wmWmraynun hw NN Re

18 Q_ Right. So he was working at both of
19 them?

20 A Yes.

21 Q Like you were working for your health

 

22 management company?

 

96
he came on board?

1

2 A I didn't have an opinion about

3 Mr. Matlock before he came on board. I didn't have

4 enough interaction with him to have an opinion about
5 him.

6 Q And you didn't have any, whether

7 opinion or knowledge, factual knowledge, you didn't

8 know anything about his job responsibilities and

9 qualifications while at the Community College,

10 Virginia Highlands?

11 A I knew what his job title was at

12 Virginia Highlands, and I knew through public

13 speeches that he would make about the Foundation at
14 the community college or development or recruitment
15 of students, that those were the types of things that

16 he was involved with.

17 Q
18 other about his service while he was employed at
19 Virginia Highlands Community College?

20 A Personally, no.

21 Q_ Well, hearsay, scuttlebutt, anything

22 you want to reminisce about?

So you had no opinion one way or the

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 27 of 74 Pageid#: 832

 

 

Transcript of William D. Carmack 25 (97 to 100)
Conducted on March 12, 2019
97 99
1 A No. 1 answer, because I knew that that position would be a
2 Q__ So you would have no information from 2 very political position.
3 any source? 3 And what I looked at was that I was 57
4 A No factual information from any 4 years of age, and I didn't have a pension plan. And
5 source. 5 that state job looked very attractive to me, that if
6 Q Okay. Opinionated information? 6 lIworked until the mandated age or worked until 70,
7 A \heard a lot of opinions about 7 ~+that I would have a reasonable pension from the
8 Mr. Matlock through various committees that he served 8 Commonwealth of Virginia. So in talking to Dr.
9 on. 9 Fowlkes, I never made the assumption I would be
10 Q When was that? 10 director. I negotiated a salary at the position that
11 A For years. 11 I knew if] had that for ten years, | would receive a
12 Q And what opinions? 12 nice retirement check.
13 A Didn't show up, late, didn't follow 13 Now, many people on the Board of
14 through, always wanted to take credit for someone 14 Trustees came up to me and said, oh, you would make a
15 else's work. Those were the type of opinions I 15 great director. We hope you're going to apply for
16 heard, but I didn't know any of that to be true. 16 that. I just took that as a compliment, said thank
17 Q Right. You could not vouch for it but 17 you and went on, but that's not the reason I went to
18 you had heard such information? 18 work there.
19 A Upto that point, that's correct. 19 Q Who was making these at-a-boy
20 Q And that point would be before you even 20 statements to you?
21 started working for him? 21 A Members of Board of Trustees.
22 A Correct. 22 Q. Who? Specifically which ones?
98 100

Q So would it be fair to say, at least by
reputation, that you had heard, nothing that you
could swear to, but by scuttlebutt or reputation or Cecil Drane from Oid Dominion University.
gossip or ever how we want to characterize it, you Q Anyone else you recall?

I 1 A Dr. Ron Proffitt, Kevin Crutchfield,
2 2

3 3

4 4

5 had heard some negative things about his work atthe 5 A _ [Lean't recall who the members were
6 6

7 7

8 8

9 9

Marcia Gilliam, Susan Short, from Virginia Tech,

community college? back then.
A Correct. Q Allright. So looking for successors,
Q Allright. Looking at paragraph when were you ever led to believe that you were going
eleven, it says, "Dr. Fowlkes was a strong Democratic to be that person by Ms. Fowlkes, by Dr. Fowlkes?
10 supporter and she hired Carmack. Carmack was Dr. 10 A She said that to me before she hired

 

 

 

 

11 Fowlkes' pick to be the successor Executive 11 me, I want you to be my successor.

12 Director." Several questions from paragraph eleven. {2 Q Allright. Well, that's not a contract

13 A Uh-huh. 13 of employment, is it?

14 Q First of all, it is a fact that Fowlkes 14 A It's not.

15 hired you as CFO? 15 Q And you didn't take it as such?

16 A She did. 16 A I did not.

17 Q = Okay. Now, tell me what factual 17 Q It was a complimentary confidence

18 information, what allows you to say that you were, 18 builder to an employee commmg on board, don't you

19 Fowlkes’ pick to be successor Executive Director? 19 think?

20 A She said to me on many occasions, even 20 A __ [just viewed it as a compliment from a

21 prior to hiring me, that she was looking for a 21 controlling lady. That was it.

22 successor for her position. I never accepted that (22 Q Allright. We spoke earlier and you
PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 28 of 74 Pageid#: 833

26 (101 to 104)

Conducted on March 12, 2019

 

101
told me that for one to become Executive Director at

the Center, it would take a majority vote of 23 board
members?
A Correct.
Q So Rachel Fowlkes was not the hiring
authority for her successorship (sic), was she?
A No, and I knew that when she made that
comment to me.
Q_ Allright. So this statement that you
10 testified to just now, what does the fact that you
11 subjectively was her pick to be successor, what does
12 that mean to you?
13 A It's misleading.
14 Q  Howdo you know it was untrue when
15 made?
16 A I think it was true on her part, but
17 she didn't have the authority to make those
18 statements, but I knew that at the time.
19 Qs Okay.
20 A But someone who didn't have that
21 knowledge could have been well mislead by that.

Ow MAr~AIN ANA BR WN

103
affiliation. But the comment was made, if you got

the job, it would be a continuation of Rachel and the
Democratic party.
Q How could anyone have any basis in fact

political affiliation?
A __ They made the assumption that because I
was Rachel's pick, I was a Democrat.
Q You believe that?
10 A I believe that. It was said to me.
11 Q Allright. So just mm the blatancy
12 department, how is that any different than -- if
13 everything you said is true for purposes of my
14 question, and Carrico is making all these
15 behind-the-scenes political dealings for Republicans,
16 how is that any different than what happened to you
17 by getting signed on to CFO?
18 A It's inappropriate on both parts.
19 Q Allright. Comments -- and I'm on
20 paragraph 12.
21 A Okay.

1
2
3
4
5 for making that statement if we don't know your
6
7
8
9

 

10 campaigned actively. They had bumper stickers. I

11 mean it was a known fact.

12 Q  Ub-huh.

13 A When I was hired, there was an

14 assumption made by a group of folks in the center who
15 did not care for Dr. Fowlkes and was just ready for

16 her to move on, felt like that she had stayed long

17 enough, who all represented themselves as Republican.
18 And they would make the comment, if you got the job,
19 it would just be a continuation of another Democrat.
20 They did not know my political affiliation.

21 Q_ Excuse me?

22 A They did not know my political

 

 

22 Q But you weren't because -- 22 Q "Comments were made to Carmack after
102 104

1 A No, I was not. 1 Matlock was hired that he, quote, "belonged to the

2 Q_ Allright. Now, this just now occurred 2 wrong party,’ end quote or, quote, ‘you belong to the

3 to me, looking at paragraph eleven. "Dr. Fowlkes was 3 other party’, end quote, or words of that effect.

4 astrong Democratic supporter and she hired Carmack." 4 ‘These comments were made by at least Adam Tolbert,

5 Whyis that important? 5 Jeff Webb and David Matlock."

6 A Rachel was a well-known Democrat in 6 My recollection is you testified a

7 Washington County, Virginia. She was very active in 7 little bit to that earlier, you had mentioned those

8 the Democratic party, as well as her former husband. 8 comments when we jumped ahead. Now tell me every

9 They gave lots ofmoney. They participated. They 9 time that Adam Tolbert made any partisan statement to

10 you.

11 A Adam is avery introverted person.

12 He's a very intelligent person. The only time I ever
13 heard Adam talk was about politics. That was his

14 hobby, his passion, and he stayed current with

15 political actions. And he was very active in the

16 Republican party and had worked as campaign chairman
17 for candidates in Roanoke and southwest Virginia in
18 the past, and would often make comments, you're on
19 the wrong side, the wrong party.

20 Q Okay. And the way you made it was

21 just, the way this sounded -- and this is not being

22 videotaped -- but that was just a matter-of-fact

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 29 of 74 Pageid#: 834

27 (105 to 108)

Conducted on March 12, 2019

 

105

107

 

 

 

1 statement? Adam's statement to you was just a 1 Rachel ran, the non-partisan, the neutral, there's
2 matter-of-fact, you're in the wrong party? 2 both parties and we don't mention it here, when did
3 A Correct. 3 that atmosphere change?
4 Q = Wouldn't any true believer, and I mean 4 A When David arrived.
5 true believer from the true blue to the true red, 5 Q After he was already hired?
6 isn't every true believer going to believe that their 6 A Yes.
7 opponents are of the wrong party or misguided? 7 Q Allright. But when were you getting
8 MR. GRIMES: Objection; 8 the comments during your candidacy or potential
9 argumentative. 9 candidacy for Executive Director, well, that would be
10 MR. KINCER: It's not argumentative. 10 great, because we can have another Democrat, this
11 Are you telling him not to answer the 11 will be a continuation of the Democratic leadership?
12 question? 12 When did those occur, sir?
13 MR. GRIMES: I'm just trying to get my 13 A Those occurred to me during the
14 objection on the record. Wait just a moment 14 interview process by employees of the Center, two of
15 and I'll be finished, 15 which were on the Interview Committee.
16 MR. KINCER: Okay. 16 Q And who were they?
17 MR. GRIMES: Objection to the formof 17 A Joyce Brooks and Jeff Webb.
18 the question; argumentative. Go ahead and 18 Q That was said to you in the
19 answer the question, subject to objection. 19 interview?
20 THE WITNESS: Dr. Fowlkes, despite the (20 A Said to me to my face at the Center.
21 fact that she was a Democrat in the community, 21 Q Okay. Not in the interview?
22 ran a very strict policy at the hiring center; 22 A Not in my interview.
106 108
I politics doesn't matter, because you are going 1 Q ___ Just pass them in the hall or --
2 to always have a Republican admmistration or 2 A Yes.
3 Democratic administration and funding is going 3 Q = Okay. And that was before your
4 to come from both, and that was instilled. 4 interview?
5 Everyone that worked there knew that, politics 5 A I don't remember whether it was before
6 was not discussed. Politics was not brought 6 or after.
7 in during her administration. 7 Q Okay. So apparently Dr. Fowlkes'
8 Political division began when she 8 non-partisanship had not extended to those two?
9 resigned and Senator Carrico became Chairman 9 MR. GRIMES: Objection to the form. Go
10 of the Board. And we had employees in the 10 ahead and answer the question.
11 building who became very vocal about being 11 THE WITNESS: Dr. Fowlkes had already
12 Republican and supporting the Republican party (12 left June 30. This was after that. This was
13 and they took the lead in surrounding 13 after David's announcement that he was going
14 themselves with Mr. Matlock, and they beganto (14 to apply for candidacy and interviews were
15 make comments openly about, positive comments §15 taking place.
16 about the Republican party and Senator Carrico 16
17 and what a relief it would be to have Rachel 17 BY MR. KINCER:
18 out of the building and new administration and 18 Q When was that announced?
19 new leadership. 19 A I think we interviewed probably in
20 20 August.
21 BY MR. KINCER: 21 Q _ As interim director during you -- that
22 Q Allright. When did the shop that 22 was from July 1 of 2015 and through when, October?

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 30 of 74 Pageid#: 835

28 (109 to 112)

Conducted on March 12, 2019

 

109
1 A I say October 15 but until David was
2 there full-time.
3 Q = Okay. Of 2015?
4 A Of2015,
5 Q___ During the hiring or recruiting process
6 for the executive director's position, did you have
7 access to applicant files and mformation,
8
9

references, curriculum vitae, that type of stuff?

111
A His comments were around his support

1
2 for Senator Carrico as a Republican. His comments
3 were that, although we differed -- and I say that as

4 a quote -- he supported the Republican party and

5 President Trump. And so, again, he inferred that I

6 was a Democrat.

7 Q But those matter-of-fact statements,

8 are those statements the extent of Webb's comments to
9

 

10

11 BY MR. KINCER:

12 Q_ Allright. You told me about Adam

13 Tolbert's comments that you were the wrong party.
14 With what frequency were those comments made to you
15 by Adam Tolbert?

16 A They were made three times.

17 Q Allright. And let's talk about Jeff

18 Webb. Who is Jeff Webb?

19 A Jeff Webb was the manager of

20 Information Technology Department.

21 Q And what comments did he make to you
22 concerning any partisanship or party membership?

 

 

A All applications that came in for the you?
10 position were to be directed to Joyce Brooks as 10 A Yes.
11 Director of Human Resources. So I did not see the 11 Q_ Okay. And how many times were those
12 written applications of any of those people. I just 12 comments made to you?
13 knew the numbers that came in. 13. A Twice.
14 Q __ So your response tells me that you told 14. Q . Okay. And this was after Matlock's
15 me what the preferred method would be, that they were 15 hiring?
16 to go to Joyce Brooks? 16 A One was prior to.
17 A Correct. 17. Q One prior. Whose? Webb's?
18 Q_ Allright. So leaving aside whether 18 <A Webb's.
19 they were or not, is it your testimony that you never 19 Q One comment prior and two after?
20 reviewed any other applicant's -- 20 <A Yes.
21 A No, I did not. 21 Q Okay. Let's talk about the defendant,
22 Q Let me finish my question. 22 David Matlock. How many comments did he make to you
110 112
1 A Okay. 1 concerning partisanship?
2 Q = You never reviewed any other 2 A I'm going to say four.
3 applicant's hirmg materials and supporting documents 3 Q Okay. And this was, obviously, after
4 while interim director? 4 he was hired as director?
5 A I did not. 5 A Yes.
6 Qs Thank you. 6 Q. Allright. Tell me what the comments
7 MR. KINCER: Off the record. 7 were and when, to the best of your recollection, they
8 8 were made?
9 (Discussion off the record) 9 A The comments -- his political

10 favoritism to the Republican party became obvious in
11 the building and upon arrival. Those comments were
12 made to me in 2016. Once was just kind ofa

13 flippant, in the hall, you're in the wrong party

14 conversation.

15
16 to discuss budgetary measures, and he was letting me
17 know that he had the support of the Republican party,
18 particularly Senator Carrico, that I didn't need to

19 worry about preparing budget or requesting additional
20 funds, that he had a sugar daddy that would take care

21 of that, referring to Dr. Carrico.

22 Q That was in his exact words?

Twice in my office where we were trying

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 31 of 74 Pageid#: 836

29 (113 to 116)

Conducted on March 12, 2019

 

113
A Yes.

1
2 Q__ And that was in the budget discussion

3 with Matlock's office?

4 A In my office.

5 Q In your office in 2016?

6 A Yes, sir.

7 Q Anyone else present?

8 A Debbie Hensley was present for one of
9 those comments.

10 Q__ Which one was she present for?

11 A That we didn't have to worry about

12 submitting a capital budget request, that Senator
13 Carrico would take care of that for us.

14 Q Okay. When is the sugar daddy comment
15 made?
16 A Sugar daddy comment was made to me. If

17 I remember correctly, it was in a manager's meeting
18 with Joyce Brooks, David, myself and Jeff Webb

19 present.

20 Q_ Allright. And that's, so that's --

21 was there another statement made? You prefaced your
22 answer that we're talking about that Matlock’'s

115
shook hands, and I went back to my office, and that

was that.

When he first started coming to the
building in October he came into the building, and
Kathy Heitala, who is his administrative assistant,
which is -- I'll tell you quick, she is a Republican,
and a very strong special friend of Senator
Carrico -- Joyce Brooks, Adam Tolbert and Jeff Webb,
who, at that time, your three department managers
10 were Joyce, Jeff and myself, and the maintenance guy,

wow OBA ND Mm A&A WN me

11 Eddy Sproles, who, more than likely, was out on sick
12 leave during this time.

13
14 went in his office and closed the door except me. I

David came into the building. Everyone

15 was not invited. Following whatever took place in
16 that conversation, it became very apparent that he
17 was taking his leads as to what the issues at the

18 Center were from Joyce, Kathy and Jeff.

19 In November of '15, I felt it

20 imperative to go in and say, I would like to bring
21 you up-to-date on what is going on as interim

22 director. So, A, [let him know that the Higher

 

114
political favoritism was apparent upon his arrival

there. Was that by way of comment or did you have
some other --
A It was comments about his devotion
toward Senator Carrico, and how he supported Senator
Carrico, and that he would do great things for our
Center. Senator Carrico would do great things for
our Center.
Q And so what other comments did Matlock
10 ever make to you?

Oo Orn A NT hb WN

11 A Those were behaviors.

12 Q_ Excuse me?

13 A Most were behaviors.

14 Q What behaviors did he make evidencing

15 partisanship or predilections?
16
17 interim director, prior to arriving, I went up to his

A Shortly after arriving, I made -- as

18 office to congratulate him on being named executor.
19 And he told me how relieved he was that I had come up
20 to speak with him, that he was concerned about the

 

 

116
Education Center was fiscally sound, and I talked

with him about the various pots of money that we had.
Number two, I reminded him that I

operated by the rules, I was the kind of guy that

didn't deviate from that, and that we were very

careful to operate the Center according to -- it's

called CAPPs. It stands for the Commonwealth

Accounting Policies and Procedures. Those are the

guidelines under which UVA and the Commonwealth

10 operate from an audit perspective.

11 In that conversation he asked me if I

12 knew what needling meant, and I said I did not. And

13 so he proceeded to tell me that needling was when a

14 mother bird built a nest, and she put sharp objects

15 pointing upwards. After the birds were hatched, she

16 would begin to take threads of that nest loose,

17 leaving the sharp prongs, which incentivised the

18 birds to leave the nest. And that that was the

19 method he used to get people off the team that he did

20 not want.

oOo mrA Aw bk DY =

 

21 fact that he got the job and I did not, and that he 21 Q Okay. And that's November 2015?
22 looked forward to working with me hand-in-hand. We (22 A Yes.
PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 32 of 74 Pageid#: 837

30 (117 to 120)

Conducted on March 12, 2019

 

117
Q What did you think about that?

A
that he didn't care for me being a part of his team
based on the fact that I had been excluded to date
from any conversation pertaining to the business of
the Center or the finances of the Center.

I took that as a pretty clear message

Q = From any conversation?

A From any.

Q But howlong had Mr. Matlock been there
10 at the time this conversation occurred, a couple

11 weeks?

12 A Six to seven weeks. When I say any,

13 I'm talking about individual conversations between he
14 and I.

15 Q_ Allright. Let's see if there is

16 something shorter than this. This is going to be a
17 long --

Oo mex H UN & WN —

119
A Yes.

Q And it's an e-mail to you from the
Senator?

A Yes.

Q_ And that's advising of what? How did
you take that? Is that what we talked about earlier
about him limiting you?

A No. He wrote a specific letter to me
9 limiting my power to hire, fire and to make other
10 changes at the Center, but that's separate from this
11 communication.
12 Q
13 A __ That's separate from this
14 communication.
15 Q He said, "Please see enclosed..." --
16 and I don't have the attachment -- "...resolution
17 passed by Executive Committee during yesterday's

ce~a2A UV B&B WN =

Excuse me?

 

18 (Pause in proceedings) 18 meeting, which outlines your roles and
19 19 responsibilities as interim Executive Director.”
20 BY MR. KINCER: 20 A Correct.
21 Q That's for you to review. 21 Q Did you recall seeing such an
22 A (Witness complying). 22 attachment?
118 120
1 Q_ Allright. Have you had a chance to 1 A Ido.
2 look at the June 17th Duffy Carmack? 2 Q Okay. And that limited of what the
3 A Yes. 3 Board wanted you to do?
4 Q _ Who is Susan Carkeek? 4 A What the Executive Committee asked,
5 A Susan Carkeek was at that time ourHR 5 yes.
6 representative from UVA-Charlottesville. 6 Q_ Right. The Executive Committee of the
7 Q Is she the lady that told you, we don't 7 Board?
8 do any contracts, so don't worry, we know you work at 8 A Yes.
9 the ambulatory center? 9 Q__ Which consisted of how many people?
10 A I don't recall. Again, that position 10 A It varied. I couldn't tell you.
11 turned over very frequently as to who our rep was. ‘11 Q Well, what's the most you remember and

12 Q_ Allright. And you wrote this

13 e-mail?

14 A Idid.

15 Q_ Allright. And go to the second page

16 of that. I'm going to have that marked as Exhibit
17 89, I believe, jointly, the two e-mails. Have you

18 had a chance to review that?
19 A Yes.
20 Q_ Allright. And this is the -- at the

21 bottom is an e-mail from -- it's Senate District 40.
22 That's Bill Carrico's district, isn't it?

 

 

12 what's the fewest?

13 A [can remember three being onit. The
14 most I ever remember on it is probably five or six.
15 Q Allright. And then going up, did

16 you -- but did the information provided or this

17 e-mail from the Senator, did that upset you or bother
18 you?

19 A I found it unusual under the situation

20 that I had been there for five years, and would be,
21 in a very short period of time. I had no plans to
22 make any major changes, only to keep the Center

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 33 of 74 Pageid#: 838

31 (121 to 124)

Conducted on March 12, 2019

 

121
running. Lf someone left, I would attempt to fill a
position or post a position. I had no agenda, so I
was surprised as to why he would send that.

Q Allright. When you say you had been
there five years, you had been at the Center five
years. You had been mterim director for a grand
total of 31 days?

A Sure.

Q Allright. And had you made any
10 statements, whether orally or in writing, that there
11 was going to be some big changes made around here

OPM rAIAH ON PW WN —

12 during the Carmack interim?

13 A None.

14 Q Or words to that effect?

15 A None.

16 Q Okay. But you seemed to thank Senator

17 Carrico for providing that information. Is that what
18 the e-mail of July 31, which is going to be page two
19 of Exhibit 89, is that what that said?

20 A I don't understand the question.

21 Q "Bill, thanks for the information from

22 the Executive Committee. It's helpful to have

123
the front desk. And at that time that position came

under Conference Services. She was leaving. She was
moving. And so that's what vacated the position as a
receptionist at Conference Services. It was -- she

smiling face you saw most days when she came in
there.
Q. Allright.

1

2

3

4

5 was wage, but she worked alot of hours. She was a
6

7

8

9 MR. KINCER: And did you mark that 89?

10 Would you hand that to the court reporter?
11

12 (Exhibit Number 89 was marked for
13 identification)

14

15 BY MR. KINCER:

16 Q During Mr. Matlock's Executive

17 Directorship of the Center and your duties as CFO of
18 this Center, did you two have a constructive

19 relationship?

20 MR. GRIMES: Objection to the form, the
21 definition of the word constructive. Go ahead
22 and answer, subject to the objection.

 

122
1 direction from this group. Please be advised we are
2 hiring additional wage employees part-time to fill
3 vacancies in our Conference Services Department, and
4 areceptionist to replace Nicole Farrar, who's
5 leaving next week. These are all wage positions that
6 are needed to continue effective operations of the
7 Center."
8 So is that what you were telling him,
9 you had very limited changes?
10 A Based on his correspondence to me of no
11 changes, I felt like I needed to have his permission
12 to make those changes. So that's why I sent the
13 e-mail.
14 Q_ And we will talk about some specific
15 mdividuals later. But in reference to your July 31
16 e-mail to the Senator, where you're referencing a
17 vacancy in the conference service department, was
18 that one of the hourly, set-up-the-table jobs --

 

124
BY MR. KINCER:

Q Positive, constructive relationship for
the good of the Center?
A Inever felt like we had a good

1

2

3

4

5 relationship.
6 Q_ And tell me why that you thought that.

7 A Having been interim director, when he

8 came down the first time, he did not set down and say
9 fill me in, bring me up-to-date. He had some

10 individual group meetings by department, again

11 nothing in detail or executive level discussion with
12 me.
13

14 meetings with what I call his disciples, and that's

15 defined by Ms. Heitala, Mr. Webb, Mr. Tolbert,

16 Ms. Brooks. And so I felt very much on the outside
17 from, upon his arrival. And as he continued to work

I was excluded immediately from

18 there that relationship only grew more estranged.

 

 

19 A Those vacancies were, yes. 19 Q_ And more estranged from a professional

20 Q_ -- that you were referring to. Go 20 relationship?

21 ahead. I'm through. 21 A Froma professional relationship.

22 A Ms. Farrar worked as a receptionist at (22  Q And you grewmore alienated and hostile
PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 34 of 74 Pageid#: 839

32 (125 to 128)

Conducted on March 12, 2019

 

125

towards him, didn't you?
A No, sir.
Q Allright. Let's look at paragraph 14
to the Complaint, and this is a preface before we
start gettmg into the OSIG complaint. You say,
"Thereafter, overtime plaintiff discovered that
Matlock was wasting and misusing agency fimds and
resources. Examples include the following:"
Now, let me recap. You are mterim

10 director from July | of 2015 to sometime in October
11 of 2015?
12 A Correct.
13 Q_ And David Matlock comes on as Executive
14 Director of the Center. We know he was hired on
15 October 1. Whenever he was there or not there is of
16 no consequence for this.
17 During the period of time from October
18 of 2015 onward, how long did it take you to discover
19 that Mr. Matlock was wasting and misusing agency
20 funds and resources?
21 A Beginning very early in 2016, I noticed

Ow waoar~aIN nA Rh WN

127
in November, and I assumed she turned 65. That

1
2 precipitated my meeting with Susan Carkeek in

3 Charlottesville that was referenced in the earlier

4 e-mail. She was a department manager. She was the
5 head of HR. She was also our operations director;

6 she wore a couple of hats.

7 So I wanted to talk to Susan about the

8 process of that decision, refilling that position,

9 the timeline in posting that position, because,

10 obviously, it was a management scale position. I

11 knew that that might happen about the time

12 Mr. Matlock would be coming to work, but the

13 groundwork for that, as far as posting the position,

14 would have had to have been done while I was interim.
15 And back to January of '16. As soon as

16 Ms. Brooks, again, let Mr. Matlock know that she was
17 thinking about retiring in the not too distant

18 future, he immediately moves Adam Tolbert, who is a
19 young man who had worked at the Center for maybe
20 three years in Information Technology, into, quote,

21 shadow Ms. Brooks or to train for her position.

 

10 occasions to talk about how the budget process

11 worked. He was not a good listener. He appeared

12 very disinterested in what we had to say, and made

13 the comment that he would contact Christine Fields,

14 who was the person in the finance position prior to

15 ny arrival, who had worked, who was currently then
16 working at Virginia Highlands Community College.

17 Again, I perceived that as either no

18 confidence in what we had to offer or no interest in

19 what we had to offer regarding the budget.

20 Mrs. Brooks, Joyce Brooks, had — while I was interim
21 director — had said to me she would be retiring

22 sometime around November. Her birthday was sometime

 

22 that policies and procedures that were in place at 22 I went to Mr. Matlock at that time and
126 128
1 UVA related to hiring, accounts payable, accounts 1 said, pre-selection at UVA is an issue. And you need
2 receivable, were not being followed. We would make, 2 to follow the policies and procedures that are
3 myself, Debbie Hensley, Alicia Young, all the Finance 3 outlined; you can't just put someone in that job.
4 Department would make comments to him or reminders of 4 The comment was, he's just shadowing her. He's just
5 himof, this need to be done or signed by a certain 5 training. The issue with that was he was given
6 date, to try to help him along. 6 access, total IT access, to all information that
7 Very early on in January it begins, we 7 Ms. Brooks had as a senior level management;
8 begin to think about budget for the next fiscal year. 8 salaries, reviews, hiring, posting positions, the
9 Ms. Hensley and myself met with him on two or three 9 whole nine yards and he was, frankly, an employee in

10 IT.

11 And I had several employees in IT -- I
12 had two employees in IT come to me and express
13 concern that their co-worker in the next cubicle had
14 access to their evaluations and their salaries.

15 Q Who were the two that complained of

16 that?

17 A Nicky Raley and Austin Deirks.

18 Q And that complaint was made to you

19 approximately when?

20 A Probably in the Winter of '16.

21 Q Allright. And you thought -- well,

 

22 strike that.

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 35 of 74 Pageid#: 840

 

 

Transcript of William D. Carmack 33 (129 to 132)
Conducted on March 12, 2019
129 131
1 There was nothing, per se, wrong with 1 A It should be upon announcement of the
2 anyone shadowmg another employee to learn their 2 retirement.
3 jobs, is there, at the Center? 3 Q = Okay. Thank you.
4 A__ To me that's a perception that they are 4 A Although she didn't retire forever.
5 going to be given that job. 5 Q Right, she did. So that, besides
6 Q Who's perception, Mr. Carmack's or 6 grammatically in error, it's factually in error,
7 someone else's? 7 number g?
8 A Mine and also, according to UVA policy, 8 MR. GRIMES: Objection to the form.
9 if there is a job opening, it needs to be posted, 9 What's the question?
10 qualifications posted, applications taken, screened, —_10
11 and a decision made. They frowned against 11 BY MR. KINCER:
12 pre-selecting someone for the job prior to that 12 Q__ 14g.? Question mark. Is that right?
13 process. 13 Is that a correct statement?
i4 Q There was no job position open, was 14 MR. GRIMES: Is what a correct
15 there, at the time that you were fielding this 15 statement?
16 concern? 16
17 A No. 17 BY MR. KINCER:
18 Q No position was open, so none of those 18 Q = "In December 2015, of upon the
19 requirements came into play? 19 retirement on Human Resource Manager, Joyce
20 A __ It was -- I considered it to be 20 Brooks..." Was Joyce Brooks retired in December of
21 unethical. The employees of the Center shared that 21 2015?
22 with me. They considered it unethical. 22 A She announced she was going to retire
130 132

Q ~~ Who shared that with you?
A [can't think of an employee that

in the future.
Q Okay. With the certitude you have just

 

 

 

 

1 1

2 2

3 didn't. 3 expressed, announced she was going to retire in the

4 Q So- 4 future?

5 A Except, except Kathy Heitala and Jeff 5 A Yes.

6 Webb. 6 Q Okay. So the position wasn't open?

7 Q So every employee considered that 7 A No.

8 unethical in the IT section? 8 Q Okay. "..Matlock moved Information

9 A Yes, except Jeff Webb. 9 Technology employee Adam Tolbert to Human Resources."

10 Q_-Well, Heitala wasn't in IT, was she? 10 Is that what you were talking about, the shadowing?

11 A Right. 11 A Hedid.

12 Q __ So this occurred, if I'm -- and I want 12 Q . Allright. While Adam Tolbert was

13 to go more mn order, but this is where you started, 13 shadowing Joyce Brooks, when did Ms. Brooks

14 so this is where we will go. You're talking about -- 14 eventually leave employment at the Center?

15 if you will go to paragraph, page 7, and it's your 15 A January 4, 2018.

16 paragraph G. And J think that's what we are talking 16 Q__ So about three years later after this

17 about. That's OSIG number one. 17 approximately?

18 A Uh-huh. 18 <A Iguess.

19 Q =“ You see there n December of 2015? 19 Q Well, do the math. December 2015.

20 A Yes. 20 +A Sure.

21 Q = "Upon retirement of on Human Resource 21 Q. Allright. So why did it take -- so

22 manager..." That's supposed to be of, isn't it? 22 that occurred in December, that incident occurred,
PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 36 of 74 Pageid#: 841

34 (133 to 136)

Conducted on March 12, 2019

 

133
and you were aware of that when it occurred?

A Yes, she made it publicly known
throughout the building, announced it several
times.

Q__I'msorry. I might not have been
clear, or you made an assumption. But you were aware
of this shadowing that ethically offended you per
your earlier testimony, and you were aware of it in
December of 2015?

10 A Yes.
11 Q_ Allright. And why does it wait over
12 two years to show up in an OSIG complaint?

Oo mA NN BR WN

13 A There were a variety of abuse and

14 harassments that Mr. Matlock continued to put toward
15 me over '16 and'17. And I am not accustomed to

16 working in an environment in that level or being

17 treated in that manner. I don't take it lightly, and

18 I was always optimistic that he and I could find some
19 positive ground on which to work.

20 And so when it became so severe that it

21 was just almost intolerable for me to physically be

22 present, and certainly impossible for me to do my job

135
they could meet with me the following morning. So I

went to Richmond and met with Gretchen White in DHRM,
who referred me to Amanda Monaco, who referred me to
Alex Morgan
And there was an internal director of
DHRM -— and, I'm sorry, I don't knowhis name at that
point — because there was question as to whether or
not as classification of an employee that I was with
UVA, whether I had the right to file a grievance or
10 not. And so they had to take it to the director who
11 said I was eligible to file a grievance, but he
12 suggested I just report it to OSIG.
13 Q Do you have a written decision,
14 document that shows your eligibility to file a

wo erwAANA MH bh WH NN =

15 grievance?

16 A I don't know.

17 Q Do you ever recall seeing such a
18 thng?

19 A I recall getting word from the

20 Department of Human Resource Management, and I don't
21 remember if it was an e-mail or if it was a phone
22 call, that I had been deemed eligible to file a

 

134
as chief financial officer, then I was forced with

1
2 the dilemma of his infractions were creating

3 audit exceptions. And so I went to the State to ask

4 forthe most constructive way for resolution.

5 Immediately they told me to go to OSIG, and that

6 would have been February of 2017.

7 But I continued to work through the

8 various departments of DHRM, in hopes there would be
9 some mediation or some outside third party brought in
10 to bring a constructive, less damning outcome instead
11 of straight to OSIG. But that didn't happen, and so

12 in June I had no other choice, and upon

13 recommendation of five individuals at the State, I

14 filed a complaint.

15 Q Let's talk. Five mdividuals. Tell me

16 all five mdividuals with the State that told you to

17 file, to do this?

18 A I began my concer with setting down

19 with the ombudsman at the University of Virginia.

20 His name will come to me ina moment. He

21 immediately, after listening to my concerns, picked

22 wp the phone and called DHRM in Richmond and asked if

 

 

136
grievance.

1

2 Q But you don't have that e-mail?

3 A Not with me, and I don't know that I

4 have it in my presence. I would have to lookin my
5 files.

6 Q_ And you don't know who sent you that

7 e-mail?

8 A That e-mail would have come from Amanda
9 Monaco.

10 Q = Okay. And have we exhausted all the

11 five people you talked to? Are we missing -- is the

12 acting director the last one?

13 A_ The acting director was the last one.

14 Now, following that visit, I had conversations with
15 the Secretary of Higher Education, who was Dietre
16 Trent's office, about this concern and that lady's

17 name was Alex Morgan. And OSIG asked my permission
18 to send my complaints on to Peter Blake, who was the
19 director of what we call SCHEV, State Counsel of
20 Higher Education, to review, and Peter sent it back
21 and said it was not a SCHEV issue, it needed to be
22 dealt with with DHRM and ORT.

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 37 of 74 Pageid#: 842

35 (137 to 140)

Conducted on March 12, 2019

 

137
Q_ Allright. And what did you do next?

1
2 A I waited. Finally, by the end of June
3 Iwas feeling like that Mr. Matlock's errors, ifI
4 didn't address them to OSIG, he would have just cause
5 in terminating me, because these errors had taken
6 place, and I had not followed up with them or

7 attempted corrective action.

8 So I filed a report online at the end

9 of June to OSIG and, ironically, it did not go

10 through. When you do a case on-line it's assigned a

11 case number. I did this Thursday, and by Tuesday I

12 hadn't heard. So I picked up the phone and called,

13 and Shawn Cowardin happened to be the investigator
14 who answered the phone. I explained what had

15 happened. He went into the system and looked. And
16 he said, I see nothing. He said, I don't understand

17 what happened, but resubmit it right now. I

18 resubmitted it, and within an hour I had a case

19 number.

20 Q_ Allright. So is the fact it didn't go

139
have time. I will deal with it later.
It wasn't until the end of '16 that I
felt like, this is severe enough that cither I
could lose my job by not calling attention to
it, or I need to go to the state and ask for
assistance.

BY MR. KINCER:
Q So you were concerned about any
10 nonfeasance on your part?
11 A I was concerned that allowing it to
12 continue, I would be a party to it, having knowledge
13 of it.
14 Q__ And that was one of the things that,
15 one of the factors that motivated you to file the
16 OSIG complaint when you did?
17 A One of the factors.
18 Q Allright.
19 A And may I just say, Brad Helland is the
20 ombudsman's name at UVA I could not recall.

wo conn nb Ww hr re

 

21 through of any significance to you? 21 Qs Thank you. All right.
22 A Not at this point. 22 MR. KINCER: What time is it?
138 140
1 Q Okay. You're just stating a fact? 1 MR. HARDY: 12:47.
2 A Yes. 2 MR. GRIMES: Off the record.
3 Q_ Allright. But we started this, and we 3
4 will go back through the OSIG complaint in more 4 (Discussion off the record)
5 excruciating, painful detail after lunch. But my 5
6 original question to you was, if you were aware in 6 (A lunch recess was taken)
7 December of 2015 that Mr. Matlock was doing something (7
8 unethical, why did you wait over two years to bring 8 (Exhibit Number 90 was marked for
9 that to anyone's attention? 9 identification)
10 MR. GRIMES: Objection; asked and 10

 

11 answered. Go ahead and answer that again.

12 THE WITNESS: [ had, first of all, it

13 smarts. I thought, he's new, he'll learn,

14 he'll figure it out. And it became apparent,

15 after six months of trying to assist him or

16 explain what the processes and policies were,
17 and those processes continued to be denied and
18 violated, they kind of grow on each other.

19 And so then the severity of them began

20 to increase. And regardless of what feedback
21 we would give Mr. Matlock, it was ignored and
22 usually met with, I'm ina hurry. I don't

 

11 BY MR. KINCER:

12 Q = Mr. Carmack, I put in an exhibit before

13 you marked number 90. Have you seen that document
14 before?

15 A Ihave.

16 Q_ And what do you understand that

17 document to be?

18 A _ lL understand that to be correspondence
19 from the office of OIG that's addressed to then
20 Secretary Dietre Trent, Secretary of Education.
21 Q = You were hotline report 16077; were you
22 not?

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 38 of 74 Pageid#: 843

36 (141 to 144)

Conducted on March 12, 2019

 

141

1 A According to this document, yes.
2 Q. Allright. Well, does this appear to
3 be the complaints that, or at least some of the
4 complaints you made to the --

5 A Yes.

6 Q__ -- Inspector General?

7 A Yes.

8

Q I want you to take a look through that

9 report, take all the time you need to, and you will

10 see there is an allegation and then some other stuff,

11 allegation, allegation.

12 Let me know after you look at Exhibit

13 90 if there were any other allegations that you

14 lodged that do not appear to be addressed in Exhibit

15 Number 90.

16 A The document that I sent to the OSIG's

17 office had 16 items in those. When I received a call
18 from Mr. Cowardin, several, probably two months after
19 I submitted it, he stated to me that alot of those

20 items he felt like needed to be addressed by DHRM,
21 and he was sending those on to them, and that he was
22 going to address the ones that he felt like pertained

143
1 timely.” You made that allegation to the Inspector
2 General?
3 A Idid.
4 Q__ And tell me why did you feel that
5 untimely submittal of travel reimbursements were
6 worthy of an OSIG complaint?
7 A According to the CAPP manual, any type
8 of travel or expense needs to be invoiced, entered
9 and paid within 30 days of the time it was incurred.
10 If an auditor goes through a file and finds it in
11 excess of that, it's an exception. It's an audit
12 policy violation.
13 Q = Okay. And, again, we are referring to
14 the Commonwealth Accounting Policies and
15 Procedures?
16 A Yes.
17 QI think I got from your earlier
18 testimony before the luncheon break, you're a pretty
19 by-the-book person?
20 A Most of the time I try to be.
21 Q Allright. But you thought that this
22 should have been raised to a OSIG complaint?

 

142
1 to fraud and abuse.
2 Q___ So you originally made 16
3 allegations?
4 A That's correct.
5 Q And you told me -- was this the
6 investigator that you were talking with?
7 A Yes, Mr. Cowardin at OSIG.
8 Q_ And could you spell the last name?
9 A C-o-w-d-i-n (sic).
10 Q__ And the basic response to those that
11 are unaddressed in Exhibit Number 90 was that they
12 needed to be addressed to DHRM?
13 A Correct.
14 Q Did the investigator or anyone else at
15 OSIG ever tell you that of those 16 allegations you
16 filed, a good number of them were petty?
17 A No, sir.
18 Q Allright. Look on page 3 of 5 of

 

144
A_ As long as it went on, yes.

Q_ Well, how many times did you ever
address that issue with Mr. Matlock?
A It was addressed by me on two
occasions. And I know it was addressed by
Ms. Heitala to him on one occasion that she
referenced to me that she had sent him a reminder by
e-mail, and addressed by Ms. Deborah Hensley at least
one time.
Q_ Allright. So that's four times?
11 A That I know of.
12 Q That you know of, yes, sir. And the
13 two times that you had addressed it, how did you do
14 that?
15 A Just verbally, David, we need to have
16 these done within a 30 day time frame.
17 Q What about Heitala; do you know how she
18 addressed it?

i Sd

10

 

 

19 Exhibit 90, and this is allegation number four. And 19 <A_ Idon't.

20 we won't go into it all, but your allegation was 20 QQ _ And what about Ms. Hensley?

21 essentially, well, stated here as being, "Mr. Matlock 21 A Verbally.

22 does not submit travel reimbursement requests 22 Q Okay. Now, go back to page two of five
PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 39 of 74 Pageid#: 844

Transcript of William D, Carmack
Conducted on March 12, 2019

37 (145 to 148)

 

145
and look at allegation two. It's "Two wage employees

1

2 waste state time for a system that handles

3 scholarships and loan funds." Did you make that
4 complaint?

5 A Idid.

6 Q_ And are these the Holts?

7 A Barry and Elizabeth Tate.

8 Q_ Tate. I'm sorry. So this concerned

9 the Tates?

10 A Correct.

11 Q Prior to filing an Inspector General

12 complaint against Mr. Matlock for that, did you ever
13 discuss that issue with him?

14 A Many times.

15 Q In what format?

16 A Meetings.

17 Q Always verbally?

18 A No. There were e-mails. There were

19 verbal meetings. There were meetings with Jeff Webb,
20 the Tobacco staff, Mr. Matlock and myself multiple

21 times. There were meetings with the Tates present.

22 There were meetings with outside vendors to bid on

147
1 Q Now, that was around arm's length
2 solicitation?
3 A Yes, yes.
4 Q Right. So let's switch. You can keep
5 that nearby, but would you go back to exhibit -- was
6 that our --
7 MR. HARDY: What exhibit number is the
8 Amended Complaint?
9 MR. HARDY: 88.
10 MR. KINCER: I guess I could look on
11 mune too.
12

13 BY MR. KINCER:

14 Q Go to page four of the Complaint. And

15 this is paragraph 14 b. And that begins, that

16 sentence begins, "When plaintiff learned that a

17 husband and wife computer team were, quote, 'working'
18 in a questionable manner from home and were seldom in
19 the agency building," and it continues on.

20 Is that the Tates that we are talking
21 about in paragraph b?
22 A itis.

 

146

the job present. It was discussed probably 15 times
in person and more times in e-mails.

Q_ Weill, you wanted to outsource that,
didn't you?

A There came a time when I felt like in
order to get the deadline met and the program
developed, that it was cheaper to outsource the
program. And the way we determined that was to have

Oo era AwmM WN =

a bid placed and a company place a bid to do the work
10 for around $50,000 less than what we were paying the
11 Tates combined annually.

12 Q_ And was one of the vendors from whom

13 you sought a solicitation, was that Holston?

14 A Holston IT.

15 QoQ mr

16 <A Uh-huh.

17 Q_ Let me ask you this. Did you have any

18 personal or business connection with that entity?
19 A Idid not.

20 Q Through any of your companies or

21 otherwise?

22 A Idid not.

 

 

148
Q_ And then the complaint continues, and

1
2 I'mreading on page five. "...the couple were close

3 personal friends of Agency Information Technology

4 Director Jeff Webb, and Webb had approved 111 hours

5 of overtime pay for the wife, between July and

6 November 2016..." and you say, "...plaintiff

7 complained about suspected fraud and abuse to Webb

8 and Matlock." How did you make that complaint?

9 A Multiple times in meetings between

10 Mr. Matlock, Mr. Webb, Mr. Tolbert was usually

11 present in those meetings and myself. Oftentimes the
12 three ladies in the Tobacco Department would be

13 involved in these conversations.

14 It was repeatedly announced, repeatedly

15 complained about that we could not get the

16 scholarship program out of the Tates so that we could
17 keep up to date in posting scholarship payments and
18 keeping the ledgers up on each individual student.

19 We attempted initially to buy a canned program. The
20 Tates volunteered to write it and they could have it
21 done within six months. Two years later it was not
22 finished.

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 40 of 74 Pageid#: 845

38 (149 to 152)

Conducted on March 12, 2019

 

149
I complained multiple times, and in

1
2 several of those meetings where the Tates attended,

3 Mrs. Tate admitted that she did not have the

4 programming knowledge to do the work and was

5 dependent upon her husband Barry, who was a full-time
6 employee with Crutchfield Corporation, to do the work
7 onhis own time.

8 And Barry became very upset every time

9 we questioned his wife's work. He became very angry,
10 and directed that anger toward me. And Barry was

11 always defended by Mr. Webb in these meetings;

12 however, I will add one caveat. When Mr. Webb and

13 Mr. Matlock and Mr. Tolbert and I met without the

14 Tates, Mr. Webb agreed that Ms. Tate did not have

15 those skills but Mr. Tate, did and we probably would

16 be better off to look at outsourcing and what it

17 would cost.

18 He also had concerns from a compliance

19 standpoint that that data that belonged to the

20 Tobacco Commission was actually being housed on

21 servers inside the Higher Ed Center. He wanted to

22 get that offinto the cloud base, and he needed

151
A Yes.

1

2 Q Consists of seven pages. What are

3 those pages, Mr. Carmack?

4 A Time sheet requests for Elizabeth
5 Tate.

6 Q Who was one of the people at issue?
7 A Most of them are issued to Debbie
8 Hensley from Duffy Carmack.

9 Q_ And let's look at the first sheet.

10 That is August 11 of 2016. That e-mail was sent from
11 you to Deborah Hensley?

12 A That's correct.

13 Q We mentioned her name several times.
14 Did Ms. Hensley work for you?

15 A She did.

16 Q What was her title?

17 A Business manager.

18 Q_ Allright. And she reported to you

19 some of Elizabeth Tate's overtime. This particular
20 one, this first sheet on Exhibit 91, is for $182.08;
21 is that correct?

 

150
1 someone else to do that because the Tates didn't have
2 that, quote, expertise. Mr. Tolbert and Mr. Webb
3 agreed to outsource that to Holston IT.
4 Q Going back to -- and that is all in
5 that paragraph b, and thank you for expanding on
6 that. One of the issues that you had was when Webb,
7 we read it before, Webb had approved 111 hours of
8 overtime pay. Plamtiff complained about suspected
9 fraud and abuse to Webb and Matlock. That
10 happened?

11 A I'msorry. Who complained?

12 Q  Plamtiff. I'm assuming plaintiff is

13 William D. Carmack?

14 A Yes. I just didn't understand your
15 word, yes.

16 MR. KINCER: Okay. There you go.
17

18 BY MR. KINCER:

19 Qs Okay. Take a look at this. That will
20 be 91?

21 A Uh-huh.

22 Q __ See if you can identify that?

 

 

22 A That's correct.

152
1 Q And Ms. Hensley is saying to you,
2 Elizabeth has $182.08 in overtime pay for pay period
3 16. Please approve. And then right above that is an
4 e-mail you sent, approved by William D. Carmack on
5 11/16?
6 A Correct.
7 Q So you were aware of this overtime?
8 A I was aware that it was a continuing
9 process or issue problem.
10 Q Okay. And approved it on that time

11 period?

12 A Yes. This was what gave me the

13 awareness of it.

14 Q Okay. And let's go to the second,

15 sheet two, which is an e-mail from you to Ms. Hensley
16 dated August 25th of 2016?

17 A Utrhuh.

18 Q_ And I'mnot going to read it all but,

19 again, that's some more overtime for Elizabeth, and

20 she is, Ms. Hensley is asking you to approve that

21 overtime. And you write Ms. Hensley at 2:08 p.m. and
22 it says, "Overtime for Elizabeth Tate is approved for

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 41 of 74 Pageid#: 846

 

 

 

 

 

 

Transcript of William D. Carmack 39 (153 to 156)
Conducted on March 12, 2019

153 155
1 pay period 17." Did you write that? 1 "Approved E. Tate, six hours overtime," signed
2 A Yes. 2 Duffy?
3 Q Allright. So you approved another pay 3 A That's correct.
4 period of Tate's overtime? 4 Q__ So there are six instances during the
5 A Idid. 5 time period that you put in your OSIG report citing
6 Q Sheet three, your e-mail of September 6 waste or fraud that you were not, you knew about, you
7 9, 2016. 7 personally approved the expenditure?
8 A Yes. 8 A Although I approved those expenditures,
9 Q Is that another overtime request for 9 you need to also understand that Mr. Webb had been
10 Elizabeth Tate? 10 the approver of the Tates' time. And in one of the
11 A Yes. 11 conversations that Mr. Matlock and Mr. Webb and I
12 Q Is that another overtime request that 12 had, sometime in July or August, about the Tates'
13 you approved? 13 lack of performance and the fact that they did no
14 A  Itis. 14 work for the Higher Ed Center, but worked exclusively
15 Q Go to the October 10, 2016 e-mail. And 15 for the Foundation side, Mr. Matlock suggested that
16 this is a request for $564.43 in overtime pay for 16 the Tates report to me. And so I began signing their
17 Ms. Tate, please approve. And you wrote her back, 17 time sheets at that point.
18 approved overtime for Elizabeth Tate? 18 Prior to that I had no awareness of how
19 A That's correct. 19 much overtime was being incurred. As the Fall
20 Q = Okay. Let's go to the next e-mail in 20 progressed, Mr. Matlock and Mr. Webb decided that if
21 Exhibit 91. It's a October 26, 2016 e-mail from 21 the Tates continued to report to me and was held
22 Duffy Carmack to Deborah Hensley. Overtime for 22 accountable for their work, that they would quit or

154 156
1 Elizabeth Tate in the amount of the $728.30 is 1 they will take their data that they created and
2 approved; is that correct? 2 leave, and we would be without a system. So
3 A That's correct. 3 Mr. Matlock made the decision to turn the approval
4 Q You wrote that? You approved that? 4 back over to Mr. Webb at the first of the year.
5 A Idid. 5 So it was that quarter of approving
6 Q_ And let's go to your e-mail for 6 time sheets that I realized it was an ongoing,
7 Wednesday, November 9, 2016, pay period 22. That's 7 regular basis of overtime, and made the inquiry of
8 Ms. Hensley also asking you to approve 20 hours of 8 Ms. Brooks as to the total we paid since July.
9 overtime pay? 9 Q And thus cited as potential fraud and
10 A Correct. 10 abuse overtime that you had approved?
11 Q___ And you just simply wrote back a one 11 A _ It was entirely fraud and abuse for
12 word reply, approved? 12 anything the Tates was paid when matched to
13 A Correct. 13 production.
14 Q And we will go to the next, number 6 in 14 Q Allright. Go to page 7 of Exhibit 88,
15 Exhibit 91. It's a November 21, 2016 e-mail. 15 which is the Amended Complaint. And I'm looking at,
16 "Elizabeth had 20 hours of overtime for pay period 16 I'm looking at number or letter little h. at the
17 23. Please approve." And you wrote Ms. Hensley 17 bottom of the page there that begins, "When Matlock
18 back, "approved OT, Elizabeth Tate," correct? 18 worked at Virginia Highlands Community College, the
19 A Correct. 19 college hosted a fundraiser," and it continues on,
20 Q_ And the last one is pay period 24, 20 "When Matlock was hired at the Center, he wanted the
21 December 6, 2016 and that was approving six hours of 21 fundraiser to be hosted by the Center. He and the
22 overtime for Elizabeth Tate and you wrote back, 22 Community College had disputes about the issue."

PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM
Transcript of William D, Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 42 of 74 Pageid#: 847

40 (157 to 160)

Conducted on March 12, 2019

 

157
Let me just ask you a discrete question

there. What kind of disputes about the issue?

A Mr. Matlock felt like that Richard
Leigh Songwriter Festival was an event that he
created and brought to the Community College. And he
felt like for it to continue that he should be
involved, and that in some manner that the proceeds
from that should also come to the Higher Ed Center
Foundation, in addition to the Community College.
10 Q_ Allright. And if we can continue, "He
11 and the Community College had disputes about the
12 issue, but ultimately the college hosted the
13 fundraiser. Some of the proceeds of that fundraiser
14 though, have gone missing. Moreover, Matlock, six
15 months later, attempted to host his own Richard Leigh
16 fundraiser on behalf of the Center, but the proceeds
17 of that fundraiser never made their way to the

Ce Oran aA RR WN

159
what money was for, registration, sponsorship,

1

2 etcetera, for accounting purposes. If I need to send
3 them a letter for sponsorship, I will also need the

4 complete address. Thanks Alicia." Did you receive
5 that e-mail?

6 A Idid.

7 Q And are you on page two? I started --

8 is there a page -- this prefaces -- this is a May 31,

9 2017 e-mail from Alicia dated Matlock and cc to Duffy
10 Carmack. Is that correct?

11 A That's correct.

12 Q_ And it says subject is the golf

13 tournament?

14 A Yes.

15 Q__ And Alicia is saying to David Matlock,

16 you're copied on it, "I have a invoice from..." is

17 that Glenrochie?

 

18 Center." Is that factually correct? 18 A Glenrochie.
19 <A_ To the best ofmy knowledge it is. 19 Q_ "...Glenrochie Country Club to pay for
20 Q_. Allright. 20 the golf tournament. Can you tell me who to contact
21 2] there to get a W9 so we can process payment to them?
22 (Discussion off the record) 22 Thanks, Alicia." So was that done to your
158 160
1 (Exhibit Number 91 and 92 were marked 1 knowledge?
2 for identification) 2 A _ Ihad no knowledge of the golf
3 3 tournament. Mr. Matlock did not include Finance in
4 BY MR. KINCER: 4 any ofhis projects. He did not, even though they
5 Q And I handed you an e-mail.) Who's 5 were operated under the Foundation name or the Center
6 Alicia Young? 6 name, no one from the Finance Department which would
7 A Alicia Young is the grant's director 7 have been myself, Debbie Hensley or Alicia, were ever
8 and the financial administrator for the Foundation. (8 includedin the planning. We had no idea it was
9 Q__ Did she work for you? 9 going on.

10 A _ She did.

11 Q And I'm lookimg -- I think our exhibits

12 are straight. I'm looking at an exhibit, it's an

13 e-mail from Alicia Young to you dated June 19,

14 2017?

15 A Correct.

16 Q Is the subject matter of this June 19

17 e-mail, is that explaining some proceeds from that

18 golf tournament and what she had done? "We bought a
19 money order with the cash that was given to me for

20 the golf tournament. I am not allowed to send cash

21 up to the UVA fund. Could you tell me how to process
22 the $560? I will need who paid, the amount paid and

 

 

10
11 proceeds, whether it was a contribution toward the

Therefore, when it came time to post

12 event, from patrons at the door, expenses, we had
13 nothing, because we were not there or involved in
14 setting up the checks and balances of the event

15 initially.

16 Q But you were copied on an e-mail

17 showing that funds were being accounted for?

18 A
19 Young was asking questions as to, you know, what's
20 the 560, and how do we get cash, because we didn't
21 usually see cash, how do we get cash to

22 Charlottesville?

I was copied on an e-mail where Ms.

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 43 of 74 Pageid#: 848

41 (161 to 164)

Conducted on March 12, 2019

 

161
1 Q Allright. How do we get money from
2. this golf tournament to Charlottesville?
3 A Correct.
4 Q Allright.
5 MR. KINCER: And I will keep you in
6 charge, next sequential exhibit.
7
8 (Exhibit Number 93 was marked for
9 identification)
10

11 BY MR. KINCER:

12 Q__ Ihave handed you Exhibit 93, which is

13 some, again, e-mails from Alicia Young to David

14 Matlock, cc to Duffy Carmack, starting at 9:06 a.m.

15 And this e-mail reads, "David, I need to send up the

16 fund from the golf tournament by Tuesday, June 27th
17 for the year end. J will also need the expenses for

18 the golf tournament by Tuesday to record them in FY17
19 when the tournament was held. Thanks Alicia." Did

163

Q Allright. So the fact that you didn't
know about it, you felt shut out?

A The entire Finance Department felt shut
out, and complained to me about it.

Q__ So that allowed you to tell the
Inspector General that funds had, quote, gone
missing?

A Wehad no balance. We were not able to
balance the income and receipts or expenses.
10 Q And you don't know if that was done
11 through...
12 A My last conversation with Ms. Young was
13 that it was never in balance.

omer n Wn fk WY

14 Q Is that by e-mail or was that...
15 A Just verbally.
16 Q_ Verbally. Allright. Now, looking

17 back at the Amended Complaint, number 88, and this
18 is, this is f. That was not in your OSIG complaint,
19 was it?

 

10 allegation?
il
12 Sonia VanHook, who was another employee in the

13 building who attended the golf tournament, as to how
14 many people attended doesn't comprise the dollar

15 amounts collected. And we did receive sponsorships

16 from some industry in the area, but no one was

17 advised what was to do with that money, ifit went

18 toward paying the country club or toward food or

19 toward prizes. There was no communication to Finance
20 at all.

A Based on comments that he made and

 

 

20 you get copied on that e-mail? 20 MR. GRIMES: Objection; what is that?
21 A __ I'm listed as copied. 21 MR. KINCER: f, Sub-part f. I thought
22 Q_ Then if we go to the 9:08 a.m. e-mail 22 it would follow.

162 164
1 from David Matlock back to Alicia Young, copy to 1 MR. GRIMES: I thought you said that.
2 Duffy Carmack shown on Exhibit 93, it says, "How 2 Sorry.
3 about we meet around two o'clock today to finish that 3 THE WITNESS: I'm not following. I
4 up?" You were copied on that? 4 don't understand.
5 A Iwas copied. 5 MR. GRIMES: Let's try this again.
6 Q_ Allright. So my question to you is, 6 It's confusing.
7 looking at your Complaint concerning the fundraiser 7 MR. KINCER: Confusing?
8 and some of the proceeds of that money has gone 8
9 missing, what factual basis did you have to make that 9 BY MR. KINCER:

10 Q You're looking at Exhibit 88. Look at
11 paragraph 14, little fon page 7.

12 A Okay.

13 Q Was that one of the, was that one of

14 the issues that you raised or attempted to raise with
15 Inspector General that they told you to take the

16 complaint to DHRM?

17 A itis.

18 Q___ This is some artwork, meaning this is a
19 $9,900 worth of artwork that was that mobile in the
20 center lobby?

 

21 Q You didn't know about it? 21 A That's correct.
22 A No. 22 Q Going back, this complaint in f. was
PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 44 of 74 Pageid#: 849

42 (165 to 168)

Conducted on March 12, 2019

 

 

10 Foundation to do that.

11 Q Okay. The Foundation is an artificial

12 entity. Who at the Foundation? What person at the,
13 on the Foundation's behalf?

14 A It was discussed openly at Foundation
15 meetings. I don't know if it's in the minutes or

16 not, haven't looked. It was approved.

17 Q Can you name at least one person who

18 conveyed information to you that that would be a fine
19 thing?

20 A Marcia Gilliam, who was the chairman of
21 the Foundation.

22 Q_ And at which time was Gilliam chairman

 

 

165 167
1 that it had been removed? 1 of the Foundation?
2 A Wecome back from Christmas break and 2 A Oh, goodness. When I went to work
3 it's gone, right. 3 there she was chairman, and she served probably up
4 Q_ And you said in other dep -- you know 4 until 2000, maybe '16, '15, '16.
5 that it was back, correct? You knowit is back, 5 Qs Okay. We are still on Exhibit 88. Go
6 correct? 6 back to page four, paragraph 14, sub little a.
7 A Yes, I know it's back, uh-huh. 7 A Okay.
8 Q _Youalso know that it was removed due 8 Q This is an invoice, Matlock's invoice
9 to repairs to the ceiling of the Center? 9 submitted for $1,250 to reimburse a Virginia middle
10 A That's what I hear in deposition. 10 school for a robotics competition, correct?
11 Q_ Allright. And do you personally have 11 A Correct.
12 any knowledge to the contrary, any facts to support 12 Q Tell me about that allegation.
13 any allegation to the contrary? 13 A Again, having no former knowledge that
14 A __Inever understood why the mobile was 14 any of the dollars from the Center or the Foundation
15 removed or missing for over a year. 15 were going to be spent -- and we did have budgets at
16 Q Okay. We will go to another OSIG 16 the Center that we tried to follow -- Foundation
17 complaint later, but staying on yours against 17 money was not particularly earmarked for any one
18 Mr. Matlock, did you, did you approve -- to the birth 18 project. He laid this invoice on Ms. Young's desk
19 of the mobile, did you approve this $9,900 19 and asked that it be paid.
20 expenditure without seeking Board approval? 20 She brought it to me, and J found it
21 A This expenditure came through the 21 preposterous, actually, because, number one, the
22 Foundation, and the Foundation, in discussion, agreed 22 Higher Ed Center had long time been a proponent of
166 168
1 that they wanted to put something in the building. 1 STEM, and that's Science, Education, Technology and
2 And a committee was created of Kathy Heitala, Joyce 2 Mathematics, particularly for girls. And it exposed
3 Brooks, myself, I think Marcia Gilliam, and we 3 young girls in southwest Virginia to jobs outside of
4 decided to do a piece of art and to also name a room, 4 the traditional female stereotype roles.
5 which we called a tiered executive auditorium, after (5 So for a number of years the Higher Ed
6 Dr. Fowlkes in recognition of her work there. 6 Center hosted a STEM competition called Lego
7 Q Well, did you have written authority to 7 Robotics. You had to have teams, like a church group
8 expend $9,900 of Foundation funds for that mobile? 8 or cub scout team or home school team. It had to be
9 A __ Thad verbal authority from the 9 ateam of students that would come in to compete in

10 these competitions. The problem that we had in

11 southwest Virginia were finding adult sponsors of
12 these teams, because it's very time-consuming.

13 So the Higher Ed Center, through the

14 partnership with Virginia Tech, would always recruit
15 for adult leaders to create a team. And we would

16 usually pay for two to three of these adult leaders

17 to go to the State training in hopes that they would
18 come back and create a Lego team. At no time in the
19 history of the Center had I ever known us to pay for
20 students or a chaperone of students to go to a

21 robotics competition.

22 Q Allright. And you say, continuing in

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 45 of 74 Pageid#: 850

43 (169 to 172)

Conducted on March 12, 2019

 

169
paragraph a. in the complaint, you state that, "When
questioned about this, Matlock stated that he had
offered this to all schools in southwest Virginia.
On information and belief, this is not true, and
Matlock produced no evidence that he had, in fact,
extended the offer to all the schools in southwest
Virginia, and it is improbable that only his son
accepted the offer."

9 Would you go back to the OSIG report,
10 Exhibit 90 please, on page two of five? And this is
11 allegation three.

oOonWNM PWN

12 A Oh I'msorry. On the OSIG report?
13 Q_ Yes, sir. Has the seal?

14 A Okay.

15 Q__ And Inspector General addressing that

16 issue recites the basic allegation that we talked

17 about. And the finding of fact to that allegation

18 that you made was that the OSIG reviewed records
19 related to the robotic support for FY2014 through
202017. The disbursement summary shows the school
21 referred to above received support in FY2017 only.
22 Altogether, for the four fiscal years, disbursements

171
factually?

1
2 MR. GRIMES: Objection to the form.
3 What is that?

4 MR. KINCER: What is that?

5

6

7

BY MR. KINCER:
Q Any of the conjecture, and it seems
8 ironic to me, leaving the irony and the formation
9 and belief of your complaint aside, what facts do you
10 have that this was any particular program that others
11 were not ehgible for had they applied?
12 A The fact is I have never seen the offer
13 made to any other school.
14 Q Allright. And you thought that was
15 enough information to warrant the OSIG complaint?
16 A Yes, I do.
17 Q Allright. And you first discovered
18 that in -- did you discover that soon after the
19 disbursement was made in 2016, December 2016?
20 A Yes.
21 Q_ Allright. Look on -- go back to the
22 Amended Complaint, paragraph 88, and look at

 

170
1 exceeded $22,000 for 22 items, including for six
2 other schools.
3 A Correct.
4 Q Could you not have found that out, that
5 information, not only the information and belief, but
6 on factual inquiry before filing a report with the
7 Inspector General?
8 A The $22,000 for 22 items was not to pay
9 for teams of schools for children to go to
10 competitions; it was to pay for adults from various
11 localities to attend trainings to set up school
12 teams.
13 Q So do you have any factual information
14 that that was, that that was any private, private
15 deal with, with that particular school?
16 A It appears ironic to me that his son is
17 the middle school principal there. And also having
18 lived and worked in southwest Virginia for 50 years
19 and knowing how poor the school systems are, if the
20 Higher Ed Center offered 1,200 or $1,500 to each
21 school, I can't imagine anyone not taking it.
22 Q But you don't know any of that

 

 

172
sub-section, page five, little d. as in dog?

1
2 A Uh-huh.

3 Q And this complaint, this complaint was

4 notinthe OSIG report, was it, the Joe Mitchell,

5 hireda long-time friend to work as maintenance

6 supervisor?

7 A That's one of my 16 items that I

8 submitted to OSIG.

9 Q That was not included in the final

10 report?

11 A Correct.

12. Q Allright. And what I want to ask you

13 about is, you say that Matlock, A, he hired one of

14 his long-time friends, Joe Mitchell. By his friends,

15 you mean Matlock's friend?

16 A Correct.

17 Q Well, he was your long-time friend too,

18 wasn't he?

19 A He was along-time acquaintance that I

20 knew, did business with in the banking business. He
21 was one of my customers, no one I knew on an intimate
22 or friendly basis.

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 46 of 74 Pageid#: 851

44 (173 to 176)

Conducted on March 12, 2019

 

173
Q_ And you say that, "Matlock hired

Mitchell as a quote, ‘wage’ employee, without being
interviewed by selection committee as required by
Agency policy, then added him as a full-time employee
in July 2017."

So even though that was one of the
allegations not addressed by OSIG for the reasons
that you have stated before, that was one of the
allegations that you made, you felt warranted in
10 making to the Inspector General?

Oo mnAHD MN BPW YH

Il A Correct.

12 MR. KINCER: That ts the next exhibit.
13

14 (Exhibit Number 94 was marked for

15 identification)

16

17 BY MR. KINCER:

18 Q = Would you take a look at Exhibit 94,

19 Mr. Carmack. Is that an e-mail from you to Joyce
20 Brooks?

175
1 There was not an Interview Committee at the time they

2 hired him in a wage position.

3 Q Did you make that clear in your

4 complaint?

5 A To OSIG?

6 Q Yes?

7 A As clear as I could make it.

8 Q_ Allright.

9 MS. HADDOX: Do you know the Bates
10 stamps for Exhibit 94?

11 MR. HARDY: I'm sure it requests, ask
12 for it, but I'm not finding it in the ESI that
13 we produced.

14 MS. HADDOX: Okay.

15

16 BY MR. KINCER:

17 Q Earlier this morning | think we

18 discussed it's your recollection that you had, when
19 you first registered to vote in Washington County,
20 Virginia -- this was when you were a teen, correct,

 

21 A Itis. 21 or thereabouts?
22 Q She was n HR? 22 A Correct.

174 176
1 A She was. 1 Q __ --that you registered as a Democrat?
2 Q And you copied David Matlock on that, 2 A Yes.
3. didn't you? 3 Q___Do you consider yourself to be a
4 A Idid. 4 Democrat?
5 Q___ And the subject of this e-mail was 5 A Ido.
6 Interview Committee? 6 Qs Okay. But I think you also told us
7 A Correct. 7 about Dr. Fowlkes’ fairly even keeled, non-partisan
8 Q And you say in this e-mail dated March 8 status, that there is Democrats and Republicans, and
9 31, 2017, "Joyce, I received a notice that I have 9 we get along with everybody, words to that effect?
10 been selected to participate on an Interview 10 A Correct.
11 Committee. Normally I am glad to participate in 11 Q Well, in your professional career at

12 this; however, I have known Joe personally for many
13 years and do not feel it would be fair to participate

14 in this selection process. Thanks. Duffy."

15 A Correct.

16 Q = Allright. So whether, despite

17 whatever the status of Joe was to you, whether a good
18 friend or a business acquaintance or someone you had
19 known, you were aware, when you made that OSIG
20 complaint, that there was an Interview Committee?

 

 

12 the Center and in business in general, do you think
13 it's wise to hedge your bets politically?

14 MR. GRIMES: Objection. What does that
15 mean?
16

17 BY MR. KINCER:

18 Q___ Do you think it's wise to support both
19 political parties, at least nominally?

20 MR. GRIMES: Same objection.

 

21 A There was an Interview Committee at the 21
22 time they were looking to fill the job permanently. 22
PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 47 of 74 Pageid#: 852

Transcript of William D. Carmack 45 (177 to 180)

Conducted on March 12, 2019

 

177
BY MR. KINCER:

1
2 Q__ By cash financial contributions?

3 MR. GRIMES: Same objection. Go ahead
4 and answer the question, subject to objection.

5 THE WITNESS: Do I feel like it's okay

6 to send cash to either party?

7

8

9

BY MR. KINCER:
Q_ Ub-hbuh.

10 A Ido.

11 Q__ And you have?

12 A Yes.

13 MR. KINCER: Next exhibit.

14

15 (Exhibit Number 95 was marked for
16 identification)

17

18 BY MR. KINCER:

19 Q = We will start on Exhibit 95 on the

20 second page, and this is an e-mail from Rachel

21 Fowlkes to Duffy Carmichael dated December 17, 2013.
22 And this is the forward, Speaker Howell Reception.

179
1 fundraiser for Speaker Howe?
2 A That's what this pertains to, yes.
3 Q = Okay. And let's go to the front of
4 Exhibit 95. And who is Christie Heath?
5 A Lhave no idea.
6 Q = Okay. Well, this is an e-mail from
7 Christie Heath, November 10, 2014, to Duffy Carmack,
8 and it says Re: RSVP - Pillion. And she is
9 apparently responding to you because you write at the
10 bottom, "Christie, I will be attending the reception
11 for Todd Pillion on Wednesday, November 12. I will
12 bring a check for Todd's friends with me that
13 evening. Thanks, Duffy Carmack."

 

178

Who's Speaker Howell? Or who was Speaker Howell in
October of 2013?

A [have no idea, but I would make the
assumption he was speaker of the house.

Q_ Allright. And Rachel is asking you,
"Duffy, I can't tell if we can attend free or if we
have to pay a lot of money. Obviously, this is a
fundraiser. I'm thinking we should not go, but will
rely on your judgment. Perhaps Joe Johnson can
10 advise us what we should do." Who's Joe Johnson?
11 A Joe Johnson is a former member of the
12 House of Delegates. He's an attorney. He is on the

oon n un & WN FR

13 Board of Trustees of the Higher Education Center.
14 Q Is he a Democrat or Republican?

15 A He always ran on the Democratic

16 ticket.

17 Q Does he still do that?

18 A [have no idea. He's retired.

19 Q Okay. And you respond to Rachel

20 Fowlkes' e-mail, "I will RSVP today! I will talk to
21 you at 1:30 on the conference call."
22

 

So you and Ms. Fowlkes are gomg to a

 

14 A Uh-huh.
15 Q Is this Delegate Pillion?
16 A Yes, it is.
17 Q Is this Republican Delegate Pillion?
18 A Yes, itis.
19 Q Allright. And did you attend this
20 fundraiser?
21 A  Isent money. I have no idea whether I
22 went or not.
180
1 Q Okay. But you sent money?
2 A Sure.
3 Q Allright.
4 MS. HADDOX: Just for the record,
5 Exhibit 95, neither e-mail was produced in
6 discovery.
7 MR. HARDY: Nor were they asked, would
8 be our position.
9 Ms. HADDOX: I'm just making a record.
10 I don't have before me all the discovery
11 requests. I can look at it later. For the
12 record, neither e-mail in Exhibit 95 was
13 produced.
14 MR. KINCER: So the best thing for us
15 to do is just to move on.
16 MS. HADDOX: Which would be the
17 definition of making a record.
18

19 BY MR. KINCER:

20 Qs Mr. Carmack, you told me that you did
21 not have to file a -- that you had not -- strike

22 that.

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 48 of 74 Pageid#: 853

46 (181 to 184)

Conducted on March 12, 2019

 

181
Mr. Carmack, you told me that you had

nothing in writing concerning the Center's knowledge
of your Carmack Health Management, that it was,
everyone knew you were doing that and it was fine
with them and there was going to be no contracts?

A That's correct.

Q When you were hired as CFO?

A Correct.

Q_ Allright. During your time either in

0 Oony AO WN =

10 state government or as a citizen appointed in state
11 government, have you ever filed any conflict of

12 interest statements?

13 A Yes, I have.

14 Q Howmany do yourecall filing?

15 A Several years' worth. I have served on
16 various public boards and authorities.

17 Q What authorities have you served on?

18 A Most recently, the last ten years, I

19 have been Chairman of the Board of Zoning Appeals for
20 Washington County, Virginia.

21 Q = Allright. What about insofar as a

22 state office?

183
disclosures that you list, are they accurate?

1
2 A No.

3 Q. Why not?

4 A Because I didn't work at the Southwest

5 Virginia Higher Ed Center January the 31st, 2018; I
6 had been terminated.

7 Q Weil, you were no longer in their

8 employ, were you?

9 A Iwas no longer in their employ, and I

10 also resigned from the Virginia Solar Authority,

11 because that appointment was made because of my work
12 with Solar Energy Center, Research and Development
13 Center, and it was connected and I resigned.

14 Q When did you resign?

15 A I would have to look at the letter of

16 resignation. It was sometime in January of 2018

17 following the termination.

18 Q Okay. Well, why did you even file a

19 Virginia Conflict of Interest Disclosure?

20 A It came to me in the mail.

21 Q And you filed it even though you were

22 no longer working there?

 

182
A __ I was appointed by the governor to the
Virginia Solar Authority.
Q Allright. Let me make sure I have the
right date. Yeah.

(Exhibit Number 96 was marked for
identification)

Oo WAIN A SB WN =

BY MR. KINCER:

10 Q = Mr. Carmack, I have handed you Exhibit
11 96. Take your time to look at that.

12 A Uh-huh.

13 Q Do you know what it is?

14 A __ It's a conflict of interest

15 statement.

16 Q__ And was this the one electronically,

17 that purports to be electronically signed by you 1/31
18 of 2018?

19 A Yes.

 

 

184

A [sent it back in to them.

Q_ And you knew that you had already
resigned from the Solar Authority?

A __ I was going to resign from the Solar
Authority before their next meeting.

Q ~~ Which was when?

A InFebruary.

omAn Dn WN =

(Exhibit Number 97 was marked for
10 identification)

il

12 BY MR. KINCER:

13 Q Have you had a chance to review that
14 document?

15 A Yes.

16 Q What is Exhibit 97?

17 A Conflict of Interest and

18 Ethics Advisory Council Financial Disclosure
19 Statement.

 

20 Q_ And if you would take a moment to look 20 Q Similar document to the prior
21 that over. At least as of the time that you signed 21 exhibit?
22 this Conflict of Interest, is the, are these 22 A Yes.

PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 49 of 74 Pageid#: 854

47 (185 to 188)

Conducted on March 12, 2019

 

185
I Q And what date does this show that you

2 electronically signed it?

3 A There is no date that I see by the
4 signature.

5 Q It's on the next to the last page on
6 the bottom?

7 A January 11, 2017.

8 Q_ Allright. You were still employed
9 with the Southwest Virginia Higher Ed Center?
10 A Iwas.

11 Q Allright. Were you still the sole

12 owner of Carmack Health?

13 A Yes, I was.

14 Q Is that listed on this form?

15 A _ Itis not.

16 Q Why not?

17 A __ It's an omission, just an error.

18 Q = What prompted your recall a year later

19 when you filed the 2018 disclosure where Carmack is
20 listed?

21 A __ I try to always be open and truthful on
22 every form I fill out. I guess it came to my mind

187
1 for Carmack Health Care, that was, that would have

2 beena profit?

3 A Yes, it would have been.

4 Q_ After expenses?

5 A Sure.

6 Q = Sure. And how much were you making

7 from the health management company in 2017?

8 A It's always been the same amount. It's
9 acontract. It never changes.

10 Q Thank you. That will save us both.

11 It's always been 95,000 a year?

12 A Correct.

13 Q_ Andso it's fixed rate, just whatever

14 comes your way you do. And if alot comes your way,
15 and ifa little comes your way, you come out?

16 A Right.

17 Q Okay. Thanks for clearing that up.

18 A Imight add one other thing for the

19 record to help with that.

20 Q Okay.

21 A Having asecondary job was commonplace
22 at the Higher Ed Center. Mr. Matlock had one. Adam

 

186
when I was filling it out. I didn't think about it

the previous year. Sometimes I'm ina hurry filling
them out, sometimes I'm not.
Q__ It didnot come to your mind that you

Management?
A_ No, because it's very secondary in my
life. My primary employment was Southwest Virginia
Higher Ed Center.
10 Q_ Well, let's go back from -- let's see,
11 you, in 2000, in 2014, for example, you were, in that

1
2
3
4
5 remained the sole owner of Carmack Health
6
7
8
9

12 fiscal year, you were a CFO at the Center?

13 A Correct.

14 Q Allright. Well, how much income did
15 you make from your health care consultancy?

16 A $95,000.

17 Q_ Allright. And what was your salary

18 for the, for your services as CFO?

19 A Base probably 105, benefits probably
20 147.

21 Q_ Right. But does -- and when you were
22 giving me the 95,000 figure for the health care work,

 

 

188

1 Tolbert had one. Sonia VanHook had one. It was all
2 done on State time, so the standard had already been
3 established.

4 Q___ That's why they call them discovery

5 depositions. What job did Mr. Matlock had?

6 A Counseled adolescents from his

7 church.

8 Q Excuse me?

9 A Counseled adolescents from his

10 church.

11 Q What is that job?

12 A It means that some parents brings their

13 teenage son or daughter into the Higher Ed Center.
14 They wait in the foyer. The child goes into his

15 office and the door is closed for counseling.

16 Q Allright. Do you know if he makes any

17 money off that?

18 A _He has made comment that he's a paid
19 youth minister, so I assume so.

20 Q Okay. Go ahead. Okay. You finished?

21 What does Adam do in his part?

22 A Adam has taught for Old Dominion

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 50 of 74 Pageid#: 855

48 (189 to 192)

Conducted on March 12, 2019

 

189
University on-line. He has done a lot of work for

the Republican party -- I don't know that he's paid
for it -- on-line during Center time. And
Ms. VanHook has taught for Savet, which is the
Governor's School.

Q You don't know whether or not any of
those jobs have paid them $95,000?

A I don't know what they were paid, but
they were paid.

Co on nD mH hk WD YY me

10 Q During your, let's say, last year of

11 employment at the Center, what were your work hours?
12 A Mynormal work hours coming to the

13 Center -- the standard hours the Center is open is
14 basically, I'm going to say, 7:00, 7:30 in the

15 morning to nine or ten o'clock at night, because we
16 host all kind of students that go to night school and
17 public events. Standard office hours were either
18 eight to four or nine to five.

19 Q During those standard office hours that

20 you were there, approximately how much time, how much
21 time would you spend on working for your outside

22 interests?

191
Q_ And were you working at the Center at

that time?

A Iwas.

Q And this continues. This is how many?
This is seven of seven pages after we get past the
e-mail introduction. It's attorney/client privilege.
Is this from an attorney, the attorney/client
privilege document starting on page one of seven?

A Yes, uh-huh.

10 Q_ And what is this document? What is
11 this seven page document?

wo nmnr~>n nb OQ N &

12 A Well, this seven page document came

13 about as a result of the -- there are three LLCs that
14 make up the surgery center group, and there was a lot
15 of questions about changes to the management

16 agreement and trying to renegotiate leases with the
17 hospital. And this started back before I began with
18 the hospital, began with the surgery center.

19 Discussion started in 2012, early in

20 the year and continued out. Takes a long time to

21 finalize items with the hospital, but we finally got
22 the leases negotiated.

 

190
1 A Meaning Carmack Health?
2 Q_ Yes, sir. Unless there is more for
3 profit?
4 A Probably two hours a week.
5 Q How much?
6 A Two to three hours a week.
7
8 (Exhibit Number 98 was marked for
9 identification)
10
11 BY MR. KINCER:
12 Q Take a look at that document and let me

13 know when you're through with that, Mr. Carmack.
14 A I'mvery familiar with it.

15 Q [have handed you Exhibit Number 98.
16 Who is Amberlea Breeding?

17 A Lhave no idea.

18 Qs At firstbank.com?

 

19 A Ihave no idea.

20 Q Okay. Is that an e-mail from her to
21 you dated 9/5 of 2012?

22 A Itis.

 

192
Q Okay. All right. And this was sent to

you at 9:38 a.m.?

A Yes.

Q_ Aliright. And then if we can continue
through here, and I'm not reading it all. But it
seems like there is some, an auditor asking questions
about expenditures --

A Yes.

Q__ -- for one of the practice groups.

Oo ear DN BP WN

10 Were you to review that?

11 A That was an auditor for the hospital

12 that was auditing the hospital's books. And these

13 were items that had been paid under the management
14 company, which is one of the LLCs of the surgery

15 center. And they wanted to know -- there was missing
16 documentation or receipts. So we resubmitted those
17 to satisfy the audit requirement.

18 Q And it was part of your $95,000 a year

19 contract to review documents like this?

20 A Sure.

21 Q And that was sent to you on a workday

22 at 9:38 in the morning?

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 51 of 74 Pageid#: 856

 

Transcript of William D. Carmack 49 (193 to 196)
Conducted on March 12, 2019
193 195

1 A Uh-huh. 1 patients to your work e-mail?
2 Q Did you look at it while you were at 2 A __ Jean't say they didn't. I don't
3 work? 3 recall any, but the doctors knew my Duffy Carmack
4 A I'msureI read it. 4 address, also knew I worked at the Higher Ed Center.
5 Q- All night. 5 So I can't say some of them didn't address it to
6 MR. KINCER: Make that the next exhibit 6 Higher Ed.
7 please. 7
8 8 (Exhibit Number 100 was marked for
9 (Exhibit Number 99 was marked for 9 identification)
10 identification) 10
11 11 BY MR. KINCER:
12 BY MR. KINCER: 12 QT have handed you Exhibit 100, which
43 Q What is that document, sir? 13 starts as an e-mail from Duffy Carmack to Deborah
14 A At the end of the year the 14 Hensley, dated October 23, 2013. First of all, who
15 distributions of the company are made to the 15 is DPB?

16 physicians, and so the accounting firm that does the 16 A Department of Planning and Budgeting.
17 work is Brown Edwards and Company. And this is a 17 Q Allright. And Deborah Hensley is your

 

18 letter from Betty Jessee to me where she had 18 employee?

19 calculated the year-end distributions for the 19 A Yes.

20 physicians. 20 Q You shared your log-in passwords with

21 And she had -- actually, her 21 your --

22 administrative assistant lived in Abingdon. And just 22 A Debbie was very knowledgeable in IT,
194 196

1 out of courtesy, they usually dropped things by the =§1 and sometimes J struggle, and I would have to get her
2 front desk for me to pick up instead of paying 2 to help me connect to the various programs that I

3 postage. 3 didn't use every day.

4 Q Allright. Well, if I go back to the 4 Q__ At the time you worked here in 2013,

5 first page of Exhibit -- that is 99 that you have in are you familiar are State VITA policy?
6

7

8

9

5
your hand. IfI go back to the first page, I have 6 A Yes.
duffycarmack@hotmail.com? 7 Q Should you share your passwords?
A Uh-huh. 8 A You shouldn't.
Q What's the hotmail.com address? 9 Q You did?
10 A That is my personal e-mail address. 10 A IJ could have changed it.
11 Q_ Well, why do you use that for all your 11 QQ Allnght. Now, go to the very, go to
12 outside business? 12 the very last two pages of Exhibit 100. I want to
13 A That's the only address I have other 13 look at that one. I asked you earlier about HIPAA.

14 than the Higher Ed Center address that I used. There 14 A Uh-huh.
15 may be old ones out there, but I don't remember the (15 Q And this e-mail is from Robin Justice.

 

 

 

 

16 names of them. 16 Who's msha.com?
17 Q_ Allright. Are you familiar with 17 A Mountain State Health Alliance.
18 HIPAA, H-I-P-P-A (sic)? 18 Q Is that one of your clients?
19 A Tam familiar. 19 A No. That's -- Johnston Memorial
20 Q During the period of time that you 20 Hospital was purchased by Mountain States Health
21 worked at the Center, would your various medical 21 Alliance, who has now been purchased by Ballad
22 clients send you HIPAA-sensitive information on 22 Health.
PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM
Transcript of William D, Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 52 of 74 Pageid#: 857

50 (197 to 200)

Conducted on March 12, 2019

 

197

1 Q Looking at this, and I see it's the

2 last addressee here is Duffy Carmack, and that's at
3 your southwestcenter.edu address?

4 A Yes.

5 Q That's your work e-mail?

6 A Itwas.

7

Q It was? Now, I asked you earlier about

8 HIPAA, and you said you were knowledgeable with it.
9 And I'm not gomg to read these names, I will give

10 some initials. If Exhibit 100 is to ever find its

11 way mto the Court, I would recommend redaction.

12 Tell me this. Looking at the, after

13 the good morning, and then the list of patients --

14 A Uh-huh.

15 Q _-- do you think this patient should

16 know, this should be going to your work address, that
17 she's having this surgical procedure and that one is

18 having that one, and that one is having that one?

19 Isn't that privileged information? Isn't that

20 protected health information?

199
It's talking about Debbie Ringley of
BTS Security, and she's sending you an e-mail to your
Center address and telling you this is past due?

A Correct.

Q And what is this invoice for?

A _ Itis for the burglar alarm line that
houses or transmits fire, smoke, burglar, whatever,
at the Energy Center.

Q_ Allright. And let's see, this e-mail,

10 this e-mail is July 26. When was this work done,

11 back in --

12 A I don't know because it went to the

13 attention of Eddy Sproles, who was the Director of
14 Maintenance. Eddy took care of all these invoices.
15 He had two really rough years in and out with health.
16 When he was not there, often these items would be
17 sent to me. When he was there, he would take care of
18 them. So that's all I know about it.

19 Q_ And I think that, if I recall your

20 earlier testimony, I think that you, really his

Oo en NA 1 B&B WN

 

21 A _ Robin Justice is the manager of the 21 department was under your bailiwick?
22 surgery center, and this was an e-mail that 22 A Fora very, I'm talking three month

198 200
1 Dr. McGarry had sent to her regarding scheduling 1 period of time; otherwise, he was under the
2 conflicts or, I'm going to say, canceled cases 2 department of Joyce Brooks as operations.
3 because of issues with anesthesia. So he was going 3 Q And under the CAPPS, C-A-P-P-S, you
4 through these with her and he simply copied me on it 4 would agree that it's not good for a State agency to
5 just so I was FYI, as the business administrator, 5 have an invoice that's overdue?
6 that this was an issue. 6 A I don't think any agency should have an
7 So I consider the fact that e-mails 7 invoice that's overdue.
8 between the physicians and myself or the physicians (8 Qs Allright.
9 and Robin are proprietary e-mails. 9 A Alot of things went to Eddy's e-mail

10 Q_ Even if sent to a Commonwealth of

11 Virginia work address?

12 A Yes. That's not good judgment, but I
13 didn't make the choice to send it across that.

14 Q = You didn't send that e-mail to

15 yourself, someone sent it to you?

16 A Correct, uh-huh.

17 Q Okay. Allright. Now, go to the next

18 document and it's from the back. We are doing the,
19 looking at the HIPAA stuff. Look at the finance
20 charge and an invoice and then an e-mail, Duffy

21 Carmack, Wednesday 7/26/17, 10:48 a.m., two

22 attachments.

 

10 and set there because no one was looking at it.
11 Q = Okay. Turn back to -- all right. This

12 is on Exhibit 100, and this will be page three of

13 five. And t's an e-mail from Duffy Carmack to

14 Deborah Bourne Re: Health Fair Wednesday, dated
15 September 16 of 2014.

16 And we are talking about fair, and then

17 I'm going to the next page, which says page one of
18 two. Who is Rod Harper?

19 A On page? I'msorry what page are you.
20 on again?

21 Q Page one of two. I just gave you

 

22 the -- I keyed you to the page three of five because

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 53 of 74 Pageid#: 858

51 (201 to 204)

Conducted on March 12, 2019

 

201
| that looked pretty obvious. Next one is the Energy

2 Center, says Energy Center.
3 A Okay. I will get there.

Q_ Are you there?

A Two of five? Okay.

Q Do you have that now?

A [have page one of two that has Rod
Harper's name on it.

Q Who's Rob Harper?
10 A _He worked for Bristol Sign.
11 Q And what is Bristol Sign? What did
12 Bristol sign do for the Center?
13 A What did they do for the Center?
14 Q What did they do, uh-huh.
15 A [assume they made signs.
16 Q = Allright. Well, what I'm interested,
17 is Rod Harper to you, copy Alicia Young, January 18,
18 2016. "Duffy, regarding your call today, 11/8/16,
19 the signs will be installed next week. They are
20 getting close to completion. Also, the invoice will
21 be dated for last year as you require. If you need
22 to have it n hand sooner, let our bookkeeper know

Oo men~I NM

203
1 language of grant agreement. You have 36 months
2 following the end of the grant.
3 Q Go back to the first of Exhibit 100,
4 and go to the third page of that exhibit.
5 A Ub-huh.
6 Q Oh, I'm sorry, Mr. Carmack, the second
7 page. And this is Hanging Display Systems, from Miss
8 Yanick Cusson. Do you know who she was?
9 A Ido not.
10 Qs This is an August 21, 2014 e-mail, and
11 Ms. Cusson is writing you telling you your order will
12 be shipped out tomorrow, delivered in four business
13 days startmg Monday, at One Partnership Circle in
14 Abingdon. That's the Center's address, isn't it?
15 A That's right.
16 Q_ And did she also give you an FYI,
17 quote, "As a person working in the, quote,
18 ‘E-commerce’, I would recommend not sending a credit
19 card number in an e-mail as it is not safe. Smiley
20 face. Sideways smiley face."
21 A Uh-huh,
22 Q___— Did yousend -- you just sent a credit

 

202
that she needs to send it over to Alicia Young."

1

2 Well, why are you asking him to prepare

3 you back-dated invoices?

4 A Yes. When we built the Energy Center,

5 we put this very large sign that you could read from

6 the Interstate with the logo of the Higher Ed Center

7 onit. And when we rented the building commercially,
8 Ineeded Rod to take that down. And the Tobacco

9 Commission grant that funded the Energy Center, you
10 have three years to close a grant out.

il And so we had some excess funds that

12 the Commission had asked us to hold onto, because

13 when we built the building it was a shell, and we

14 knew that there would be finishing work to be done.
15 And so when it was rented commercially, we needed to
16 pay to have our sign taken off the building. And so

17 the Tobacco Commission asked that it be back-dated to
18 the previous year so they could run it through the

19 balance ofthat grant money.

20 Q That's probably not CAPPS approved, is

21 it?

22 A It probably would according to the

 

 

204
card number, if we look below there, and that's from

Duffy Carmack to that business with all the
expiration date, the number, everything, over
unencrypted e-mail.

1
2
3
4
5 A The e-mails from our center were
6 encrypted.

7 Q Okay. How did she -- that was not in

8 compliance with State policy, was it?

9 A Went across a State computer. I gave

10 the credit card out all the time to vendors that

11 asked for it. It's my understanding from IT that

12 everything that went across our Center was encrypted,
13 and the receiver on the other end, she was able to

14 get it. She got it. It was not uncommon. I give my

15 personal credit card for everything I order on-line

16 today. It was commonplace then, too.

17 Q__ So you don't think there's anything

18 wrong with that?

19 A Not athing.

20 Q_ Allright.

21 MR. GRIMES: Counsel, we have been

22 going an hour-and-a-half. Let's take a

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 54 of 74 Pageid#: 859

52 (205 to 208)

Conducted on March 12, 2019

 

205
1 comfort break.
2 MR. KINCER: Let's do. Thanks.
3
4 (A recess was taken)
5
6 BY MR. KINCER:
7 Q. Mr. Carmack, looking at number, Exhibit
8 Number 88, whichis the Amended Complaint --
9 A I'msorry. Which one?
10 Q You have the right exhibit now. Turn

11 to page 9 of that Complaint.

12 A Okay.

13 Q_ AndI'm looking particularly at

14 paragraph 20. It says, "After learning of Carmack's

15 complaint..." and that's referring to your OSIG

16 Complaint, "...in October 2017, Carmack's e-mails

17 were blocked with Senior Assistant Attorney General
18 Elizabeth Griffith, leaving Griffith with the

19 impression Carmack was ignoring her." Tell me about
20 that. What's that allegation about?

207
some scathing e-mail that I wasn't responding to the

questions she asked, so on and so forth.

I hadn't received any e-mails from her.
I went back and looked at my e-mails, tried to
research what the problem was. Elizabeth traveled a
great deal. I called. [left her a voice message.
Couple days later he made the comment that he hoped
we got a new Governor, maybe they would replace
Elizabeth. She could be very inconsistent with her
10 work with me, in my experience.
11 Finally, [reached her by phone. She
12 said, why are you not responding to my questions? I
13 said, I'm not seeing your e-mails. So I got up and I
14 walked down to our IT Department, and I asked Jeff
15 and Adam, who were in Jeff's office -- that's Jeff
16 Webb and Adam Tolbert -- and I said I'm not receiving
17 E-mails from Elizabeth Griffin.
18 Jeff turns around, oh, it was blocked.
19 It's fixed. And that was the only party that my
20 e-mails were blocked to, in addition to Peter Blake.

CONIA MN & WN

 

21 A Okay. Earlier that calendar year the 21 [have no idea why. Once that was unblocked, I saw

22 Tobacco Commission asked me and Evan Feinman, the 22 Elizabeth's e-mail chains, and I understand why she
206 208

1 Director of the Commission, asked if the Higher Ed 1 was angry. I responded back to her. Blocked, didn't

2 Center would assume the debt collection piece of the 2 know why. Apologized, and we moved forward.

3 scholarship program that had been done by his office 3 Q And you have no factual information

4 inthe Department of Collections in Richmond. 4 that Mr. Carmack was in any way responsible for the

5 I told him that we would. He told us 5 e-mail solely to Elizabeth Griffin being blocked?

6 he would pay us additional money for that. I went to 6 A Mr. Carmack wasn't, but I think --

7 Richmond, the AG's office, several times and we met 7 Q I'msorry. That Mr. Matlock blocked

8 with Elizabeth Griffin, our AG for the Higher Ed 8 your e-mails?

9 Center. There was a variety of attorneys for the 9 A I'm of the opinion that those e-mails

10 Tobacco Commission, so they were always included.

11 Stephanie Kim, from the Tobacco Commission, and Evan
12 Feinman and myself laid out the structure of how the

13 debt collection piece would work. The note, the

14 promissory note, that the students signed had to be

15 changed.

16
17 ateam to create the process and the documents to

18 make this functional. David Matlock and I had

19 virtually no communication. And one day in October,
20 late September, October, he comes into my office and

So we spent months working together as

21 shoves the cell phone in my face and said, what did
22 you do to piss Elizabeth Griffin off? She sent David

 

 

10 were blocked because they are the only e-mails that
11 didn't go out in a very crucial time.

12
13 facts to support that opinion?

14 A Ido have facts to support that someone
15 in IT would had to have had the knowledge to do
16 that.

Q You're of the opmion. You have no

17 Q Who could have had that knowledge?

18 A Adam and Jeff who stayed in his office
19 and he constantly ruled with their opinions, so,
20 yeah.

21 Q He constantly what?

22 A Worked against me as a group.

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 55 of 74

Transcript of William D, Carmack

Pageid#: 860

53 (209 to 212)

Conducted on March 12, 2019

 

209
1 Q_ Allnght. So you are of the opmion
2 that Mr. Matlock had had your --
3 A Lam of that opinion.
4 Q___Based on what you just told me?
5 A Yes, sir.
6 Q And that's all?
7 A Correct.
8 Q_ Allright. Now, when was the first

9 time that you ever learned that you had been

10 mentioned as a possible candidate for a work force
11 transition at reduction?

12 A January 4, 2018.

13 Q___ Before January 4, 2018. That was the
14 day you were given the WTA paperwork, correct?
15 A Correct.

16 Q __ It's your testimony under oath that no

17 one ever told you that or you never learned that from
18 any source before that date?

19 A That is correct.

20 QQ Not one of your employees, not one of

211
A Sure.

Q_ Allright. And you called the
hotline?

A I called the hotline and Mr. Cowardin
answered. l identified myself. I told him I needed
to file a complaint and had not done that before.

And he sort of walked me through the process. We
talked about did it need to be anonymous or not. We
talked about the process.

eo PAA UM kh WN =

10 He told me the first step in filing my
11 compliant would be a forensic audit. That audit was
12 never done.

13 Q_ To your knowledge?
14 A To my knowledge.
15 Q Look at paragraph 19 of the Amended

16 Complaint, the last line. We are talking about after

17 your learning of the OSIG complaint again. Last line
18 is, "Carmack was also cut off from communication with
19 the Department of Planning and Budget." Was this

20 some more e-mail tomfoolery?

 

21 your friends? 21 A _ Prior to March of '16, I had direct

22 A No, sir. 22 communication from our analyst or the director of DPD
210 212

1 Q Okay. Didn't learning of that 1 onall budget information. Following a visit of

2 information, wasn't that what really prompted you to 2 Mr. Matlock to that department, I received very few

3 file that OSIG complaint? 3 e-mails. And when I called to inquire about that, I

4 A No, sir. The harassment and abuse and 4 was told by our analyst that all correspondence now

5 behavior of Mr. Matlock, who was wasting tax payers 5 had to go to the director.

6 money, fraud and abuse, is what prompted me to file 6 So oftentimes we didn't know what the

7 the complaint seven months before that date. 7 budget submission deadlines were or the criteria,

8 Q __ It was motivated by spite against 8 because David did not communicate that to Ms. Hensley

9 Matlock because he got the job that you wanted? 9 or to myself.

10 A Oh, no. It was motivated by not doing 10 Q Do you know when your position was

11 right by the citizens of the Commonwealth in the way
12 we used our funds and our services. The Higher Ed
13 Center is an important gem to southwest Virginia.

14 Q When did you file your written

15 complaint with OSIG?

16 A It was filed the second time in July of
17 ‘17.
18 Q When did you attempt to file it the

19 first time?

 

 

11 first considered for WTA?

12 A _ As far as I know January the 4th of
13 2018.
14 Q. We talked earlier today about your

15 interview with the Committee for the Executive

16 Director position. During one of those interviews,
17 did you tell the members, any members of the

18 Committee that one of the first things that you would
19 do, if you were hired as Executive Director, was to

 

20 A __ The very end of June, the previous 20 eliminate your job? Did you make that statement?

21 week. 21 A No, sir, never made that statement.

22 Q So there is a week off? 22 Q  Howmuch were you dependent upon your
PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 56 of 74 Pageid#: 861

54 (213 to 216)

Conducted on March 12, 2019

 

213
staff, that we have identified and talked about

earlier, to do the day-to-day work of your
position?

A I did my own day-to-day work. The
position of the chief financial officer is very
different from that of the Center director. It's
very different from the business manager or from the
grants administrator. My job was an executive level.
It should have and was, up until the time Mr. Matlock
10 came. I was involved very closely with our college

CoO NUM bh WW —

11 partners, which paid us rent.
12
13 new programs coming into the Center. Usually that

I was involved in the negotiations of

14 required obtaining matched money or State budgeted
15 funds. I was involved in the MOU, Memorandum of

16 Understanding, which is basically a contract with any
17 tenant in the building, which had to meet certain

18 guidelines for audit purposes, for finance purposes.

19 I was very active in the academic world

20 throughout the State in trying to help recruit

21 different programs and was very successful in laying

22 the groundwork, of which Mr. Matlock reaped the fruit

215
So we always had surplus money at the

end of the year. We were very conservative and
carried that money forward and had almost $1,000,000
in funds. And the purpose for that was in the event
of any type of layoff or mandated budget cut, we
would not have to lay off employees.

So when we saw the five percent
reduction, we went into the budget, and there was a

Coon nau b&b WD N =

position there, a marketing position that had

10 formerly been filled. We eliminated that position,
11 which was about $89,000 ofthe 150 we needed to cut.
12 And then we went through and -- what we calied

13 maintenance reserve, which is repairs to the

14 building, like carpet, HVAC, part of the real estate
15 fixture, was usually padded pretty heavy. And so we
16 reduced the balance of that $150,000 out of that, so
17 that made our cut.

18
19 received notice that the State was in better shape
20 than they thought, and so they slowly began to give

Shortly into the next fiscal year, we

21 some of that money back on to us. For the second
22 year, they did ask us to leave that frozen, but there

 

214
for East Tennessee University to have a nurse

practitioner program, Radford to have a licensed
clinical social work program, and ODU, I'm sorry, VCU
to have a clinical life science program.

Q Allright. When did you become aware
of any potential budget cuts coming, budget cut
reduction or requests coming from Richmond to the
Center?

A Wewere notified -- gosh, I don't

we FAN kh WY =

10 remember the year, 2016 maybe — that all State

11 agencies -- State was short in general funds and all

12 State agencies needed to prepare for a five percent

13 cut in budget. We had always prepared the budget at
14 the Center.

15 The budget is complicated. We received

16 general funds and had received approximately the same
17 amount of general funds every year since the Center

18 was established in 1987. That's about $2,500,000.

19 Our operations exceeded that, and we were responsible
20 as a Center for raising that money. And so the way

21 we did that was by renting space at our conference

 

22 service activities.

216
was never a budget shortfall. We always lived within

the budget and always had funds left over for a
contingency fund at the end of the year.

Q Do you know of more than one reduction
request coming from Richmond?

A __ There was the one the first year, and
then the second year they talked of one. But the
same five percent cut we made the previous year, we
used again going forth. They left it on the table.
10 They didn't make it ten percent, if that makes sense.
11 It was just a total five percent cut over two
12 years.
13 Q
14 would not be implemented?
15 A Pretty much from what -- the
16 correspondence we had received from the Governor's
17 office was that that would be it, five percent should
18 be it.
19 Q I'm looking at paragraph 26 of your
20 Complaint on page ten, and this is the Paula Moad
21 contactng UVA HR mcident?

Cen A nA fb WN =

But you didn't know that another one

 

22 A Yes.

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 57 of 74 Pageid#: 862

55 (217 to 220)

Conducted on March 12, 2019

 

217
Q I believe you have been present in

Abingdon for all the, for the depositions we have
taken, Joyce Brooks' deposition, for example.

A Yes.

Q_ Now, did hearing Joyce Brooks'
testimony about what this incident was over Ms. Moad.
contacting UVA, did that affect your, does that
affect your view of this paragraph number 26 in your

Oo OND WN B® WN

complaint, how it's drafted?

10 A No. Because Ms. Brooks was untruthful
11 in her deposition.

12 Q_ She was?

13 A Yes.

14 Q_ Allright. So this did not have to do

15 with Ms. Moad contacting UVA about an applicant whose
16 application was rejected because of some adverse
17 information on a State Police background check?

18 A _ That is correct, and that information

19 is correct.

20 Q = Okay. What was untruthful about her

21 testimony?

22 A _ The position in of the Testing Center

219
1 and UVA disclosed the information to her. Paulais a

2 retired school principal, very professional, very

3 discrete. And so when someone from UVA let Joyce
4 know that she had called, Joyce took Adam and went
5 upstairs and berated Paula to the point of tears.

6 Paula called me on my cell phone.

7 And we're talking about a 70-year-old

8 female, retired principal. She's not a soft cookie.

9 And she said, I have never been talked to so rudely
10 in my life, and I want to file a complaint. Joyce

11 all but yelled in my face that I didn't have the

12 right to do what I did, and Adam stood there and said
13 nothing.

14 So later that afternoon I was called to

15 Mr. Matlock's office with Ms. Brooks. And he

16 basically chewed me out, and both told me never to
17 have a conversation with you again. She said, I want
18 to file a grievance. I said, I will be back in the

19 morning, and I will sign your grievance form.

20 Q But it was Moad reporting that

21 conversation to you?

22 A Thatis correct.

 

218
had been opened for approximately a month. We were

critically short, and we were trying to get someone
into those part-time wage positions because -- IT was
one, David and Jeff Webb were wanting to move Austin

back to IT full-time. And so they were really
pushing to get those positions filled.
Isubmitted the requisition to Joyce

and, in typical fashion, she held the requisition for
10 approximately a month because she didn't like me.
11 And so it became even more critical, and I would
12 mention it to her. She would say, J will send up
13 today, I'll send it up to UVA today to post. It
14 didn't happen.
15 Eventually, I was leaving to go to
16 Richmond for a meeting and Paula came into my office
17 that morning in December, and she said, is it okay if

1
2
3
4
5 Deirks, who was helping us in the Testing Center,
6
7
8
9

18 I call and see what the status is on those postings?

19 I said, yes, because Ms. Brooks would not communicate
20 with me, and when she did, I had difficulty believing

21 what she said most of the time.

22 So with my permission, Paula called UVA

 

 

220
1 Q And you were not a party to that
2 conversation?
3 A Correct.
4 Q Allright. And she wants to file a
5 grievance?
6 A Correct.
7 Q __ And did she file a grievance?
8 A _ She filed a grievance form. She pulled

9 it offline. She filled it out. She brought it to

10 me to sign as her supervisor, and it was sent to UVA.
11 Approximately about four days later it was laying in
12 my mailbox with a note on it, sent to the wrong

13 address, which I know that information would have
14 come back to Joyce Brooks' office, where Adam and
15 Joyce worked, because it was UVA HR information.
16 Q Do you have a copy of that?

17 A Ihave a copy of her grievance.

18 Q Allright. But this is in addition to

19 your grievance?

20 A J attempted to file a grievance in

21 early 2017.

22 Q_ Yes, sir. In, well, in November of

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 58 of 74 Pageid#: 863

56 (221 to 224)

Conducted on March 12, 2019

 

22]
1 ‘17, right?
2 A I don't remember the month, but it was
3 in‘17.
4 Q Let's give your attorney that, make
5 this the next exhibit.
6
7 (Exhibit Number 101 was marked for
8 identification)
9

10 BY MR. KINCER:

11 Q Allright. Have you had a chance to
12 see that?

13 A Yes, sir.

14 Q Is that the grievance you're referrmg
15 to?

16 A Itis.

17 Q_ And but it’s not early of '17, it's

18 November 14 of '17, correct?

19 A My personal grievance I filed was early
20in‘'17. Ms. Moad's was filed toward the end of the
21 year of '17.

22 Q Allright. But in this grievance you

223

I suspect —

Q Well, the document will speak for
itself, but I just want to read you a little bit
here. Aren't you -- why would Ms. Moad be
complaining about, "When awareness of an OSIG
complaint was known I was blocked from seeing the
directors calendar. I consider this a retaliatory
act."

Oo eOnxAHD UN HW YH —

That would not be Ms. Moad saying that;
10 that would be you saying that, wouldn't it, Mr.

11 Carmack?

12 A It certainly would.

13 Q_ Allright. So you still say Exhibit

14 101 is Ms. Moad's grievance?

15 A Ido.

16 Q_ Allright. So her grievance was,

17 indeed, filed. Is that correct?

18 A We sent the grievance to UVA and it was
19 returned.

 

222
1 say -- Exhibit 101 is your personal grievance,
2 correct?
3 A No. That's Paula Moad's grievance.
4 Q Well, that's November 14 of '17. Is
5 that not your signature there beside that date there
6 on Exhibit 101?
7 A  Itis. I made the assumption that
8 that's where the employer signed but, obviously, it's
9 employee. That's her grievance.
10 Q_ Allright. So she did file a
11 grievance?
12 A She did.
13 Q_ Allright. We are not going to read
14 the whole thing, but Exhibit 101, in that grievance
15 aren't you discussing what Ms. Moad's complaints and
16 your complaints? I mean isn't it a conglomeration?
17 Take a look at it.
18 A I share some of these concerns but they
19 are Ms. Moad's complaints.
20 Q But Ms. Moad's signature is not on that
21 grievance, yours is?
22 A That is correct, which is an error and

 

 

20 Q And UVA was handling --
21 A The HR.
22 Q_ --the HR work for the Center,
224
correct?

A Uh-huh.

Q_ Allright. Yes?

A Yes.

1

2

3

4

5 Q That's the first time you have done

6 that all day, and you should be commended.

7 A Thank you.

8 Q_ Now, so then Matlock and Brooks did not

9 stop the grievance process?

10 A _ The grievance process was returned, and
11 I found it very unusual that when a grievance form is
12 filed with HR and UVA, that even if it had gone to
13 the wrong address, it would have been forwarded to
14 the proper address.

15 Q Let's go to paragraph 27 then. Looks

16 like we have another grievance we are talking about.

17 Paragraph 27 of the Complaint, of your Amended

18 Complaint.

19
20 actions, Carmack filed his own grievance noting that
21 he felt this was retaliation for his OSIG complaint."
22 Isn't that in the grievance I read you

It says, "After learnmg Matlock's

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 1:18-cv-00031-MFU-PMS

Transcript of William D. Carmack

Document 71-2 Filed 04/24/19 Page 59 of 74 Pageid#: 864

57 (225 to 228)

Conducted on March 12, 2019

 

225
1 from excerpts --
2 A _ Similar, yes.
3 Q- --of 101?
4 A Very similar, yes.
5 Q You say this grievance also was not
6 addressed. What happened to your personal grievance
7 youcite in27?
8 A Isent it te UVA and never heard
9 anything else. I made the assumption it was returned
10 to Ms. Brooks and trashed. She would do anything to
11 protect Mr. Matlock.
12 Q Excuse me?
13 A
14 made the assumption she would do anything to protect
15 Mr. Matlock, so she destroyed the grievance.
16 Q And you make that assumption because
17 you don't think Joyce Brooks liked you?
18 A Well, she said in her deposition she
19 didn't like me.
20 Q Well, yeah. We'll have her deposition.
21 You don't like her either?
22 A Idon't trust her. I don't find her to

I assumed she threw it away. And I

227
grievance that I filed with the Higher Ed Center or

1
2 with the DHRM, through UVA to DHRM for the Higher Ed
3 Center.

4 Q Allright. And looking, again, looking

5 at-- go to the second page of the grievance

6 procedure form of Exhibit 101.

7 A Ubhuh

8 Q And you can see there is two

9 paragraphs, and then there is, starting, Paula Moad.

10 wage employee. You see that?

1 A Yes.

12 Q _ As the supervisor for our Testing

13 Center. And you talk about Ms. Brooks, and you talk

14 about the background check.

15 A Ubhuh

16 Q Why would that have been included in
17 your grievance?

18 A Because I felt like all of those were

19 violations of policy and methical behavior. I think

20 there was great atiempt between Ms. Brooks,

21 Ms. Heitala, and Mr. Tolbert and Mr. Matlock to cover
22 up his intent to do things his way, because he was

 

226
1 be very integretous (sic) person.
2 Q Look at the -- go back to Exhibit 101.
3 Do you still have that before you?
4 A Uh-huh.
5 Q Look at the grievance Form A, Duffy
6 Carmack. That's your -- to Duffy Carmack. You see
7 this is from EDR, edr@dhrm. virginia.gov?
8 A Right.
9 Q And it says, "Dear DHRM Employee,
10 Dispute Resolution Department. Please find grievance
11 Form A for attention to a sizeable matter at
12 Southwest Virginia Higher Ed Center. Please feel
13 free, Respectfully, and it's William D. Carmack."

14 And that's the grievance you filed
15 with --
16 A Let me make a correction now that I

17 have read this.

18 Qs Okay. All right.

19 A This is the grievance I filed on my

20 behalf. This is not the grievance Paula Moad signed.
21 She filed a grievance. She signed a grievance, and I
22 signed it as her supervisor. This is my personal

 

228
1 the agency director as he stated many times.
2 Q = _- You have to agree with me that an
3 agency director of whatever agency has discretion in
4 the Commonwealth, don't they?
5 A As long as they abide by the policies
6 of the Commonwealth. He did not.
7 Q_ Allright. Now, go to paragraph 28 of
8 your complamt, of the Amended Complamt. Still
9 where we were on page eleven, paragraph 28. And this
10 allegation in paragraph 28 says, "Carmack also wrote
11 a letter to members of the Board of Trustees of
12 Southwest Virginia Higher Ed Center on December the
13 7th of 2017."
14 And I'm sure you have seen this. I'm
15 going to hand this to you. I believe this is 102.
16

17 (Exhibit Number 102 was marked for
18 identification)

19

20 BY MR. KINCER:

21 Q Is that your letter that you're

22 referencing?

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 60 of 74 Pageid#: 865

58 (229 to 232)

Conducted on March 12, 2019

 

229
1 A itis.
2 Q You're familiar with the contents of
3 that letter?
4 A Tam.
5 Q And what was your purpose of writing
6 this letter?
7 A Senator Carrico had established the
8 protection of Mr. Matlock from the Board of Trustees
9 using the Executive Committee. The bylaws of the
10 Higher Ed Center clearly states that the Board of
11 Trustees has the responsibility for hiring, firing
12 and directing the Center director.
13
14 and two years of complaining to various agencies, and
15 employees complaining directly to Mr. Matlock, did
16 any of those items ever come to the board.
17 Mr. Carrico would not allow it to be discussed if
18 another board member brought it up. And I felt like

19 that the Board of Trustees needed to be made aware of

At no time in three years of problems

20 the severeness and the morale issues that was going
21 on.

231
what the problems are. And so we had 30 minutes

before the board meeting began, and I began to
outline in a professional manner what the issues were
that needed to be addressed, and that I felt like a
mediator should come in.

DHRM has a contract with four firms in
the State of Virginia that does this within state
agencies, but the individual agency has to pay for
it. Imever felt like that it was ethical for me to
10 go ahead and approve that as CFO. I could have but I
11 felt like it was something that should have been
12 mutual between David and myself, and it was never an

CO DOAN ND MN hk WN =

13 option; it was never opened for discussion of that.
14 Senator Carrico said, I hate to cut you

15 short, but it's 2:00 and we need to go to the board
16 meeting. We got up to leave and he said, by the way,
17 I not going to bring this up today, because we need
18 to discuss it further. I said okay. We went to the

19 board meeting. When Mr. Cochran asked to go into
20 executive session, he refused for that to happen.

21 Inever had any other conversation with

 

10 members wanted to go into executive session to
11 discuss this, and Mr. Carrico prevented it.

12 Q Let's talk about that. Was the Board

13 member Steve Cochran?

 

 

22 So I elected to write this letter. And 22 Mr. Carrico following that. But I did get this
230 232
1 if you pay attention to the fact, I did not write it 1 letter in the mail where he said he investigated, and
2 with animus or to create great problem. I was simply 2 I refused to provide him information he requested,
3 asking that a third party administrator come in, 3 and he considered it closed. That was a lie.
4 interview the employees, including Mr. Matlock, and 4 Q = Okay. That was a lie. Okay. But if
5 make a report back to the Board so that some 5 Senator Carrico were to testify that there was,
6 constructive way could be devised for him to be 6 indeed, a meeting with you before this meeting, you
7 successful in the job, but that was never allowed to (7 expressed some concerns that you were having, and
8 happen by the Board. 8 Senator Carrico mstructed you or advised you at that
9 As you will notice, one of the Board 9 time, look, if you're having all these problems, get

10 some people together and bring them to me, and let's
11 talk about them, that conversation would have never
12 happened?

13 A I don't understand the question.

 

14 A I believe that's right. 14 MR. GRIMES: Yeah, objection to the
15 Q_ That's in your complaint. 15 form. That was a long question.
16 A Okay. Well, it was. 16 MR. KINCER: It was a long question,
17 Q Okay. Now, how did Senator Carrico 17 but that's no objection.
18 prevent it? 18 THE WITNESS: I don't understand the
19 A __ I was called into the conference room 19 question.
20 30 minutes before the board meeting by Senator 20 MR. GRIMES: I don't understand it
21 Carrico, and he asked me to explain what this letter 21 either.
22 was. And he took notes, and he said, I want to know 22

PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 61 of 74 Pageid#: 866

59 (233 to 236)

Conducted on March 12, 2019

 

233
1 BY MR. KINCER:

2 Q = Okay. Did Carrico tell you to get some
3 people together and he would talk to you?

4 A No, he did not.

5 Q And that would be a lie if he said

6 that, if Carrico said that?

7 A Yes. He didn't say it to me.

8 Q Actually, you said Carrico, reading

9 from your complaint again, that Carrico prevented
10 this discussion at the meeting?

11 A He did.

12 Q Allright. Actually, when Cochran made
13 this motion, the motion fell for want of a second,
14 didn't it, Mr. Carmack?

15 A Not that I remember.

16 Q_ Allright. Well, can we agree the
17 minutes will speak?

18 A [can't agree to any of that. I

19 haven't seen the minutes.

20 Q_ Allright. Also, but was it Carrico or
21 was it Senior Assistant Attomey General Elizabeth
22 Griffin? What role did she have in having this

235
1 A No.
2 Q___ So who told you that there was a
3 conversation before?
4 A __ Senator Carrico alluded to the fact
5 that he had spoke to the Attorney General's office
6 and had been advised not to bring it up at the
7 meeting.
8 Q Okay. Now, alluded. Did Carrico state
9 that?
10 A He stated that.
11 Q_ That's clear as day now. Okay. Let's

12 follow that up because you referenced it. Senator
13 Carrico responded -- this would be 103. Senator
14 Carrico responded in writing to your December 7th
15 letter, correct?

16 A _ After I was terminated, yes.

17 Q Well, January 9th would be after

18 January 4th.

19

20 (Exhibit Number 103 was marked for
21 identification)

22

 

234
1 request denied?

2 A She wasn't present. She was

3 telephonically dialed into the meeting, and she never
4 said a word.

5 Q Didn't she say this was a personnel

6 matter?

7 A No, not that J heard.

8 Q Okay. So she didn't say a word?

9 A No.

10 Q__ So @'s erroneous in your compliant

11 when you say, under advice of Attorney General
12 Elizabeth Griffin, because a mute does not provide
13 advice, correct?

14 A I'm not following you there again.

15 Q She didn't say anything; you said she

16 didn't say a word.

17 A During the board meeting she didn't say

18 anything.

19 Q_ Allright. So how was she responsible
20 for denying your request?

21
22

A Conversation prior to, J understand.
Q Were you party to that conversation?

 

 

236
BY MR. KINCER:

1
2 Q You have read 103?

3 A Oh, yes.

4 Q__ And do you disagree with about

5 everything i Exhibit 103 after Dear Mr. Carmack?

6 A __ I mailed the letter a week prior to the

7 board meeting. I don't know when he received it. He
8 did not ask for any additional information. He said
9 he would get back to me. I basically don't agree

10 with any of the rest of it. It is fabricated after

11 our conversation and doesn't pertain to what was
12 actually said.

13 Q Under your view?

14 A Correct.

15 Q_ Allright. The Heitela family; how

16 many Heitala family members were at the Center as of
17 the time you left?

18 A When I came to work at the Center,

19 Kathy was administrative assistant. She remains so.
20 with Mr. Matlock. She had a daughter who worked
21 weekends. She had a son, Eli, who was hired for

22 conference services, and there was a daughter,

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 62 of 74 Pageid#: 867

60 (237 to 240)

Conducted on March 12, 2019

 

237
Hannah, that was an employee of UVA-Wise.

Sim Ewing, who was the CFO at UVA-Wise,
who was a partner school at our institution,
contacted me during my interim period and said, we do
not have the funds to keep Hannah on board; do you
have a need for a part-time person? And we had a
need in our Testing Center, so she remained a UVA
employee with UVA benefits, and we reimbursed Sim 50

Ce or Dw & WO N =

percent of her salary for her to work part-time.
10
11 Center. I knew she was looking for a permanent,

Hannah was working in our Testing

12 full-time position. And when all of this opening

13 opened up, when Austin Deirks wanted to go back to IT
14 and we were trying to hire employees, I went to

15 Hannah to say, would you be interested in working

16 full-time as the manager of the Testing Center? And
17 this was in November of 2017.

18
19 mom are working on something for me so, no, I'm
20 waiting on something else. I said thank you and

She squirmed, and she goes, David and

239
A Kathy.

1

2 Q_ Soafter Mr. -- strike that. You told

3 me this morning that you sat in as interim director;

4 you sat in ona couple of the interviews.

5 A Idid.

6 Q_ Well, in fact, you sat in David

7 Matlock's second interview, did you not?

8 A Idon't recall, but I did sit in on

9 some of his interview process.

10 Q Some of Matlock's?

11 A Yes. He addressed the Center. He came

12 down, he addressed. It was an open meeting, frankly,
13 for the staff. And he came down and talked about his
14 goals, ideas and objectives for the Center.

15 Q_ Were you present for that?
16 A Iwas.
17 Q Did you lend any further communication

18 to matters that you were not personally knowledgeable
19 of, but that you heard about, he didn't do this and
20 he didn't do that, didn't follow through?

 

10 the tables at events?

11 A Oh, he started out as wage, but then he
12 was hired as the, quote, manager of conference

13 services. He was hired permanently. To answer your
14 question, there was Kathy and two of her children
15 working full-time and one part-time.

16 Qs Okay. Thank you.

17 A And I think state policy says you're

18 not to hire family if you have any direct or indirect
19 influence over them. She would certainly be in an
20 indirect position as David's administrative

21 assistant.

22 Q Who would be, Kathy?

 

21 walked away. 21 A No, sir.
22 Q So now!'m not clear. 22 Q You did not share any of that?
238 240
1 A __ She was hired into a permanent, 1 A No, sir.
2 full-time, new position after I was terminated by 2 Q Allright. You really wanted that
3. Mr. Matlock. 3 Executive Director's job, didn't you?
4 Q Who hired her? 4 A No. I wanted ten years in the VRS
5 A Mr. Matlock. 5 system at $109,000.
6 Q_ And but Kathy Heitala was hired by Dr. 6 Q Allright. And so it's your testimony
7 Fowlkes? 7 from all day that, essentially you tried to support
8 A Correct. 8 Mr. Matlock in his endeavors after he was hired as
9 Q_ And this Eli Heitala, he just set up 9 Executive Director?

10 A __ Yes, I did, and was retaliated against

11 continually by him. I finally arrived at the idea he
12 had an agenda to rid my employment from the third
13 month he was there.

14 MR. KINCER: This will be 104.

15

16 (Exhibit Number 104 was marked for
17 identification)

18

19 BY MR. KINCER:

20 Q Let's go to the next, to the back page.
21 First of all, who is Deborah Bourne?

22 A __ She was a former employee at the

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 63 of 74 Pageid#: 868

 

 

Transcript of William D. Carmack 61 (241 to 244)
Conducted on March 12, 2019
241 243
1 Center. She was director of Conference Services and 1 process. She backed out at the very last second of
2 Operations for Dr. Fowlkes. 2 her interview.
3 Q She did not get along with Dr. Fowlkes, 3 Q_ Allright. Blevins did?
4 did she? 4 A Yes.
5 A Not toward the end of her employment. 5 Q She wasn't offered the job?
6 Q_ Allright. And she eventually ended up 6 A Not to my knowledge.
7 in some position at Tech? 7 Q = Okay. Was another applicant offered
8 A VIACOM, the osteopathic medical 8 the job and declined?
9 school. 9 A Not that I'm aware of.
10 Q_ Allright. October there is a, 10 Q Do you have who the three finalists
11 starting with the e-mail from Deborah Bourne to you 11 were for that position?
12 on October 1, 2015. 12 A I did, but I couldn't tell you who they
13 A Uh-huh. 13 are now. David, Carol, and I don't remember the
14 Q [heard the news. I'm very upset. Is 14 third.
15 the news that Matlock was going to be Executive 15 Q = Carol is who, Carrico?
16 Director? 16 A No,a female. Dr. Carol somebody from
17 A _ Yes, uh-huh. 17 the midwest.
18 Q And that you were not going to be? 18 Q = Okay. I'm sorry. Okay. Then still
19 A Correct. 19 reading your e-mail back to Ms. Bourne, you say,
20 Q_ Now, let's go back. You replied to her 20 "Great relief. Thank you for all of your support and
21 at 1:46 p.m., didn't you? 21 kindness. It's very important to me. I too have
22 A Yes, I did. 22 a..." all caps, "...GREAT concern for the Center.
242 244

Q_ And so you described -- what were you
describing when you were talking about, "Debbie, Hi,
Well, the good part is this sick, sick underhanded Assembly did not find that important."
process is over." What process were you talking Now, first of all, who were the five

1 1 The five resident college partners were unanimously
2 2
3 3
4 4
5 about? 5 resident college partners you're talking about there?
6 6
7 7
8 8
9 9

opposed to this, but our great members of the General

A The recruitment and hiring process for A UVA-Wise, Old Dominion, Virginia

a Director. Commonwealth University, VCU and Virginia Tech.
Q = Okay. And it was sick, sick because of Q__ And so they were unanimously -- and

all the reasons you told me this morning? Or do you when we say opposed to this, am I reading this

 

 

 

 

10 have additional reasons that we didn't talk about 10 correctly, opposed to David Matlock being Executive
11 this morning? 11 Director of the Center?
12 A There were additional reasons that 12 A That was what I was told as interim
13 involved Leanna Blevins, who was the Executive 13 director from the president of these institutions
14 Director of the Higher Education Center in 14 when he was named as the director.
15 Martinsville. She applied for the position, got up 15 Q You were told by who?
16 to interview and backed out. There was some 16 A __ The presidents of these various
17 political pressure from the Martinsville market for 17 institutions.
18 her to stay. So it was just a very problematic 18 Q __ Each president of these universities
19 process from the beginning. 19 that you have named personally told you that?
20 Q = Okay. Well, how did the Blevins matter 20 A President or dean.
21 affect anything conceming you or Matlock? 21 Q Okay. Well, let's go with what deans
22 A__ It was just another problem in the 22 of what school told you that?

PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 64 of 74 Pageid#: 869

62 (245 to 248)

Conducted on March 12, 2019

 

245
Dean of ODU, dean at Virginia Tech.

What dean?

At which location?

Which? ODU first?

Okay. ODU would have been Cecil Drane,
because he was their board representative.
UVA-Char] ottesville was Steve -- I cannot pull his
last name, but it will come to me. Virginia Tech

POF OP

oon A wm BW he

was, the president of the college told me that

10 himself. UVA-Wise, I was told that by Marcia Gilliam
11 that Donna Henry, who was president of UVA- Wise --
12 Q That was secondhand?

13 A Yes, yes.
14 Q Okay.
15 A__ Iwas told by -- let's see, who I'm

16 leaving out? Tech, Charlottesville, UVA-Wise, Old
17 Dominion, VCU was Cecil Drane. So that's the five
18 full-time college partners.

19 Q __ Drane told you that?

20 A Yes.

21 Q_ Allright. Who were the great members

247
1 A Yes, it is.
2 Q__"...best of luck to her. A sad case of
3 aself-absorbed woman, laughing emoticon."
4 A Lagree today.
5 Q Okay. I thought you were good friends
6 with Ms. Fowlkes?
7 A Weare. Weare. I tell her to her
8 face, you're just a self-absorbed...
9 Q Now, let's go to the next page of 104.
10 A Okay.

11 Q__ And this is going from Bourne, again,
12 following back up October 1, 2015 back to you.
13 "Greetings, Duffy, do you intend to stay? I can't
14 imagine how awful this has been." You reply, Duffy
15 Carmack to Bourne, October 1, 1:58 p.m. "Yes, I
16 would certainly consider other opportunities within
17 the State system. I promise you that he will be

18 short-lived. It will be a slow drowning."

19 Was that in reference to David

20 Matlock's tenure as Executive Director at the

21 Center?

 

 

 

 

22 of the General Assembly? Members as in plural, so it 22 A _ It's been my experience when you don't
246 248

1 has to be more than Carrico. 1 have full support of Board of Trustees as your

2 A Our six southwest Virginia 2 governing body, it is aslow drowning, a short

3 representatives from southwest Virginia who all came (3 tenure.

4 together, even though two ofthem's term had expired 4 Q So the answer to my question is yes?

5 onthe Higher Ed board; the Governor had not replaced 5 A Yes, uh-huh.

6 them. They hadn't been to a meeting in several 6 Q_ Allright. And you wished that was

7 months, but they did come in to be sure to support 7 true, didn't you, when you wrote it?

8 Senator Matlock's vote of David unanimously. 8 A No. Iwas sorry for the Center. I

9 Q Did this include a Democrat? 9 think the Center always had an awful lot to offer our

10 A No, they are all Republicans. 10 community. I think the community college system has

11 Q_ Every one? 11 done a great deal in our community, because in

12 A Uh-huh. 12 southwest Virginia we need jobs and we need

13 Q- Yes? 13 education.

14 A Yes. 14 Ihave not seen our community college

15 Q_ Allright. But they only had a vote, 15 grow under David's administration, and have not seen

16 correct? 16 our Higher Ed Center flourish under his

17 A Correct. 17 administration. So I think it's aloss to the

18 Q Of the 23 we talked about? 18 citizens of the southwest Virginia.

19 A Correct. 19 Q You think that -- it's your opinion

20 Q_ Allright. Then continuing on with 20 that the Center is failing presently?

21 your reply to Ms. Bourne, you said, "I will be fine. 21 A For leadership, yes.

22 As for Rachel..." Is that Rachel Fowlkes? 22 Q What's the distinction? Howis it not
PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 65 of 74 Pageid#: 870

63 (249 to 252)

Conducted on March 12, 2019

 

249
1 failing?

2 A __ It's not failing financially. It's

3 failing under what I would say integrity. It's

4 failing from lack of direction. It's failing from

5 some pretty negative publicity that's coming out.
6 Q What negative publicity?

7 A _ Public knowledge this lawsuit is taking
8 place.

9 Q__ So is the publicity being your filed

10 lawsuit?

ll A [have had a lot of people say they

12 read about it on-line, and I just look at them. I
13 don't know where they pull it up from.

14 Q Have you ever told anyone that the

15 reason that you left the Center was because of David
16 Matlock's improper or unlawful actions?

17 A No. [tell people I left the Center

18 because I was fired for a whistle blowing violation.
19 I complained to OSIG and David terminated my
20 employment.

21 Q___ That's what you believe today?

22 A Yes, sir.

little spin on it. I'm sure she is absolutely
cringing at the thought of him running the place.
She did not care for him at all. Call or write me
when you can. Happy Thanksgiving to you." You
recall receiving that text from Debbie?

A When I read this, and yes, I assume I
read it.

Q_ Allright. And what was she referring
to -- Rachel is Rachel Fowlkes again?
10 A Yes.
11 Q What was she referring to, "positive
12 little spm?"
13 A Rachel most of the time looked for the
14 positive in everything. Even if it was negative, she
15 tried to find a silver lining.
16 Q And what knowledge do you have versus
17 whatever Ms. Bourne had when we got to ask her about
18 that? What knowledge do you have that Rachel
19 disliked Dave Matlock?
20 A Ms. Fowlkes made very open comments
21 when Mr. Matlock applied for the job. She was very
22 vocal throughout the building that if David Matlock

oa an MN BW Nr

 

250
1 Q = Okay. Now, continuing with Exhibit
2 104, in the discussion between you and Ms. Bourne,
3 the next, her reply to your drowning message is,
4 "Yes, he will definitely sink. Who on earth
5 engineered his hiring?!" And then you e-mailed back
6 to her, "Are you available to talk?" She said, "Yes,
7 at my desk now." Did you talk to her to discuss the
8 situation about --
9 A Idon't recall ifI talked to her that
10 day, but Ihave spoken with Ms. Bourne. We have been
11 friends for 25 years, and so I have talked to her
12 probably four times a year, five times a year.
13 Q_ Allright. And then go to the -- we're
14 working our way towards the first page. Go to the
15 second page.
16 A Uh-huh.
17 Q And this Debbie sends you a November
18 24, 2015 text. "Hi, Duffy I tried to reach you a few
19 times. I have been thinking about your (sic) and
20 hope you are doing okay. I can't imagine how the SW
21 HEC will fair under Dave Matlock. I just can't
22 imagine it. I see where Rachel put her positive

 

 

252
got the job, it would just become a community
college. David Matlock did not have the experience
to be director, that he had always worked in the
community college system, and he didn't work directly
at the executive level of government. He always had
to go through Dr. Dubois, the State Chancellor of
Community College's office. She made those comments
every day about him up and down the hall to
everyone.
10 Q
11 Insofar as education, training, experience or
12 ability, did you believe you were more qualified than
13 Dave Matlock for this job?
14
15 was qualified for the job. What I was interested in
16 was having a job with the State for ten years, and I
17 was very happy as chief financial officer. My job as

wo Ora NAD wm bk WN

So insofar as executive -- strike that.

A As far as education, work experience, I

18 CFO was in my field of expertise, and I was very good
19 at it.

20 Q But you weren't happy from the time

21 Matlock became Executive Director until the time that
22 you left?

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 66 of 74 Pageid#: 871

64 (253 to 256)

Conducted on March 12, 2019

 

253
A I wasn't happy with the way he treated

me with the abuse and harassment. 1 liked the job,
not the work environment.

Q We will get to the first page of
Exhibit 104, and this is you back to Deborah Bourne
on November 24. And it says, "Hi, Debbie. I am
remiss in returning your call. Your interest and
thoughtfulness means so much to me. The place is a

Oo mn ND NW Bh WN =

living hell, only to become worse."

10 How was the place a living hell on

11 November the 24, 2015?

12 A He had already created a division among

13 staff, because his five followers and he would go in
14 the room and shut the door. They would walk up and
15 down the hall and not speak to other people.

16 Mr. Matlock considered himself an excellent listener,
17 and would call us in to ask a question or to get our
18 opinion and talked the entire time and never listen.
19 People began to figure out that he

20 didn't quite have the management and people skills
21 that he talked that he did. And so the building

22 became very toxic. There were very hard feelings

255
Rachel's hell, whom you apparently liked?

1
2 A J like Rachel. Rachel can be very

3 manipulative. Rachel created a great deal of enemies
4 informer employees who had worked for the colleges
5 and had left over the years. I can't really think of

6 asingle person that who had worked at the Higher Ed
7 Center, probably as many as ten, that worked for her
8 that left because of her manipulative, negative

9 behavior.

10 She was capable of doing that with

11 everyone. And I know the Center was her life. It

12 was her livelihood. It was her passion. It was her

13 invention. I know how hard she agonized over trying
14 to decide to retire. And so I'm sure having it in

15 the hands of someone that she verbally said daily

16 wasn't capable, was absolute hell to her.

17 Q. Allright. Well, at a subsequent

18 time -- and if you recall the incident, you can tell

19 me when that was; if you don't recall that incident,

20 it doesn't matter when it happened.

21 At a subsequent time, did you go to

22 Rachel Fowlkes’ house and have a verbal altercation

 

254
between Ms. Heitela and Ms. Brooks, Mr. Tolbert and

Mr. Webb and the remainder of the staff.
Q_ And who were -- again, I want to make
sure we have all the players that we talked about.
Who are the five followers?
A Adam Tolbert, Jeff Webb, Kathy Heitala,
Joyce Brooks and Jeff Webb.
Q__ I thought you said Jeff Webb twice.
A Webb, Brooks, Heitala, Tolbert and --
10 All right. Kathy Heitala, Jeff Webb, Adam Tolbert,
11 Joyce Brooks. I'm blanking on the fifth.
12 Q_ Allright. Well, if it comes back to
13 you before we are through, let me know.
14 A Okay.
15 Q_ Okay. Then picking right up, "As bad
16 as it is I take delight in knowing Rachel's hell..."
17 and in the text it says I. Did you mean Rachel's

we ona wv WN =

18 bell is probably worse?
19 A More than likely, yes. That makes
20 sense, uh-huh.

21 Q
22 up-to-date." Now, so why were you taking delight in

"T will call soon and bring you

 

256
with her?

1

2 A No. [had a conversation with her.

3 Q Tell me about -- was the conversation a
4 loud conversation?

5 A No.

6 Q Was it a contentious conversation?

7 A No.

8 Q It was a friendly conversation?

9 A Yes. And the man she dated in her life
10 was there for dinner, and we set around the kitchen
11 table and talked.

12 Q Allright. And who was she dating?

13 A Oh, Lord.

14 Q He's present for this conversation we
15 are gomg to talk about, right, the man? He was
16 there?

17 A Yes. It too will come to me. Don,
18 Don, Don somebody.

19 Q So Don, a friend of hers, was there and
20 you're talking to Rachel. You go to her home,

21 correct?

 

22 A Correct.

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 67 of 74 Pageid#: 872

65 (257 to 260)

Conducted on March 12, 2019

 

257

Q___ Did you tell her you were coming
over?

A I don't recall.

Q Allright. So you go to her home.
Where does she live?

A On Main Street in Abingdon.

Q Allright. You go to her home. About
when was this visit?

A __ It was dinnertime, so I'm going to say
10 between six and seven p.m.

oe om NDH UM” HW Ye

11 Q Date?
12 A No idea.
13 Q Cold out, warm out, spring, birds

14 chirping, hot?

15 A Let me think. I walk in the evenings.

16 So more than likely I was walking, so it was probably
17 warm. That's all I can remember.

18 Q Would this have been in -- what year

19 would this have been?

259
confronted her on did she really support David for

1

2 the job? Was she really satisfied with that? Or was
3 she truly looking for some other form of leadership?
4 And so our discussion that evening took place with

5 that.

6 Q_ Allright. And her response to you

7 was?

8 A Well, her response was she said she was

9 surprised that David was hired as the director. She
10 felt like that there were more qualified applicants.
11 I don't know how she had knowledge of who the

12 applicants were. She and Kathy Heitela talked daily,
13 so I assume that that was her contact of information
14 through the Center.

15
16 that, okay, I just wanted to be clear on how you

17 stood. Still friends. And she followed me outside.
18 And I have no idea what she meant by this, but she

19 looked at me and she said, you know you can send me

We basically ended the conversation

 

13 wanted, hoped that I would have the job when she
14 retired. She made that no secret from the time

15 before I came on. She made it no secret every day to
16 everyone. Again, that's her desire, not mine, so

17 make a distinction of that.

18 Rachel's actions did not support a lot

19 of the words that she had said to me over the years.
20 Rachel had a lot of comments to me that she and I
21 talked about -- we traveled a lot together -- about

22 the Center, about me. And so I went over and

 

 

20 A 2015 or '16. 26 to jail. 1 laughed and I said, you're too skinny,
21 Q What was this conversation? What did 21 you wouldn't last long, and left.
22 you say? What did she say? 22 Q_ Allright. You can what?
258 260
1 A I went over to speak with Rachel about 1 A Send me to jail.
2 the -- Jet me back up. 2 Q Oh, okay. What do you think she meant
3 Qs All night. 3 by that?
4 A Rachel became involved in her typical, 4 A [have no idea. I've never understood
§ manipulative way of controlling the Interview 5 that.
6 Committee for the Higher Ed Center's search fora (6 Qs Allright.
7 director. And she went out and named who these 7 A Don Ault, A-1-u-t (sic), was his last
8 people were. When the representative at that time at § name.
9 the OIG's office found that out, he had issue with 9 Q Okay. Thank you. But the conversation
10 that, and asked her not to be involved in any other {10 ended on a good note?
11 way at all. 11 A Oh, yeah. I see Rachel at church. We
12 Rachel always said to me that she 12 talk. She e-mailed last week wanting an address for

13 someone. I have conversations with her.

14 Qs Allright.

15

16 (Exhibit Number 105 was marked for
17 identification)

18

19 BY MR. KINCER:

20 Q __ Showing you another couple e-mails

21 between you and Betty Adams.
22 A Yes.

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 68 of 74 Pageid#: 873

66 (261 to 264)

Conducted on March 12, 2019

 

261

Q_‘Frrst ofall, who is Betty Adams?

A Betty Adams is the Executive Director
for the Southern Higher Ed Center.

Q Going back to where this started,
September the 28th, Betty Adams, she has sent you an
e-mail that she's thmking about you. "Hi, Duffy:

Just wanted to let you know I'm thinking about you.
Hope all goes well, or as well as it can go, at

today's board meeting. Let me know if there is

10 anything I can do to help. I'ma good listener.

11 Best, Betty.”

12 And was this decision day, was

13 September 28, 2015?

14 A Oh, Ihave no idea. You would have to
15 look back at the board minutes to see when they
16 voted.

17 Q = Okay. She says, "I hope all goes well,

18 or as well as it can go, at today's board meeting."

19 What would there have been a board meeting about in
20 September?

21 A We only have them twice a year. They
22 only have board meetings twice a year. And so this

OomAAIN NA RW N

263
over. By the way, I'm just fine. I do appreciate

1

2 your interest and support. I will be around and

3 still working with the other Centers over the next

4 seven years, Duffy."

5 A Ub-huh.

6 Q_ What did you mean by that?

7 A Thad no issue by the fact that David

8 Matlock was hired. I was there to put seven more
9 years of honest, hard labor into the Higher Ed

10 Center. So of the process, the search process, was
11 the most disturbing process to me, and so that's
12 simply what it meant.

13
14 every intention of taking him at his word and working

[had no intention of leaving. I had

15 hand-in-hand with him and supporting him. He never
16 gave me that opportunity.

 

262
would have been a called meeting, and there were

several called meetings in the Summer of 2015. You
would have to refer to the minutes as to what the
purpose was.

Q__ And then let's go to the first page,
your reply back to her. "Betty, thank you very much
for your concern. This is one of the most difficult
days professionally that I have experienced in 40

Oo On DA Bh WON =

years. I will be in touch."
10
11 the most difficult day you've experienced

12 professionally in 40 years?

13 A It wasn't the announcement of hiring

14 Mr. Matlock; it was the process of that, that the

15 search committee and the six southwest Virginia

16 delegates went through. And witnessing that process
17 was the most difficult of my experience.

18 Q_ Allright. And then she replies, "Hang

19 in there." And you reply back to her on September

20 28, 2015 at 8:20, "Betty, the SW HEC is extending an
21 offer to the Virginia Highlands Community College

22 guy. One bright spot, the hellish search is finally

Does that jog your memory if that was

 

 

17 Q_ Why do you think that was?
18 A Ihave no idea. Never had that problem
19 in any of my other jobs.
20
21 (Exhibit Numbers 106 was marked for
22 identification)
264
1 BY MR. KINCER:
2 Q You recall this e-mail?
3 A Not yet.
4 Q Okay. Take your time.
5
6 (Pause in proceedings)
7
8 THE WITNESS: I don't recall it but I'm
9 reading it. I understand it.
10

11 BY MR. KINCER:

12 Q Okay. Was this noted -- was this an

13 e-mail from whoever -- Bryan Garey says he's an
14 interim vice-president at UVA -- concerning some
15 organizational excellence, buzz word, buzz word, in
16 the administration of the HR department?

17
18 very commonplace with UVA, is that they were

19 continually realigning and readjusting and people
20 reporting to different departments. And so I take

A My interpretation of the letter, as is

21 this to mean that Human Resources was going to start
22 reporting to under Finance, instead of whoever they

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 69 of 74 Pageid#: 874

67 (265 to 268)

Conducted on March 12, 2019

 

265
were reporting to before.

Q_ And that would -- Joyce Brooks at the
time this e-mail was sent to you, Joyce Brooks would
have been in HR, wouldn't she?

A She and Adam together.

Q_ Allnght. And Alicia Young, whom we
have already identified as working for you,
correct?

A Uh-huh, right.

10 Q__ And she just forwards this or chimes in
11 on this and says, "Does this mean that whomever does
12 HR for the Center should answer to the finance

13 director (CFO for us)?"

14 And the CFO would, at this period of

15 time, would have been you, wouldn't it?

16 A That's correct.

17 Q_ Allright. And did you reply to

18 Ms. Young, "Well, that would be the icing on the
19 cake. I see retirement in her future." I don't know
20 what that icon is. It will have to speak for itself.
21 What is it? Do you know what icon that is, what
22 emoticon?

Oe wmorxrAnA PWN =

267
A Correct.

Q_ And did this -- what position were you
in when these acts were complained of?

A _ This was in my position as CEO of the
Foundation, but I was still CFO of the Higher Ed
Center also.

Q_ Allright. And] just introduced it.

I'm not going to waste a lot of time onit. You

admit you were the subject of an OSIG

10 investigation?

11 A Yes.

12 Q_ Anything can be relative, and we can

13 argue or not, but some rather serious charges?

14 A Depends on how you look at them, but

15 the charges are all justified, substantiated and

16 documented. And the Foundation had outside counsel
17 that represented us during that time, and you would
18 have to ask him for that information.

19 Q. Allright. Well, I just meant, again,

20 as compared to turning in your expense account 30

own A a kW NH =

21 days late, you agree the matters that you were called
22 to task for --

 

266
A Like adevil skull and cross bones.

1

2 Q That's what I thought. Thank you. So
3 were you taking glee in, perhaps, getting rid of
4 Ms. Young?

5 A’ Ms. Brooks you mean?
6 Q Yeah, Joyce Brooks.

7 A Absolutely not taking glee. I was

8 taking glee in the fact that if somehow she had to

9 report to me, she would retire and go out the door.
10 She couldn't stand me, and she made no excuses about
11 it to anyone.

12 Q_ Allright.

13

14 (Exhibit Number was 107 marked for
15 identification)

16

17 (Discussion off the record)

18

19 BY MR. KINCER:
20 Q. Mr. Carmack, you were also the
21 recipient of an OSIG complaint, the subject of an

 

22 OSIG complaint, weren't you?

 

268
A I don't agree with that. To me they

are one and the same.
Q = Okay. Mr. Carmack, during the
interview process, the search process for the
Executive Director for the Center, did you attempt to
influence any member of the hiring body in any way?
A Define influence. I had conversations.
They had conversations with me about they hoped I got

Oo eran nA BP WN

it, or they thought I would be good at it, or they

10 thought I was weak in this area, but no type of

11 influence.

12 Q  Didyou offer any members of the

13 possibility of a grant?

14 A No.

15 Q = Okay. What was the -- it has come up

16 inall the depositions before, and | was going to ask

17 you about it. What was the Ann Dunham complaint?

18 Your attorney has asked that?

19 A At Virginia Highlands Community

20 College, this is not the first OSIG complaint against
21 Mr. Matlock. Ann Dunham, who was a employee at
22 Virginia Highlands Community College volunteered

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 70 of 74 Pageid#: 875

68 (269 to 272)

Conducted on March 12, 2019

 

269

1 information openly to a group that she had filed a
2 complaint for harassment and work abuse by

3 Mr. Matlock. And it had been founded, and she was
4 later taken out from under his administration and
5 reported to someone else.

6 Q When was this?

7 A Prior to 2018 when he came to work

8 there. I'm sorry. 2015 when he came to work

9 there.

10 Q And how were you aware of that?

11 A __ She told me that.

12 Q Who did?

13 A Ms. Dunham.

14 Q Is shea friend of yours?

15 A Acquaintance, professional

16 acquaintance.

17 Q You hesitated a little bit.

18 A Again, I say, hello, Ann. Hi, Duffy.

19 I see her maybe twice a year. Ran into her at the
20 bank a few weeks ago.

21 Q What is work abuse? That's very vague.

271
1 plates say it stands for Grand Old Party.
2 Q = Okay. So that's just the folklore of
3 the community, that's what it stands for, the
4 basis?
5 A Yes, sir.
6 Q Got you. Okay. When you applied for
7 executive director, did you say in your application
8 that your involvement with Carmack Health Care had
9 ended in 2011?

10 A Not that! recall.

il Q Ifyou had made that statement, would
12 it have been untrue?

13 A It would have been untrue.

14 Q = Okay. Did you ever hold any meetings

15 using the Center facilities in support of private

16 business enterprises without paying appropriate fees

17 to the Center?

18 A  Lused it for Abingdon Rotary Club. I

19 don't recall using it for any private entity, because
20 I remember paying for using the Center a couple of
21 times. But it wasn't really related to Carmack

 

22 A Creating a very hostile work 22 Health Care in any way, so I don't recall that.
270 272

1 environment, treating the employees unfair. That's 1 Q Okay. Now, we had talked about

2 purposefully antagonizing employees, setting themup 2 Dr. McGarry earlier and your relationship with him.

3 for failure and inability to do their job. 3 A Uh-hoh, yes.

4 Q = Okay. But why is that an OSIG 4 Q_ Now, you negotiated the energy building

5 matter? 5 lease, didn't you?

6 A Youcan call it abuse. 6 A __ The energy building lease was

7 Q_ Okay. Also, I wanted to ask you about 7 negotiated by Philip Hearl, who was the

8 the G license plate. What is your understanding of 8 representative, the attorney representative for the

9 what that, the origin of that license plate? 9 Foundation. But since his brother happened to be

10 A Stands for Grand Old Party.
11 Q Where do you reach that understanding?
12 Howdo you get that understanding?

13 A Known that my entire life.

14 Q Okay. Have you seen, have you seen W
15 plates?

16 A Ihave seen all kinds of letter

17 plates.

18 Q TK plates?

19 A Sure, Governor's first names.

20 Q_ Right. Isn't that a George Allen

21 plate? Isn't that G plate --
22 A _ The people that I know that have the G

 

 

10 Chairman of the Board, it was a conflict of interest.
11 We received notification, Mr. Matlock

12 received notification in July, both from the state

13 level and through Senator Carrico, and the Attorney
14 General's office, that the end of the year no more

15 state dollars, period, could be used at the Energy

16 Center. We couldn't send our repairman down there,
17 mow the yard, scrape your driveway; it had to be

18 self-sufficient, had to have income.

19 The Energy Center had been marketed for
20 three years. It had been marketed internationally.
21 It had been marketed locally. It had been shown by
22 the state numerous times. We had had people from

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 710f 74 Pageid#: 876

69 (273 to 276)

Conducted on March 12, 2019

 

273
Germany here. We had had people from Israel here.

1

2 And the bottom line is that building wasn't built for
3 aspecific purpose; it was a shell. Andit was a

4 very expensive shell, and it was designed -- out of

5 15,000 square feet, there's only about 7,800 of it

6 that's usable space. The rest is atriums, open

7 lobbies, wide hallways, what I call common areas.

8 So our Board at the Foundation realized

9 they were going to have to have a tenant. I went to
10 Evan Feinman, who was director of the Tobacco

11 Commission, and asked their permission for us to be
12 able to rent it commercially. That was granted. It
13 was talked about whether they would take it back,
14 whether they should sell it. And Evan made the

15 decision, you may rent it commercially at this time,
16 and so followed that up in writing.

17 That went on to, back to the Foundation

18 Board. We had two realtors on that Foundation Board.
19 We talked for weeks about rent value. That building
20 is a state-of-the-art model of what can be done in

21 alternative energy construction. And it was built

275
well as creating energy for itself.

1

2 Now, all of that is very expensive to

3 maintain and very complicated to operate. Our

4 agreements with TVA and BVU are 15 years long. And
5 so to rent that building commercially was very

6 complex. We couldn't separate -- for example, if we
7 put two tenants in there, you couldn't put two

8 electric meters. We couldn't break out the

9 utilities.

10 So in the discussion of who and how do

11 we rent this building, we decided that we would look
12 for one tenant. Then there was great discussion in
13 what we would charge for rent, and we were all over
14 the board. We had had a fair market evaluation done
15 in previous years. There were no comps to that

16 building for an appraiser to use, nothing comparable
17 to it, nothing comparable bought or sold in a 1,000
18 mile radius to it.

19 Q__ Didyou rent it to McGarry?

20 A Foundation Board rented it to

21 Dr. McGarry.

 

11 And if we create enough energy, they

12 pay us back what we over-created. And that is the

13 way that we paid for all of that energy equipment,

14 solar panels. We have a windmill, which primarily is
15 just for symbolism, although it does power enough

16 energy to probably power a hair dryer. It has a

17 underground deep well, geothermal heating and cooling
18 system. It has a green roof. It has swells. It has

19 no holding pond. It has every kind of feature you

20 can think of, because the idea early on was to build

 

 

22 for that purpose, which means it has redundant 22 Q_ Didthey know he was a client of
274 276
1 systems init. If you, as a private landlord were 1 yours?
2 going to build it, you would put one heating system 2 A Yes.
3 in, not two or three. 3 Q __ That was clear and --
4 It was the first building that created 4 A Absolutely.
5 its own energy through solar panels, and we had 5 Q___ Dwvulged to all?
6 worked endlessly for two years with Bristol Virginia 6 A Absolutely.
7 Utilities and TVA, Tennessee Valley Authority, in 7 Q And he got an arm's length deal?
8 getting a net metering agreement, which means that 8 A No.
9 with the energy we produce, it's credited back to our 9 Q He got a sweet deal?
10 building. And so we are saving money. 10 A No. He took the lease that the --

11 Brian Ely, attorney in Abingdon, was used to

12 represent the Foundation because of Hearl conflict.
13 And the board set a rental value that has an

14 inflation clause each year. Tim had to invest a

15 certain amount of money in the building itself, which
16 included real estate value, and they agreed to rent

17 it to him and he signed the lease.

18 Q Okay. Did you receive any additional,

19 any finders fee, any additional compensation of any

20 kind above and beyond your $95,000 a year?

 

21 this energy center, energy being both synonymous with 21 A No, nothing.
22 creating synergy energy to bring jobs to the area, as 22 Q Okay.
PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

 
Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 72 of 74 Pageid#: 877

70 (277 to 280)

Conducted on March 12, 2019

 

277
1 A Mr. Matlock thanked me for renting the
2 building. He said it was an objective of Senator
3 Carrico to have the building rented by year end, and
4 he appreciated my efforts.
5 Q So he wasn't mean to you all the
6 time?
7 A Not every day.
8 Q Allright. Martha Gilliam -- and I
9 think her deposition is coming up -- and I know a
10 little bit about her. Tell me, did they have an
11 msurance agency?

12 A Marcia is partner in an insurance
13 agency.
14 « Q Allright. And do you have any

15 business relationship with her?

16 A [have personal policies and my clients
17 have policies with her.

18 Q Have you placed client policies with

19 her agency?

279
1 were due to UVA by April the 15th. All employees
2 reviews were done except mine. Mine got done on June
3 the 29th, the day before raises went out.
4 And he admitted in the office, he said,
5 I know you and I have problems; let me know ifyou
6 ever want to work onit. And I said, I'm ready and
7 willing any time. That was my employee review.
8 Could have been a constructive conversation. Could
9 have been an olive branch time, but it didn't turn
10 out that way.
11 Q
12 you sought any other employment anywhere?
13 A Icompleted a resume to send to the
14 Town Council of Abingdon when they had an anticipated
15 opening for Town Manager. And other than that, I
16 have just put my time and efforts into Financial
17 Health Solutions.
18 Q And does your compensation remain the
19 same, the $95,000, or has it changed?

Since leaving the Center in 2018, have

 

 

 

 

20 A Let me think. Not that I can think of, 20 A It remains the same.
21 with one exception. This was before I ever went to 21 Q
22 work at the Higher Ed Center. Her company has the 22_
278 ~~"280
1 insurance policies on the surgery center, but that 1:
2 was eleven, 12 years ago. And they are still there 2
3 at that agency, but they weren't placed with her. 3
4 Q Did you divulge to any other 4
5 employees -- strike that. 5
6 Did you divulge to anyone else that you 6
7 were filing your OSIG complaint against Matlock until 7 Q
8 youhad done so? 8 A
9 A Mywife. 9 Q
10 Q__ And that was the only person? 10 A
11 4=6A. Yes. il Q
12 Q_ Allnght. And i's your testimony 12
13 that Mr. Matiock just would not discuss any 13
14 substantive business matter with you? 14 A
15 <A _ That's correct. 15 Q
16  Q  Durmng the entire overkp between him 16 A !
17 assuming the executive director's job and you leaving 17 Q .
18 ermploynent there on January the 4th of 2018? 18 A
19 A Wehad several conversations that was 19 Q
20 an attempt at what I would call to be constructive 2F
21 conversations, but they never worked out that way. 21 A
22 For example, my employee review; all employee reviews 22 Q L
PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

 

 
Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 73 of 74 Pageid#: 878

 

 

 

 

 

Transcript of William D. Carmack 71 (281 to 284)
Conducted on March 12, 2019

281 283
i 1 A _— l
2 2.
3 3
4 A 4
5 Q 5
6 A 6 (
7 Q 7
8 8
9 9
10 A 10
11 11
12 Q 12
13 13
14. 14
15 A 15
16 Q 16E
17 A 17
18 Q 18 «
19 19, ~
20 «OA 20
21° 21)
22 22 _

282 284
1 Q 1 .
2 ° 2 Q
3 A 3 °F!
4 Q 4
5 A 5 AL
6 6
7 7°:
8 8 Q
9 Q 9
1¢ 10. |
11 11 A
12 A 12
13 13 Q
14 14%.
15 Q 15 A
16 16
17 A 17 Q
18 Q 18 MR. KINCER: I don't have any further
19 19 questions.
20 A 20 MS. HADDOX: While we are still on your
21 Q 21 time, let me finish my objection from earlier.
22 22 I think I got through 95. So Exhibits 96

PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

 
 

Transcript of William D. Carmack

Case 1:18-cv-00031-MFU-PMS Document 71-2 Filed 04/24/19 Page 740f 74 Pageid#: 879

72 (285 to 288)

Conducted on March 12, 2019

 

285
through 101 and 104 and 106 were not produced.
Like the others, they are subject to
production and numerous requests for
production. Requests for production number
two seeks the personal health insurance or
other files of Carmack in any form and all
other documents concerning or pertaining to
his employment, including and not limited to
9 his job duties, his performance, records of
10 misconduct or violation of company rules,

11 which is precise reason defendant allegedly
12 used them today.

13 In addition -- I won't go through all

14 of the justification; you can read it

15 yourself. Request for production five, six,
16seven, 19, 21, 23, would also cover the

17 documents not produced.

18 MR. KINCER: Okay.

19 MS. HADDOX: That's all for the

20 objection on the record.

21 MR. GRIMES: And he'll read.

On NO BW YN =

Oo OI KH NW PF WD NY

et
au BW NY & ©

287
CERTIFICATE OF SHORTHAND REPORTER - NOTARY PUBLIC

I, MaryTheresa Ferris, Registered
Professional Reporter, the officer before whom the
foregoing proceedings were taken, do hereby certify
that the foregoing transcript is a true and correct
record of the proceedings; that said proceedings were
taken by me stenographically and thereafter reduced
to typewriting under my supervision; and that J am
neither counsel for, related to, nor employed by any
of the parties to this case and have no interest,
financial or otherwise in its outcome.

IN WITNESS WHEREOF, I have hereunto set my
hand and affixed my notarial seal this 22nd day of
March, 2019.

My Commission expires December 31, 2021
Notary Registration Number 228190

 

 

22 MR. KINCER: All right.
286
1 THE COURT REPORTER: Okay. Can you all
2 tell me what you need?
3 MR. KINCER: I want the original, .pdf
4 with exhibits.
5 THE COURT REPORTER: How about you,
6 Terry?
7 MR. GRIMES: We want the usual. We
8 want an E-tran only. We do not need exhibits.
9 We have them.
10 THE COURT REPORTER: When you say
11 E-tran, do you mean ASCII? Or do you want the
12 actual E-tran?
13 MS. HADDOX: ASCIL The main thing is
14 that we can convert it to text, which we can
15 do with ASCIL
16
17 (The deposition concluded at 5:21 p.m.)
18
19
20
21
22

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
